Exhibit 10.1

EXECUTION VERSION

FOURTH AMENDMENT

FOURTH AMENDMENT (this “Amendment”), dated as of May 1, 2015, to the Amended and
Restated Credit Agreement dated as of May 25, 2011, as amended by the First
Amendment to the Amended and Restated Credit Agreement, dated as of February 24,
2012, as amended by the Second Amendment to the Amended and Restated Credit
Agreement, dated as of March 4, 2013, as amended by the Third Amendment to the
Amended and Restated Credit Agreement, dated as of November 1, 2013 (the “Credit
Agreement”), among Office Depot, Inc., Office Depot International (UK) Ltd.,
Office Depot UK Ltd., Office Depot International B.V., Office Depot B.V., Office
Depot Finance B.V., OD International (Luxembourg) Finance S.À R.L. and Viking
Finance (Ireland) Ltd. (collectively, the “Borrowers”), certain subsidiaries of
Office Depot, Inc. from time to time parties thereto, the several banks and
other institutions from time to time parties thereto (the “Lenders”), JPMorgan
Chase Bank N.A., London Branch, as European administrative agent and European
collateral agent, JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent’) and US collateral agent, Bank of America,
N.A., as syndication agent, and Citibank, N.A., and Wells Fargo Bank, National
Association, as documentation agents.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrowers;

WHEREAS, the Borrowers have requested a one-year extension of the Maturity Date
of the Commitments under the Credit Agreement and that certain provisions of the
Credit Agreement be amended as set forth herein; and

WHEREAS, the Lenders are willing to agree to such amendment on the terms set
forth herein;

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the undersigned hereby agree as follows:

I. Defined Terms. Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement or Exhibit A hereto,
as applicable.

II. Amendments to the Credit Agreement. The Credit Agreement is hereby amended
to delete the (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Credit Agreement attached as Exhibit A hereto.

III. Extension of Maturity Date. Each Extending Lender hereby extends the
maturity date of all of its Commitment to the Extended Maturity Date. The
maturity date applicable to each other Lender (in each case, a “Non-Extending
Lender”) shall be the Non-Extended Maturity Date and the Extending Lenders
understand and agree that the Revolving Loans of each Non-Extending Lender
shall, notwithstanding the provisions of Section 2.18 of the Credit Agreement,
become due and payable, together with all interest and fees related thereto, and
may be paid, on the Non-Extended Maturity Date.



--------------------------------------------------------------------------------

IV. Allocation and Repayment of Revolving Loans, Letters of Credit, Swingline
Loans and Protective Advances.

(i) From the Fourth Amendment Effective Date until the Non-Extended Maturity
Date, all Revolving Loans shall be made and participations in any new Letters of
Credit, Swingline Loans or Protective Advances shall be allocated in accordance
with the aggregate Commitments (including both the Extended Commitments and the
Non-Extended Commitments thereunder from time to time in effect).

(ii) On the Non-Extended Maturity Date, all outstanding Swingline Loans shall be
settled in accordance with Section 2.05(c) of the Credit Agreement.

(iii) On the Non-Extended Maturity Date, the Commitment of each Non-Extending
Lender shall be terminated in accordance with its terms and the Revolving Loans
outstanding thereunder, together with any accrued and unpaid interest and fees
owing to such Non-Extending Lender, shall be due and payable in full.

(iv) On the Non-Extended Maturity Date, the participations in the outstanding
Letters of Credit of the Non-Extending Lenders shall be reallocated to the
Extending Lenders ratably in accordance with their Extended Commitments but in
any case, only to the extent (A) the sum of the outstanding Revolving Exposure
of all Extending Lenders before giving effect to such reallocation plus their
respective participations in the outstanding Letters of Credit of the
Non-Extending Lenders does not exceed the lesser of (x) the total Commitments of
all Extending Lenders and (y) the Aggregate Borrowing Base, (B) the sum of the
outstanding Facility A Revolving Exposure of all Extending Lenders before giving
effect to such reallocation plus their respective participations in the
outstanding Facility A Letters of Credit of the Non-Extending Lenders does not
exceed the lesser of (x) the total Facility A Commitments of all Extending
Lenders and (y) the US Borrowing Base and (C) the sum of the outstanding
Facility B Revolving Exposure of all Extending Lenders before giving effect to
such reallocation plus their respective participations in the outstanding
Facility B Letters of Credit of the Non-Extending Lenders does not exceed the
lesser of (x) the total Facility B Commitments of all Extending Lenders and
(y) the Aggregate Borrowing Base minus the Facility A Revolving Exposure.

(v) On the Non-Extended Maturity Date, the participations in the outstanding
Protective Advances of the Non-Extending Lenders shall be reallocated to the
Extending Lenders ratably in accordance with their Extended Commitments but in
any case, only to the extent (A) the sum of the outstanding Revolving Exposure
of all Extending Lenders before giving effect to such reallocation plus their
respective participations in the outstanding Protective Advances of the
Non-Extending Lenders does not exceed (when taken together with the reallocation
in clause (iv) above) the total Commitments of all Extending Lenders, (B) the
sum of the outstanding Facility A Revolving Exposure and the Facility A
Protective Advances of all Extending Lenders before giving effect to such
reallocation plus their respective participations in the outstanding Facility A
Protective Advances of the Non-Extending Lenders does not exceed (when taken
together with the reallocation in clause (iv) above) the total Facility A
Commitments of all Extending Lenders and (C) the sum of the outstanding Facility
B Revolving Exposure and the Facility B Protective Advances of all Extending
Lenders before giving effect to such reallocation plus their respective
participations in the outstanding Facility B Protective Advances of the
Non-Extending Lenders does not exceed (when taken together with the reallocation
in clause (iv) above) the total Facility B Commitments of all Extending Lenders.

(vi) Reallocations shall be made first, for the outstanding Letters of Credit
and second, for the outstanding Protective Advances. If the reallocations
described in clauses (iv) and (v) above cannot, or can only partially, be
effected as a result of the limitations set forth therein, the Borrowers shall,
on the Non-Extended Maturity Date, to the extent of such deficiency, cash
collateralize such Non-Extending Lender’s participations in the outstanding
Letters of Credit (after giving effect to any partial reallocation pursuant to
clause (iv) above) and repay the outstanding Protective Advances (after giving
effect to any partial reallocation pursuant to clause (v) above) (it being
understood that after such cash collateralization and repayment, respectively,
such Non-Extending Lender shall no longer be a participant in such Letters of
Credit or Protective Advances).

 

2



--------------------------------------------------------------------------------

V. Replacement Lenders. The Lenders party hereto and the Administrative Agent
agree that the Borrowers shall have the right on or before the Non-Extended
Maturity Date to replace, in whole or in part (but if in part, in an aggregate
principal amount of not less than $5,000,000 unless each of the Borrower
Representative and the Administrative Agent otherwise consent) (other than in
the case of the replacement of all of a Non-Extending Lender’s interest under
the Credit Agreement), the Commitment of any Non-Extending Lender with increases
in the outstanding Commitments of one or more Extending Lenders or with new
Commitments of one or more other lenders or financial institutions or other
entities that will become “Lenders” (each, a “Replacement Lender”), subject (in
the case of the replacement of Commitments of any Non-Extending Lenders) to the
payment at par of all amounts, including principal and accrued interest and
fees, owing to such Non-Extending Lender with respect to the portion of the
Commitments being replaced under the Credit Agreement. Each Replacement Lender
shall (i) be subject to the consent of the applicable Borrowers and the
Administrative Agent (such consent, in each case, shall not be unreasonably
withheld) and (ii) have entered into an Assignment and Assumption or other
documentation reasonably satisfactory to the applicable Borrowers and the
Administrative Agent pursuant to which such Replacement Lender shall assume all
or part of the outstanding Commitment of such Non-Extending Lender or shall
agree to have a new or additional Commitment under which Loans may be borrowed
only from the date of any reduction in or termination of the Commitment of such
Non-Extending Lender; provided that after giving effect to any such replacement,
the aggregate amount of the outstanding Commitments under the Credit Agreement
shall not exceed the total Commitments. For the avoidance of doubt, after the
Fourth Amendment Effective Date and on or before the Non-Extended Maturity Date,
any Non-Extending Lender that has not been replaced may, upon written notice to
the Administrative Agent and with the consent of the applicable Borrowers,
extend all its Commitment, converting such Lender (as to the portion so
extended) into an Extending Lender.

VI. Effectiveness of Amendment. This Amendment shall become effective as of the
date (the “Amendment Effective Date”) upon which the following conditions are
satisfied:

(i) receipt by the Administrative Agent of duly executed counterparts to this
Amendment from the Borrowers, the Collateral Agents, the Required Lenders and
each Extending Lender; and

(ii) receipt by the Administrative Agent of payment of any fees required to be
paid to the Lenders or any agents or arrangers in connection with this Amendment
and payment or reimbursement of its reasonable out-of-pocket expenses in
connection with this Amendment required to be paid or reimbursed pursuant to the
Credit Agreement, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent.

VII. Representations and Warranties. The Borrowers hereby represent and warrant
that (a) each of the representations and warranties in the Credit Agreement
shall be, after giving effect to this Amendment, true and correct in all
material respects as if made on and as of the Amendment Effective Date (unless
such representations and warranties are stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date) and (b) after giving
effect to this Amendment, no Default or Event of Default shall have occurred and
be continuing.

VIII. No Other Amendments; Confirmation. Except as expressly amended hereby, the
provisions of the Credit Agreement, as amended and restated, are and shall
remain in full force and effect. Each Loan Party certifies that (i) all of its
obligations and liabilities under each of the Loan Documents to which such Loan
Party is a party remain in full force and effect on a continuous basis after
giving effect

 

3



--------------------------------------------------------------------------------

to the Amendment and (ii) all of the Liens and security interests created and
arising under each of the Loan Documents to which such Loan Party is a party
remain in full force and effect on a continuous basis, and the perfected status
and priority of each such Lien and security interest continues in full force and
effect on a continuous basis, unimpaired, uninterrupted and undischarged, after
giving effect to the Amendment, as collateral security for its obligations,
liabilities and Indebtedness under the Credit Agreement and under its Loan
Guaranty, as applicable; provided that with respect to any Dutch Loan Party and
any Luxembourg Loan Party, such acknowledgement and confirmation shall be solely
with respect to its Loan Guaranty.

IX. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the laws of the State of New York.

X. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. This
Amendment may be delivered by facsimile transmission of the relevant signature
pages hereof.

[signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

OFFICE DEPOT, INC. By:

 

Name: Title: OFFICE DEPOT INTERNATIONAL (UK) LTD. By:

 

Name: Title: OFFICE DEPOT UK LTD. By:

 

Name: Title: OFFICE DEPOT INTERNATIONAL B.V. By:

 

Name: Title: OFFICE DEPOT B.V. By:

 

Name: Title: OFFICE DEPOT FINANCE B.V. By:

 

Name: Title: OD INTERNATIONAL (LUXEMBOURG) FINANCE S.À R.L. By:

 

Name: Title:

 

Fourth Amendment Signature Page



--------------------------------------------------------------------------------

VIKING FINANCE (IRELAND) LTD. By:

 

Name: Title:

 

Fourth Amendment Signature Page



--------------------------------------------------------------------------------

4SURE.COM, INC. By:

 

Name: Title: OD INTERNATIONAL, INC. By:

 

Name: Title: SOLUTIONS4SURE.COM, INC. By:

 

Name: Title: THE OFFICE CLUB, INC. By:

 

Name: Title: VIKING OFFICE PRODUCTS, INC. By:

 

Name: Title: OFFICE DEPOT FOREIGN HOLDINGS GP, LLC By:

 

Name: Title: OFFICE DEPOT FOREIGN HOLDINGS LP, LLC By:

 

Name: Title:

 

Fourth Amendment Signature Page



--------------------------------------------------------------------------------

EDEPOT, LLC By:

 

Name: Title: BIZMART, INC. By:

 

Name: Title: BIZMART (TEXAS), INC. By:

 

Name: Title: MAPLEBY HOLDINGS MERGER CORPORATION By:

 

Name: Title: OFFICEMAX CORP. By:

 

Name: Title: OFFICEMAX INCORPORATED By:

 

Name: Title: OFFICEMAX NEVADA COMPANY By:

 

Name: Title:

 

Fourth Amendment Signature Page



--------------------------------------------------------------------------------

OFFICEMAX NORTH AMERICA, INC. By:

 

Name: Title: OFFICEMAX SOUTHERN COMPANY By:

 

Name: Title: OMX, INC. By:

 

Name: Title: PICABO HOLDINGS, INC. By:

 

Name: Title:

 

Fourth Amendment Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, US Collateral Agent and as a
Lender By:

 

Name: Title: JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as European Collateral
Agent By:

 

Name: Title:

 

Fourth Amendment Signature Page



--------------------------------------------------------------------------------

[INSERT LENDER NAME], as an Extending Lender By:

 

Name: Title:

 

Fourth Amendment Signature Page



--------------------------------------------------------------------------------

[INSERT LENDER NAME], as an Amending Non-Extending Lender By:

 

Name: Title:

 

Fourth Amendment Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

[See Attached]



--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

May 25, 2011,

among

OFFICE DEPOT, INC.,

OFFICE DEPOT INTERNATIONAL (UK) LTD.,

OFFICE DEPOT UK LTD.,

OFFICE DEPOT INTERNATIONAL B.V.,

OFFICE DEPOT B.V.,

OFFICE DEPOT FINANCE B.V.,

OD INTERNATIONAL (LUXEMBOURG) FINANCE S.À R.L.

and

VIKING FINANCE (IRELAND) LTD.,

as Borrowers,

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A., LONDON BRANCH,

as European Administrative Agent and European Collateral Agent,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and US Collateral Agent,

BANK OF AMERICA, N.A.,

as Syndication Agent,

and

CITIBANK, N.A.,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH PIERCE FENNER & SMITH INCORPORATED,

CITIGROUP GLOBAL MARKETS INC.

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

ARTICLE I DEFINITIONS

     5     

SECTION 1.01

 

Defined Terms

     5     

SECTION 1.02

 

Classification of Loans and Borrowings

     55     

SECTION 1.03

 

Terms Generally

     55     

SECTION 1.04

 

Accounting Terms; GAAP

     56     

SECTION 1.05

 

Currency Translations

     57   

ARTICLE II THE CREDITS

     57     

SECTION 2.01

 

Commitments

     57     

SECTION 2.02

 

Loans and Borrowings

     58     

SECTION 2.03

 

Requests for Borrowing of Revolving Loans

     59     

SECTION 2.04

 

Protective Advances

     60     

SECTION 2.05

 

Swingline Loans

     61     

SECTION 2.06

 

Letters of Credit

     63     

SECTION 2.07

 

Funding of Borrowings

     68     

SECTION 2.08

 

Interest Elections

     69     

SECTION 2.09

 

Termination and Reduction of Commitments

     70     

SECTION 2.10

 

Repayment of Loans; Evidence of Debt

     71     

SECTION 2.11

 

Prepayment of Loans

     72     

SECTION 2.12

 

Fees

     73     

SECTION 2.13

 

Interest

     74     

SECTION 2.14

 

Alternate Rate of Interest

     75     

SECTION 2.15

 

Increased Costs

     75     

SECTION 2.16

 

Break Funding Payments

     77     

SECTION 2.17

 

Taxes

     77     

SECTION 2.18

 

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

     82     

SECTION 2.19

 

Mitigation Obligations; Replacement of Lenders

     85     

SECTION 2.20

 

Returned Payments

     85     

SECTION 2.21

 

Defaulting Lenders

     86     

SECTION 2.22

 

Additional or Increased Commitments

     87   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     88     

SECTION 3.01

 

Organization; Powers

     88     

SECTION 3.02

 

Authorization; Enforceability

     89     

SECTION 3.03

 

Governmental Approvals; No Conflicts

     89     

SECTION 3.04

 

Financial Condition; No Material Adverse Change

     90     

SECTION 3.05

 

Properties

     90     

SECTION 3.06

 

Litigation and Environmental Matters

     90     

SECTION 3.07

 

Compliance with Laws and Agreements

     91     

SECTION 3.08

 

Investment Company Status

     91     

SECTION 3.09

 

Taxes

     91     

SECTION 3.10

 

ERISA; Benefit Plans

     91   

 

- i -



--------------------------------------------------------------------------------

SECTION 3.11

Disclosure

  92   

SECTION 3.12

No Default

  92   

SECTION 3.13

Solvency

  93   

SECTION 3.14

Insurance

  93   

SECTION 3.15

Capitalization and Subsidiaries

  93   

SECTION 3.16

Security Interest in Collateral

  93   

SECTION 3.17

Employment Matters

  94   

SECTION 3.18

Common Enterprise

  94   

SECTION 3.19

Centre of Main Interests

  95   

SECTION 3.20

Anti-Corruption Laws and Sanctions

  95   

ARTICLE IV CONDITIONS

  95   

SECTION 4.01

Restatement Date

  95   

SECTION 4.02

Each Credit Event

  97   

ARTICLE V AFFIRMATIVE COVENANTS

  98   

SECTION 5.01

Financial Statements; Borrowing Base and Other Information

  98   

SECTION 5.02

Notices of Material Events

  100   

SECTION 5.03

Existence; Conduct of Business

  101   

SECTION 5.04

Payment of Obligations

  101   

SECTION 5.05

Maintenance of Properties

  101   

SECTION 5.06

Books and Records; Inspection Rights

  101   

SECTION 5.07

Compliance with Laws

  102   

SECTION 5.08

Use of Proceeds

  104   

SECTION 5.09

Insurance

  104   

SECTION 5.10

Casualty and Condemnation

  104   

SECTION 5.11

Appraisals

  105   

SECTION 5.12

Field Examinations

  105   

SECTION 5.13

[Reserved]

  105   

SECTION 5.14

Additional Collateral; Further Assurances

  105   

SECTION 5.15

Financial Assistance

  106   

SECTION 5.16

Existing 2013 Notes

  106   

SECTION 5.17

Mexican Joint Venture

  106   

ARTICLE VI NEGATIVE COVENANTS

  107   

SECTION 6.01

Indebtedness

  107   

SECTION 6.02

Liens

  109   

SECTION 6.03

Fundamental Changes

  111   

SECTION 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

  112   

SECTION 6.05

Asset Sales

  114   

SECTION 6.06

Use of Proceeds

  116   

SECTION 6.07

[Reserved]

  116   

SECTION 6.08

Swap Agreements

  116   

SECTION 6.09

Restricted Payments; Certain Payments of Indebtedness

  116   

SECTION 6.10

Transactions with Affiliates

  118   

SECTION 6.11

Restrictive Agreements

  118   

SECTION 6.12

Amendment of Material Documents

  119   

 

- ii -



--------------------------------------------------------------------------------

SECTION 6.13

[Reserved]

  119   

SECTION 6.14

Capital Expenditures

  119   

SECTION 6.15

Fixed Charge Coverage Ratio

  120   

ARTICLE VII EVENTS OF DEFAULT

  120   

ARTICLE VIII THE ADMINISTRATIVE AGENT, THE EUROPEAN ADMINISTRATIVE AGENT AND
COLLATERAL AGENTS

  124   

ARTICLE IX MISCELLANEOUS

  127   

SECTION 9.01

Notices

  127   

SECTION 9.02

Waivers; Amendments

  129   

SECTION 9.03

Expenses; Indemnity; Damage Waiver

  131   

SECTION 9.04

Successors and Assigns

  133   

SECTION 9.05

Survival

  136   

SECTION 9.06

Counterparts; Integration; Effectiveness

  136   

SECTION 9.07

Severability

  137   

SECTION 9.08

Right of Setoff

  137   

SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process

  137   

SECTION 9.10

WAIVER OF JURY TRIAL

  138   

SECTION 9.11

Headings

  138   

SECTION 9.12

Confidentiality

  138   

SECTION 9.13

Several Obligations; Nonreliance; Violation of Law

  139   

SECTION 9.14

USA PATRIOT Act

  139   

SECTION 9.15

Disclosure

  139   

SECTION 9.16

Appointment for Perfection

  139   

SECTION 9.17

Interest Rate Limitation

  139   

SECTION 9.18

Waiver of Immunity

  140   

SECTION 9.19

Currency of Payment

  140   

SECTION 9.20

Conflicts

  140   

SECTION 9.21

Parallel Debt

  140   

SECTION 9.22

[Reserved]

  141   

SECTION 9.23

Removal of Borrowers; Actions to Release Collateral

  142   

SECTION 9.24

Specified Tax Restructuring Transactions

  142   

ARTICLE X LOAN GUARANTY

  143   

SECTION 10.01

Guaranty

  143   

SECTION 10.02

Guaranty of Payment

  144   

SECTION 10.03

No Discharge or Diminishment of Loan Guaranty

  145   

SECTION 10.04

Defenses Waived

  146   

SECTION 10.05

Rights of Subrogation

  146   

SECTION 10.06

Reinstatement; Stay of Acceleration

  146   

SECTION 10.07

Information

  146   

SECTION 10.08

Termination

  146   

SECTION 10.09

Taxes

  147   

SECTION 10.10

Luxembourg Registration Duties

  147   

SECTION 10.11

Maximum Liability

  147   

SECTION 10.12

Contribution

  147   

 

- iii -



--------------------------------------------------------------------------------

SECTION 10.13

Liability Cumulative

  148   

SECTION 10.14

Effective Agreement

  148   

SECTION 10.15

Keepwell

  148   

ARTICLE XI THE BORROWER REPRESENTATIVE

  149   

SECTION 11.01

Appointment; Nature of Relationship

  149   

SECTION 11.02

Powers

  149   

SECTION 11.03

Employment of Agents

  149   

SECTION 11.04

Notices

  149   

SECTION 11.05

Successor Borrower Representative

  149   

SECTION 11.06

Execution of Loan Documents; Borrowing Base Certificate

  149   

SECTION 11.07

Reporting

  150   

SCHEDULES:

 

Schedule 1.01(a) – Commitment Schedule Schedule 1.01(b) – Foreign Reorganization
Schedule 1.01(c) – Mandatory Cost Formula Schedule 1.01(d) – Tax Restructuring
Schedule 1.01(e) – Specified Excluded Subsidiaries Schedule 2 – Extended and
Non-Extended Commitments Schedule 2.06 – Existing Letters of Credit Schedule
3.01 – Good Standing Exceptions Schedule 3.06 – Disclosed Matters Schedule 3.10
– ERISA Events Schedule 3.14 – Insurance Schedule 3.15 – Capitalization and
Subsidiaries Schedule 3.16 – UCC Filing Jurisdictions Schedule 5.01(g) –
Borrowing Base Supplemental Documentation Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens Schedule 6.04 – Existing Investments Schedule
6.05(n) – Specified Aircraft Dispositions Schedule 6.11 – Existing Restrictions
Schedule 8 – European Collateral Agent Security Trust Provisions EXHIBITS:
Exhibit A – Form of Assignment and Assumption Exhibit B-1 – Form of Aggregate
Borrowing Base Certificate Exhibit B-2 – Form of US Borrowing Base Certificate
Exhibit B-3 – Form of UK Borrowing Base Certificate Exhibit B-4 – Form of Dutch
Borrowing Base Certificate Exhibit C – Form of Compliance Certificate Exhibit D
– Form of Joinder Agreement Exhibit E – Form of Exemption Certificate

 

- iv -



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 25, 2011 (as it may be
amended or modified from time to time, this “Agreement”), among OFFICE DEPOT,
INC., OFFICE DEPOT INTERNATIONAL (UK) LTD., OFFICE DEPOT UK LTD., OFFICE DEPOT
INTERNATIONAL B.V., OFFICE DEPOT B.V., OFFICE DEPOT FINANCE B.V., OD
INTERNATIONAL (LUXEMBOURG) FINANCE S.À R.L. and VIKING FINANCE (IRELAND) LTD.,
the other Loan Parties from time to time party hereto, the Lenders party hereto,
JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as European Administrative Agent and
European Collateral Agent, JPMORGAN CHASE BANK, N.A., as Administrative Agent
and US Collateral Agent, BANK OF AMERICA, N.A., as Syndication Agent, and
CITIBANK, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Documentation
Agents.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account” means, individually and collectively, any “Account” referred to in any
Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) (i) the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate plus (b) the Mandatory Cost.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and its successors in such
capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, individually and collectively, the Administrative Agent, the
European Administrative Agent, the US Collateral Agent, the European Collateral
Agent, the Syndication Agent and the Documentation Agents.

“Aggregate Availability” means, with respect to all the Borrowers, at any time,
an amount equal to (a) the lesser of (i) the aggregate amount of the Commitments
and (ii) the Aggregate Borrowing Base minus (b) the total Revolving Exposure.



--------------------------------------------------------------------------------

“Aggregate Borrowing Base” means the aggregate amount of the US Borrowing Base
and the European Borrowing Base; provided that the maximum amount of the
European Borrowing Base which may be included as part of the Aggregate Borrowing
Base is the European Sublimit.

“Aggregate Borrowing Base Certificate” means a certificate, signed and certified
as accurate and complete by a Financial Officer of the Borrower Representative,
in substantially the form of Exhibit B-1 or another form which is acceptable to
the Administrative Agent in its sole discretion.

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate that
would be calculated as of such day (or, if such day is not a Business Day, as of
the next preceding Business Day) in respect of a proposed Eurocurrency Loan with
a one-month Interest Period plus 1.0%. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Eurocurrency
Rate, respectively.

“Alternate Rate” means, for any day, the sum of (a) a rate per annum selected by
the Administrative Agent, in its reasonable discretion based on market
conditions in consultation with the Borrower and the Lenders, plus (b) the
Applicable Spread for Eurocurrency Loans, plus (c) the Mandatory Cost. When used
in reference to any Loan or Borrowing, “Alternate Rate” refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Rate.

“Amending Non-Extending Lender” means any Lender who agreed to the amendments
set forth in the Fourth Amendment, but declined to extend its Commitment beyond
the Non-Extended Maturity Date.

“Anti-Corruption Laws” mean all laws, rules, and regulations of any jurisdiction
applicable to the Company or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Commitment Fee Rate” means, for any day relating to each of Facility
A and Facility B, with respect to the commitment fees payable hereunder, the
applicable rate per annum set forth below, based upon the daily average
Commitment Utilization Percentage during the most recent fiscal quarter of the
Company; provided that until the completion of two full fiscal quarters after
the Restatement Date, the Applicable Commitment Fee Rate shall be the applicable
rate per annum set forth below in Category 2:

 

Commitment Utilization Percentage

   Applicable Commitment
Fee Rate  

Category 1

³ 50%

     .375 % 

Category 2

< 50%

     .50 % 

 

- 6 -



--------------------------------------------------------------------------------

For purposes of the foregoing, the Applicable Commitment Fee Rate shall be
determined as of the end of each fiscal quarter of the Company; provided that
the Commitment Utilization Percentage shall be deemed to be in Category 2 (A) at
any time that an Event of Default has occurred and is continuing (other than an
Event of Default arising from the failure to deliver any Borrowing Base
Certificate) or (B) at the option of the Administrative Agent or at the request
of the Required Lenders if the Borrowers fail to deliver any Borrowing Base
Certificate that is required to be delivered by them pursuant to Section 5.01,
during the period from the expiration of the time for delivery thereof until
each such Borrowing Base Certificate is so delivered.

“Applicable Percentage” means, with respect to any Facility A Lender or Facility
B Lender, (a) with respect to Revolving Loans, LC Exposure or Swingline
Exposure, a percentage equal to a fraction the numerator of which is such
Lender’s Facility A Commitment or Facility B Commitment, as applicable, and the
denominator of which is the aggregate amount of the Facility A Commitments or
Facility B Commitments, as applicable (or, if the Facility A Commitments or
Facility B Commitments, as applicable, have terminated or expired, such Lender’s
share of the total Facility A Revolving Exposure or Facility B Revolving
Exposure, respectively, at that time) and (b) with respect to Protective
Advances or with respect to the Aggregate Credit Exposure, a percentage based
upon its share of the Aggregate Credit Exposure and the aggregate amount of
unused Facility A Commitments or Facility B Commitments, as applicable; provided
that in each of clause (a) and (b), in the case of Section 2.21 when a
Defaulting Lender shall exist, such Defaulting Lender’s Commitment shall be
disregarded in calculating any Lender’s “Applicable Percentage”.

“Applicable Spread” means, for any day, with respect to any ABR Loan,
Eurocurrency Loan or Overnight LIBO Loan, as the case may be, the applicable
rate per annum set forth below under the caption “ABR Spread”, “Eurocurrency
Spread” or “Overnight LIBO Spread”, as the case may be, based upon the daily
average Aggregate Availability during the most recent fiscal quarter of the
Company; provided that until the completion of two full fiscal quarters after
the Restatement Date, the Applicable Spread shall be the applicable rate per
annum set forth below in Category 2; provided further that for any fiscal
quarter in which (i) the Fixed Charge Coverage Ratio as of the most recently
ended fiscal quarter of the Company is at least 1.25:1.00 or (ii) the Company is
rated at least Ba3 by Moody’s (and at least B by S&P) or BB- by S&P (and at
least B2 by Moody’s) (in each case with a stable outlook), the Applicable Spread
shall be the applicable rate per annum as determined pursuant to the grid below,
minus 0.25%:

 

Average Aggregate Availability

   ABR
Spread     Eurocurrency
Spread     Overnight
LIBO
Spread  

Category 1

³ $750,000,000

     1.00 %      2.00 %      2.00 % 

Category 2

< $750,000,000 but ³ $500,000,000

     1.25 %      2.25 %      2.25 % 

Category 3

< $500,000,000 but ³ $250,000,000

     1.50 %      2.50 %      2.50 % 

Category 4

< $250,000,000

     1.75 %      2.75 %      2.75 % 

 

- 7 -



--------------------------------------------------------------------------------

For purposes of the foregoing, the Applicable Spread shall be determined as of
the end of each fiscal quarter of the Company based upon the Aggregate Borrowing
Base Certificate that are delivered from time to time pursuant to Section 5.01,
provided that the Average Aggregate Availability shall be deemed to be in
Category 4 (A) at any time that an Event of Default has occurred and is
continuing (other than an Event of Default arising from the failure to deliver
any Borrowing Base Certificate) or (B) at the option of the Administrative Agent
or at the request of the Required Lenders if the Borrowers fail to deliver any
Borrowing Base Certificate that is required to be delivered by them pursuant to
Section 5.01, during the period from the expiration of the time for delivery
thereof until each such Borrowing Base Certificate is so delivered; provided
further that if any Borrowing Base Certificate is at any time restated or
otherwise revised or if the information set forth in any Borrowing Base
Certificate otherwise proves to be false or incorrect such that the Applicable
Spread would have been higher than was otherwise in effect during any period,
without constituting a waiver of any Default or Event of Default arising as a
result thereof, interest due under this Agreement shall be immediately
recalculated at such higher rate for any applicable periods and shall be due and
payable on demand.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Restatement Date
to but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Available Commitments” means, at any time, the aggregate amount of the
Commitments then in effect minus the total Revolving Exposure at such time;
provided that in calculating the total Revolving Exposure for the purpose of
determining Available Commitments pursuant to Section 2.12(a), the aggregate
principal amount of Swingline Loans then outstanding shall be deemed to be zero.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) commercial credit
cards, (b) stored value cards and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Banking Services Obligations” of the Loan Parties, means any and all
obligations of the Loan Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

 

- 8 -



--------------------------------------------------------------------------------

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
USC. §§ 101 et seq.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

“Boise White Paper Contract” means the Paper Purchase Agreement dated June 25,
2011 between Boise White Paper, L.L.C. and OfficeMax, as amended.

“Bookrunners” means, individually or collectively, J.P. Morgan Securities LLC,
Merrill Lynch Pierce Fenner & Smith Incorporated, Citigroup Global Markets Inc.
and Wells Fargo Bank, National Association, in their capacities as joint lead
arrangers and joint bookrunners hereunder.

“Borrower” or “Borrowers” means, individually or collectively, the Company and
the European Borrowers.

“Borrower Representative” means the Company, in its capacity as contractual
representative of the Borrowers pursuant to Article XI.

“Borrowing” means (a) Revolving Loans of the same Facility, Type and currency,
made, converted or continued on the same date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect, (b) a Swingline Loan
and (c) a Protective Advance.

“Borrowing Base” means, individually and collectively, each of the Aggregate
Borrowing Base, the Canadian Borrowing Base, the Dutch Borrowing Base, the UK
Borrowing Base and the US Borrowing Base.

“Borrowing Base Certificate” means, individually and collectively, each of the
Aggregate Borrowing Base Certificate, the US Borrowing Base Certificate, the UK
Borrowing Base Certificate and the Dutch Borrowing Base Certificate.

“Borrowing Base Supplemental Documentation” means the items described on
Schedule 5.01(g).

 

- 9 -



--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower Representative for a
Borrowing of Revolving Loans in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the applicable currency in which interest on
such Eurocurrency Loan is calculated in the London interbank market, (b) when
used in connection with a European Swingline Loan denominated in Euros or a
Eurocurrency Loan denominated in Euros, the term “Business Day” shall also
exclude any day which is not a TARGET Day (as determined by the Administrative
Agent) and (c) when used in connection with any European Loan or European Letter
of Credit, the term “Business Day” shall also exclude any day in which
commercial banks in the country where the applicable European Borrower is
organized are authorized or required by law to remain closed.

“Canadian Borrowing Base” means, at any time, with respect to the Canadian Loan
Parties, the sum of:

(a) the sum of (i) the product of (A) 85% multiplied by (B) the Canadian Loan
Parties’ Eligible Accounts (other than Eligible Credit Card Receivables) at such
time, minus the Dilution Reserve related to the Canadian Loan Parties, minus any
other Reserve related to Accounts of the Canadian Loan Parties, (ii) the product
of (A) 90% multiplied by (B) the Canadian Loan Parties’ Eligible Credit Card
Receivables at such time minus the Dilution Reserve related to the Canadian Loan
Parties, minus any other Reserve related to Accounts of the Canadian Loan
Parties, and (iii) the product of (A) 75% multiplied by (B) the Eligible
Uninvoiced Accounts Receivable of the Canadian Loan Parties at such time minus
the Dilution Reserve related to the Canadian Loan Parties, plus

(b) the lesser of (i) the product of (x) 75% multiplied by (y) the Canadian Loan
Parties’ Eligible Inventory, valued at the lower of cost (determined on a
first-in-first-out basis or average cost basis) or market value, at such time,
minus any Reserves related to the Eligible Inventory of the Canadian Loan
Parties and (ii) the product of 85% multiplied by the High Season or Low Season,
if applicable, Net Orderly Liquidation Value percentage (as applicable, based on
the borrowing base delivery date as required under Section 5.01(f)) identified
in the most recent inventory appraisal ordered by the Administrative Agent
multiplied by the Canadian Loan Parties’ Eligible Inventory, valued at the lower
of cost (determined on a first-in-first-out basis or average cost basis) or
market value, at such time minus any Reserves related to the Eligible Inventory
of the Canadian Loan Parties, plus

(c) the lesser of (i) the product of (x) 75% multiplied by (y) the Canadian Loan
Parties’ Eligible LC Inventory, valued at the lower of cost (determined on a
first-in-first-out basis or average cost basis) or market value, at such time,
minus, without duplication of any Reserves accounted for in clause (b) above,
Reserves relating to the Eligible LC Inventory of the Canadian Loan Parties and
(ii) the product of 85% multiplied by the High Season or Low Season, if
applicable, Net Orderly Liquidation Value percentage (as applicable, based on
the borrowing base delivery date as required under Section 5.01(f)) identified
in the most recent inventory appraisal ordered by the Administrative Agent
multiplied by the Canadian Loan Parties’ Eligible LC Inventory, valued at the
lower of cost (determined on a first-in-first-out basis or average cost basis)
or market value, at such time minus, without duplication of any Reserves
accounted for in clause (b) above, Reserves related to the Eligible LC Inventory
of the Canadian Loan Parties.

The Administrative Agent may, in its Permitted Discretion, adjust Reserves used
in computing the Aggregate Borrowing Base and the Canadian Borrowing Base, with
any such changes to

 

- 10 -



--------------------------------------------------------------------------------

be effective three Business Days after delivery of notice thereof to the
Borrower Representative and the Lenders. The Aggregate Borrowing Base and the
Canadian Borrowing Base at any time shall be determined by reference to the most
recent Aggregate Borrowing Base Certificate and each other Borrowing Base
Certificate delivered to the Administrative Agent pursuant to Section 5.01(f) of
this Agreement.

“Canadian Dollars” or “C$” refers to the lawful currency of Canada.

“Canadian Loan Party” means any Loan Party organized under the laws of Canada.

“Canadian Security Agreement” means (a) that certain Canadian Security
Agreement, in form and substance reasonably acceptable to the Administrative
Agent, between the Canadian Loan Parties party thereto and the European
Collateral Agent (for the benefit of the Agents, the Lenders and the Issuing
Banks), (b) any other pledge or security agreement entered into, after the date
of this Agreement by any other Canadian Loan Party (as required by this
Agreement or any other Loan Document for the purpose of creating a Lien on the
property of any Loan Party organized in the Canada (or any other property
located therein)), or any other Person and (c) any other pledge or security
agreement entered into, after the date of this Agreement, by any Loan Party (as
required by this Agreement or any other Loan Document for the purpose of
creating a Lien on any property located in the Canada), which charge or security
agreement is designated by the Administrative Agent as a “Canadian Security
Agreement”, in each case as the same may be amended, restated or otherwise
modified from time to time.

“Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
subsidiaries as shown in the statement of cash flows prepared in accordance with
GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“CAS” means the Code des Assurances Sociales which contains the statutory
provisions regarding the mandatory affiliation and contributions to the
Luxembourg pension and social security schemes regarding employees employed by
the Luxembourg Borrower within the territory of the Grand Duchy of Luxembourg.

“CCSS” means the Centre Commun de la Sécurité Sociale, which is the Luxembourg
authority in charge of the Luxembourg mandatory welfare system.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 40% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by directors so nominated;
or (c) the Company shall cease to own, free and clear of all Liens or other
encumbrances (other than Liens created pursuant to any Loan Document), 100% of
the outstanding voting Equity Interests of the Borrowers (other than the
Company) on a fully diluted basis (other than any directors’ qualifying shares
of any Borrower).

 

- 11 -



--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption of any law, rule, regulation, practice or
concession after the date of this Agreement, (b) any change in any law, rule or
regulation, practice or concession or in the interpretation or application
thereof by any Governmental Authority after the date of this Agreement,
(c) compliance by any Lender or any Issuing Bank (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s or
such Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement, (d) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, regardless of the date enacted,
adopted, issued or implemented or (e) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder or issued in connection therewith or in implementation
thereof, regardless of the date enacted, adopted, issued or implemented.

“Charges” has the meaning assigned to such term in Section 9.17.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Protective Advances.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property of any Loan Party, now existing or
hereafter acquired, that may at any time be or become subject to a security
interest or Lien in favor of the applicable Collateral Agent (on behalf of the
Agents, the Lenders, and the Issuing Banks) pursuant to the Collateral Documents
in order to secure the Secured Obligations.

“Collateral Access Agreement” means, individually and collectively, each
“Collateral Access Agreement” referred to in any Security Agreement.

“Collateral Agent” means, individually and collectively, the US Collateral Agent
and European Collateral Agent.

“Collateral Document” means, individually and collectively, each Security
Agreement and each other document granting a Lien upon the Collateral as
security for payment of the Secured Obligations.

“Collection Account” means, individually and collectively, each “Collection
Account” referred to in any Security Agreement.

“Commitment” means, with respect to each Lender, individually and collectively,
the Facility A Commitment and the Facility B Commitment of such Lender.

“Commitment Schedule” means the Schedule attached hereto as Schedule 1.01(a).

“Commitment Utilization Percentage” means, on any date, the percentage
equivalent to a fraction (a) with respect to Facility A, (i) the numerator of
which is the total Facility A Revolving Exposure and (ii) the denominator of
which is the aggregate amount of the Facility A Commitments (or, on any day
after termination of the Facility A Commitments, the aggregate amount of the
Facility A

 

- 12 -



--------------------------------------------------------------------------------

Commitments in effect immediately preceding such termination) and (b) with
respect to Facility B, (i) the numerator of which is the total Facility B
Revolving Exposure and (ii) the denominator of which is the aggregate amount of
the Facility B Commitments (or, on any day after termination of the Facility B
Commitments, the aggregate amount of the Facility B Commitments in effect
immediately preceding such termination).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” means Office Depot, Inc., a Delaware corporation.

“Company Plan” has the meaning assigned to such term in Section 5.07(b).

“Compliance Certificate” has the meaning assigned to such term in
Section 5.01(c).

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated May 2011 relating to the Borrowers and the Transactions.

“Consignment Transaction” means any consignment transaction between the Company
or its subsidiaries and an Original Vendor in which (i) inventory is sold to the
Original Vendor for fair market value in exchange for cash consideration and
(ii) such inventory is consigned by the Original Vendor to the Company or its
subsidiaries for resale.

“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under Sections 38 or 47 of the UK Pensions Act 2004.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Corresponding Debt” has the meaning assigned to such term in Section 9.21.

“Credit Card Account Receivables” means any receivables due to any Loan Party in
connection with purchases from and other goods and services provided by such
Loan Party on the following credit cards: Visa, MasterCard, American Express,
Diners Club, Discover, Carte Blanche and such other credit cards as the
Administrative Agent shall reasonably approve from time to time, in each case
which have been earned by performance by such Loan Party but not yet paid to
such Loan Party by the credit card issuer or the credit card processor, as
applicable.

“Credit Exposure” means, as to any Facility A Lender or Facility B Lender at any
time, the sum of (a) such Lender’s Facility A Revolving Exposure or Facility B
Revolving Exposure, as applicable, at such time, plus (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of Facility A
Protective Advances or Facility B Protective Advances, as applicable,
outstanding at such time.

“Credit Party” means the Administrative Agent, the European Administrative
Agent, the Collateral Agents, the Issuing Bank, the Swingline Lender or any
other Lender.

“Currency of Payment” has the meaning assigned to such term in Section 9.19.

 

- 13 -



--------------------------------------------------------------------------------

“Customer Credit Liability Reserves” means, at any time, 50% of the aggregate
remaining value at such time of (a) outstanding gift certificates and gift cards
sold by the Loan Parties entitling the holder thereof to use all or a portion of
the certificate or gift card to pay all or a portion of the purchase price of
Inventory, and (b) outstanding merchandise credits issued by and customer
deposits received by the Loan Parties.

“Customer-Specific Inventory” means Inventory specifically identified or
produced for a particular customer.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent or the European Administrative Agent, acting
in good faith, to provide a certification in writing from an authorized officer
of such Lender that it will comply with its obligations (and is financially able
to meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

“Deferred Cash Discounts” means, with respect to any Loan Party, cash discounts
earned by such Loan Party for early payments to vendors which reduce net
Inventory costs for such Loan Party.

“Departing Lender” has the meaning assigned to such term in Section 2.19(b).

“Deposit Account Control Agreement” means, individually and collectively, each
“Deposit Account Control Agreement” referred to in any Security Agreement.

“Dilution Factors” means, without duplication, with respect to any period, the
aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable in a manner consistent with current and historical
accounting practices of the Borrowers.

“Dilution Ratio” means, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the 12
most recently ended fiscal months divided by (b) total gross sales for the 12
most recently ended fiscal months.

“Dilution Reserve” means, at any date, the applicable Dilution Ratio multiplied
by the Eligible Accounts, Eligible Credit Card Receivables or Uninvoiced
Accounts Receivable of the applicable Loan Parties, as the context may require,
on such date; provided that at all times that the Dilution Ratio is less than
5.0%, the Dilution Reserve shall be zero.

 

- 14 -



--------------------------------------------------------------------------------

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.06 and the underfunding
liabilities disclosed on Schedule 3.10.

“Document” has the meaning assigned to such term in the US Security Agreement.

“Documentation Agents” means, individually and collectively, Citibank, N.A. and
Wells Fargo Bank, National Association, in their capacity as Documentation
Agents.

“Dollar Equivalent” means with respect to any amount at the time of
determination thereof, (a) if such amount is expressed in dollars, such amount,
and (b) if such amount is expressed in Euros or Sterling, the amount of dollars
that would be required to purchase the amount of such currency based upon the
Spot Selling Rate as of such date of determination.

“dollars” or “$” means the lawful money of the United States.

“Dutch Borrower” means, individually and collectively, (a) Office Depot
International B.V., a private limited liability company (besloten vennootschap
met beperkte aansprakelijkheid), incorporated under the law of the Netherlands,
having its registered seat (statutaire zetel) in Venlo, the Netherlands,
registered with the Chamber of Commerce of Limburg, the Netherlands under number
12066591 and having its office address at Columbusweg 33, 5928 LA, Venlo, the
Netherlands, (b) Office Depot B.V., a private limited liability company
(besloten vennootschap met beperkte aansprakelijkheid), incorporated under the
law of the Netherlands, having its registered seat (statutaire zetel) in Venlo,
the Netherlands, registered with the Chamber of Commerce of Limburg, the
Netherlands under number 05047775 and having its office address at Columbusweg
33, 5928 LA, Venlo, the Netherlands and (c) Office Depot Finance B.V., a private
limited liability company (besloten vennootschap met beperkte
aansprakelijkheid), incorporated under the law of the Netherlands, having its
registered seat (statutaire zetel) in Venlo, the Netherlands, registered with
the Chamber of Commerce of Limburg, the Netherlands under number 12067691 and
having its office address at Columbusweg 33, 5928 LA, Venlo, the Netherlands.

“Dutch Borrowing Base” means, at any time, with respect to the Dutch Loan
Parties, the sum of:

(a) the sum of (i) the product of (A) 85% multiplied by (B) the Dutch Loan
Parties’ Eligible Accounts (other than Eligible Credit Card Receivables) at such
time, minus the Dilution Reserve related to the Dutch Loan Parties, minus any
other Reserve related to Accounts of the Dutch Loan Parties, (ii) the product of
(A) 90% multiplied by (B) the Dutch Loan Parties’ Eligible Credit Card
Receivables at such time minus the Dilution Reserve related to the Dutch Loan
Parties, minus any other Reserve related to Accounts of the Dutch Loan Parties,
and (iii) the product of (A) 75% multiplied by (B) the Eligible Uninvoiced
Accounts Receivable of the Dutch Loan Parties at such time minus the Dilution
Reserve related to the Dutch Loan Parties, plus

(b) the lesser of (i) the product of (x) 75% multiplied by (y) the Dutch Loan
Parties’ Eligible Inventory, valued at the lower of cost (determined on a
first-in-first-out basis or average cost basis) or market value, at such time,
minus any Reserves related to the Eligible Inventory of the Dutch Loan Parties
and (ii) the product of 85% multiplied by the High Season or Low Season, if
applicable, Net Orderly Liquidation Value percentage (as applicable, based on
the borrowing base delivery date as required under Section 5.01(f)) identified
in the most recent inventory appraisal ordered by the

 

- 15 -



--------------------------------------------------------------------------------

Administrative Agent multiplied by the Dutch Loan Parties’ Eligible Inventory,
valued at the lower of cost (determined on a first-in-first-out basis or average
cost basis) or market value, at such time minus any Reserves related to the
Eligible Inventory of the Dutch Loan Parties, plus

(c) the lesser of (i) the product of (x) 75% multiplied by (y) the Dutch Loan
Parties’ Eligible LC Inventory, valued at the lower of cost (determined on a
first-in-first-out basis or average cost basis) or market value, at such time,
minus, without duplication of any Reserves accounted for in clause (b) above,
Reserves relating to the Eligible LC Inventory of the Dutch Loan Parties and
(ii) the product of 85% multiplied by the High Season or Low Season, if
applicable, Net Orderly Liquidation Value percentage (as applicable, based on
the borrowing base delivery date as required under Section 5.01(f)) identified
in the most recent inventory appraisal ordered by the Administrative Agent
multiplied by the Dutch Loan Parties’ Eligible LC Inventory, valued at the lower
of cost (determined on a first-in-first-out basis or average cost basis) or
market value, at such time minus, without duplication of any Reserves accounted
for in clause (b) above, Reserves related to the Eligible LC Inventory of the
Dutch Loan Parties.

The Administrative Agent may, in its Permitted Discretion, adjust Reserves used
in computing the Aggregate Borrowing Base and the Dutch Borrowing Base, with any
such changes to be effective three Business Days after delivery of notice
thereof to the Borrower Representative and the Lenders. The Aggregate Borrowing
Base and the Dutch Borrowing Base at any time shall be determined by reference
to the most recent Aggregate Borrowing Base Certificate and each other Borrowing
Base Certificate delivered to the Administrative Agent pursuant to
Section 5.01(f) of this Agreement.

For purposes of computing each of the Dutch Borrowing Base, the European
Borrowing Base, the Aggregate Borrowing Base and interpreting the defined terms
used in any of the foregoing, (i) Accounts owed to a Luxembourg Loan Party that
becomes a Principal as a result of any Luxembourg Restructuring Transactions by
an Account Debtor that maintains an office in, or is organized under any
applicable law of, the Netherlands shall be deemed to be owed to a Dutch
Borrower and (ii) Inventory located in the Netherlands that is owned by a
Luxembourg Loan Party that becomes a Principal as a result of any Luxembourg
Restructuring Transactions shall be deemed to be owned by a Dutch Borrower;
provided that immediately prior to the transfer of such Accounts or Inventory to
the Luxembourg Loan Party, such Accounts or Inventory were Eligible Accounts or
Eligible Inventory, respectively.

“Dutch Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of each Dutch Borrower, in
substantially the form of Exhibit B-4 or another form which is acceptable to the
Administrative Agent in its sole discretion.

“Dutch Loan Party” means, individually and collectively, any Loan Party
(including the Dutch Borrowers) incorporated under the laws of the Netherlands.

“Dutch Security Agreement” means (a) a Dutch law deed of pledge of movables,
dated as of the Initial Effective Date, among Office Depot B.V. and Office Depot
International B.V. as pledgors and the European Collateral Agent as pledgee,
(b) a Dutch law undisclosed deed of pledge of receivables, dated as of the
Initial Effective Date, among Office Depot B.V. and Office Depot International
B.V. as pledgors and the European Collateral Agent as pledgee, (c) a Dutch law
deed of pledge of collection accounts, dated as of the Initial Effective Date,
among Office Depot B.V. and Office Depot International B.V. as pledgors and the
European Collateral Agent as pledgee, (d) a Dutch law deed of pledge of
non-collection bank accounts, dated as of the Initial Effective Date, among
Office Depot B.V. and Office Depot International B.V. as pledgors and the
European Collateral Agent as pledgee, (e) a Dutch law disclosed deed of pledge
of intercompany receivables, dated as of the Initial Effective Date, among
Office

 

- 16 -



--------------------------------------------------------------------------------

Depot B.V. and Office Depot International B.V. as pledgors and the European
Collateral Agent as pledgee, (f) a Dutch law deed of pledge of receivables,
dated 27 December 2010, between Office Depot Finance B.V. as pledgor and the
European Collateral Agent as pledgee, (g) any other pledge or security agreement
entered into, after the date of this Agreement, by any other Dutch Loan Party
(as required by this Agreement or any other Loan Document for the purpose of
creating a Lien on the property of any Dutch Loan Party (or any other property
located in the Netherlands)) and (h) any other charge or security agreement
entered into, after the date of this Agreement, by any Loan Party (as required
by this Agreement or any other Loan Document for the purpose of creating a Lien
on any property located in the Netherlands), which charge or security agreement
is designated by the European Administrative Agent as a “Dutch Security
Agreement”, in each case as the same may be amended, restated or otherwise
modified from time to time.

“EBITDAR” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) Rentals for such period, (v) any items of loss
resulting from the sale of assets other than in the ordinary course of business
for such period (vi) any non-cash charges for tangible or intangible impairments
or asset write downs for such period (excluding any write downs for write-offs
of Inventory) and (vii) any other non-cash charges for such period (but
excluding any non-cash charge in respect of an item that was included in Net
Income in a prior period and any non-cash charge that relates to the write-down
or write-off of inventory), minus (b) without duplication and to the extent
included in Net Income, (i) any items of gain resulting from the sale of assets
other than in the ordinary course of business for such period, (ii) any cash
payments made during such period in respect of non-cash charges described in
clause (a)(vii) taken in a prior period and (iii) any extraordinary gains and
any non-cash items of income for such period, all calculated for the Company and
its subsidiaries on a consolidated basis in accordance with GAAP.

“Eligible Accounts” means, at any time, the Accounts of any Loan Party which in
accordance with the terms hereof are eligible as the basis for the extension of
Revolving Loans and Swingline Loans and the issuance of Letters of Credit
hereunder. Eligible Accounts shall not include any Account:

(a) which is not subject to a first priority perfected security interest in
favor of the applicable Collateral Agent (for the benefit of the Agents, the
Lenders and the Issuing Banks);

(b) which is subject to any Lien other than (i) a Lien in favor of the
applicable Collateral Agent (for the benefit of the Agents, the Lenders and the
Issuing Banks), and (ii) a Permitted Encumbrance which does not have priority
over the Lien in favor of the applicable Collateral Agent;

(c) with respect to which (i) the scheduled due date is more than 60 days after
the original invoice date, (ii) is unpaid more than (A) 90 days after the date
of the original invoice therefor or (B) 60 days after the original due date, or
(iii) which has been written off the books of the Borrower or otherwise
designated as uncollectible (in determining the aggregate amount from the same
Account Debtor that is unpaid hereunder there shall be excluded the amount of
any net credit balances relating to Accounts due from an Account Debtor which
are unpaid more than 90 days from the date of invoice or more than 60 days from
the due date); provided that Accounts owing by Account Debtors whose securities
are either rated BBB- or better by S&P or Baa3 or better by Moody’s in an
aggregate amount (for all Borrowing Bases)

 

- 17 -



--------------------------------------------------------------------------------

not to exceed $25,000,000 at any time may be included in Eligible Accounts, so
long as no such Account is not unpaid more than 120 days after the date of the
original invoice therefor or more than 120 days after the original due date;

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible hereunder;

(e) (i) which is owing by an Account Debtor to the extent the aggregate amount
of Accounts owing from such Account Debtor and its Affiliates to (i) such Loan
Party exceeds 15% of the aggregate amount of Eligible Accounts of such Loan
Party or (ii) all Loan Parties exceeds 15% of the aggregate amount of Eligible
Accounts of all Loan Parties.

(f) with respect to which any covenant, representation, or warranty contained in
this Agreement or in any applicable Security Agreement has been breached or is
not true;

(g) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation satisfactory to the Administrative Agent which has been sent to
the Account Debtor, (iii) represents a progress billing, (iv) is contingent upon
the Borrower’s completion of any further performance, (v) represents a sale on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis or (vi) relates to
payments of interest;

(h) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such Borrower or if such Account was invoiced more than once;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason to the extent of such returned payment;

(j) which is owed by an Account Debtor that (i) has applied for or been the
subject of a petition or application for, suffered, or consented to the
appointment of any receiver, custodian, trustee, administrator, liquidator or
similar official for such Account Debtor or its assets, (ii) has had possession
of all or a material part of its property taken by any receiver, custodian,
trustee or liquidator, (iii) filed, or had filed against it, under any
Insolvency Laws, any assignment, application, request or petition for
liquidation, reorganization, compromise, arrangement, adjustment of debts, stay
of proceedings, adjudication as bankrupt, winding-up, or voluntary or
involuntary case or proceeding, (iv) has admitted in writing its inability, or
is generally unable to, pay its debts as they become due, (v) has become
insolvent, or (vi) ceased operation of its business;

(k) which is owed by any Account Debtor which has sold all or substantially all
of its assets;

(l) which is owed by an Account Debtor which (i) does not maintain an office in
the United States or Canada (in each case, if any Account Debtor of the Company
or Canadian Loan Party), England and Wales or Scotland (in each case, if an
Account Debtor of any UK Borrower) the Netherlands (if an Account Debtor of any
Dutch Borrower) or (ii) is not organized under any applicable law of the United
States, any State of the United States or the District of Columbia, Canada or
any province of Canada (in each case, if an Account Debtor of

 

- 18 -



--------------------------------------------------------------------------------

the Company or Canadian Loan Party), England and Wales or Scotland (in each
case, if an Account Debtor of any UK Borrower) or the Netherlands (if an Account
Debtor of any Dutch Borrower) unless, in any such case, such Account is backed
by a letter of credit acceptable to the Administrative Agent which is in the
possession of, has been assigned to and is directly drawable by the
Administrative Agent;

(m) which is owed in any currency (i) other than dollars or Canadian Dollars
with respect to the US Loan Parties or Canadian Loan Parties, or (ii) other than
dollars, Euros or Sterling with respect to the European Loan Parties;

(n) [reserved];

(o) which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Loan Party;

(p) [reserved];

(q) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Loan Party is indebted, but only to the extent of such indebtedness
or is subject to any security, deposit, progress payment, retainage or other
similar advance made by or for the benefit of an Account Debtor, in each case to
the extent thereof;

(r) which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

(s) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Borrower to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Borrower has filed such
report or qualified to do business in such jurisdiction;

(t) with respect to which such Borrower has made any agreement with the Account
Debtor for any reduction thereof, other than discounts and adjustments given in
the ordinary course of business, or any Account which was partially paid and
such Borrower created a new receivable for the unpaid portion of such Account;

(u) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether federal, provincial, territorial, state
or local, including without limitation the Federal Consumer Credit Protection
Act, the Federal Truth in Lending Act and Regulation Z of the Board;

(v) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Borrower has or has
had an ownership interest in such goods, or which indicates any party other than
such Borrower as payee or remittance party;

(w) which was created on cash on delivery terms;

 

- 19 -



--------------------------------------------------------------------------------

(x) which is subject to any limitation on assignments or other security
interests (whether arising by operation of law, by agreement or otherwise),
unless the applicable Collateral Agent has determined that such limitation is
not enforceable;

(y) which is governed by the laws of any jurisdiction other than the United
States, any State thereof or the District of Columbia, Canada or any province of
Canada (in each case, with respect to an Account Debtor of the Company), England
and Wales or Scotland (in each case, with respect to an Account Debtor of any UK
Borrower) or the Netherlands (with respect to an Account Debtor of any Dutch
Borrower);

(z) in respect of which the Account Debtor is a consumer within applicable
consumer protection legislation; or

(aa) which the Administrative Agent in its Permitted Discretion determines may
not be paid by reason of the Account Debtor’s inability to pay;

provided that the Aggregate Availability represented by the Eligible Canadian
Accounts in the US Borrowing Base shall not exceed $25,000,000 at any time;
provided, further that during a Level 4 Minimum Aggregate Availability Period,
in the Administrative Agent’s Permitted Discretion, Eligible Accounts shall not
include any Account which is owed by the government (or any department, agency,
public corporation, or instrumentality thereof, excluding states and localities
of the United States of America) of any country (other than the United Kingdom)
and except to the extent that the subject Account Debtor is the federal
government of the United States of America and has complied with the Federal
Assignment of Claims Act of 1940, as amended (31 USC. § 3727 et seq. and 41 USC.
§ 15 et seq.), and any other steps necessary to perfect the Lien of the
applicable Collateral Agent in such Account have been complied with to the
satisfaction of such applicable Collateral Agent.

In determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that such Borrower may be obligated to rebate
to an Account Debtor pursuant to the terms of any agreement or understanding
(written or oral)) and (ii) the aggregate amount of all cash received in respect
of such Account but not yet applied by such Loan Party to reduce the amount of
such Account. Standards of eligibility may be made more restrictive from time to
time solely by the Administrative Agent in the exercise of its Permitted
Discretion, with any such changes to be effective three days after delivery of
notice thereof to the Borrower Representative and the Lenders.

“Eligible Canadian Account” means any Eligible Account owing to the Company or a
Canadian Loan Party by an Account Debtor organized under the laws of Canada.

“Eligible Canadian Inventory” means any Eligible Inventory owned by the Company
or a Canadian Loan Party which is located in Canada.

“Eligible Credit Card Account Receivable” means any Credit Card Account
Receivable that (i) has been earned and represents the bona fide amounts due to
a Loan Party from a credit card processor and/or credit card issuer, and in each
case originated in the ordinary course of business of the applicable Loan Party
and (ii) is not excluded as an Eligible Credit Card Receivable pursuant to any
of clauses (a) through (i) below; provided that no Credit Card Accounts
Receivable of the Canadian Loan Parties, the Dutch Loan Parties or the UK Loan
Parties shall be an “Eligible Credit Card Receivable”

 

- 20 -



--------------------------------------------------------------------------------

prior to the completion of a satisfactory initial field examination inclusive of
the Canadian Loan Parties’, the Dutch Loan Parties’ or UK Loan Parties’, as
applicable, Credit Card Accounts Receivable. Without limiting the foregoing, to
qualify as an Eligible Credit Card Account Receivable, a Credit Card Account
Receivable shall indicate no person other than a Loan Party as payee or
remittance party. Eligible Credit Card Account Receivable shall not include any
Credit Card Account Receivable if:

(a) such Credit Card Account Receivable is not owned by a Loan Party and such
Loan Party does not have good or marketable title to such Credit Card Account
Receivable;

(b) such Credit Card Account Receivable does not constitute an “Account” (as
defined in the UCC) or such Credit Card Account Receivable has been outstanding
more than five Business days;

(c) the credit card issuer or credit card processor of the applicable credit
card with respect to such Credit Card Account Receivable is the subject of any
bankruptcy or insolvency proceedings;

(d) such Credit Card Account Receivable is not a valid, legally enforceable
obligation of the applicable credit card issuer with respect thereto;

(e) such Credit Card Account Receivable is not subject to a properly perfected
security interest in favor of the Administrative Agent, or is subject to any
Lien whatsoever other than Permitted Encumbrances contemplated by the processor
agreements and for which appropriate reserves (as determined by the
Administrative Agent in its Permitted Discretion) have been established or
maintained by the Loan Parties;

(f) such Credit Card Account Receivable does not conform in all material
respects to all representations, warranties or other provisions in the Loan
Documents or in the credit card agreements relating to such Credit Card Account
Receivable;

(g) such Credit Card Account Receivable is subject to risk of set-off,
non-collection or not being processed due to unpaid and/or accrued credit card
processor fee balances, to the extent of the lesser of the balance of such
Credit Card Account Receivable or unpaid credit card processor fees;

(h) such Credit Card Account Receivable is evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of the Administrative Agent, and to the extent necessary or
appropriate, endorsed to the Administrative Agent; or

(i) such Credit Card Account Receivable does not meet such other usual and
customary eligibility criteria for Credit Card Account Receivables as the
Administrative Agent may determine from time to time in its Permitted
Discretion.

In determining the amount to be so included in the calculation of the value of
an Eligible Credit Card Receivable, the face amount thereof shall be reduced by,
without duplication, to the extent not reflected in such face amount, (i) the
amount of all customary fees and expenses in connection with any credit card
arrangements and (ii) the aggregate amount of all cash received in respect
thereof but not yet applied by the applicable Loan Party to reduce the amount of
such Eligible Credit Card Account Receivable.

“Eligible Inventory” means, at any time, the Inventory of a Loan Party which in
accordance with the terms hereof is eligible as the basis for the extension of
Revolving Loans and Swingline Loans and the issuance of Letters of Credit
hereunder. Eligible Inventory shall not include any Inventory:

(a) which is not subject to a first priority perfected Lien in favor of the
applicable Collateral Agent (for the benefit of the Agents, the Lenders and the
Issuing Banks) under the laws of the country where such Inventory is located;

 

- 21 -



--------------------------------------------------------------------------------

(b) which is subject to any Lien other than (i) a Lien in favor of the
applicable Collateral Agent (for the benefit of the Agents, the Lenders and the
Issuing Banks) and (ii) a Permitted Encumbrance which does not have priority
over the Lien in favor of the applicable Collateral Agent (for the benefit of
the Agents, the Lenders and the Issuing Banks);

(c) which, in the Administrative Agent’s Permitted Discretion, is determined to
be slow moving, obsolete, unmerchantable, defective, used, unfit for sale or
unacceptable due to age, type, category and/or quantity;

(d) with respect to which any covenant, representation, or warranty contained in
this Agreement or any applicable Security Agreement has been breached or is not
true and which does not conform to all standards imposed by any Governmental
Authority;

(e) in which any Person other than the applicable Loan Party shall (i) have any
direct or indirect ownership, interest or title to such Inventory (including
without limitation any Inventory sold to an Original Vendor in connection with a
Consignment Transaction pursuant to Section 6.05(o)) or (ii) be indicated on any
purchase order or invoice with respect to such Inventory as having or purporting
to have an interest therein;

(f) which is not finished goods or which constitutes work-in-process, raw
materials, spare or replacement parts, subassemblies, packaging and shipping
material, manufacturing supplies, samples, prototypes, bill-and-hold goods,
goods that are returned or marked for return, repossessed goods, defective or
damaged goods, goods held on consignment, or goods which are not of a type held
for sale in the ordinary course of business;

(g) which is not located in the United States or Canada (in each case, with
respect to Inventory owned by the Company or Canadian Loan Party), England and
Wales or Scotland (in each case, with respect to Inventory owned by any UK
Borrower) or the Netherlands (with respect to Inventory owned by any Dutch
Borrower) or is in transit with a common carrier from vendors and suppliers
other than Eligible LC Inventory;

(h) which is located in any (i) warehouse, cross-docking facility, distribution
center, regional distribution center or depot or (ii) any retail store located
in a jurisdiction providing for a common law landlord’s lien on the personal
property of tenants, in each case leased by the applicable Loan Party unless
(A) the lessor has delivered to the Administrative Agent a Collateral Access
Agreement or (B) a Rent Reserve has been established by the Administrative
Agent;

(i) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document
(other than bills of lading to the extent permitted pursuant to paragraph
(g) above), unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (ii) a Rent Reserve has been
established by the Administrative Agent;

 

- 22 -



--------------------------------------------------------------------------------

(j) which is being processed offsite at a third party location or outside
processor, or is in-transit to or from said third party location or outside
processor;

(l) which is the subject of a consignment by the applicable Loan Party as
consignor;

(m) which a Loan Party has acquired owing to a flash title transfer;

(n) which contains or bears any intellectual property rights licensed to the
applicable Loan Party unless the Administrative Agent is satisfied that it may
sell or otherwise dispose of such Inventory without (i) the consent of each
applicable licensor, (ii) infringing the rights of such licensor,
(iii) violating any contract with such licensor, or (iv) incurring any liability
with respect to payment of royalties other than royalties incurred pursuant to
sale of such Inventory under the current licensing agreement;

(o) which is not reflected in a current perpetual inventory report of such
Borrower (unless such Inventory is reflected in a report to the Administrative
Agent as “in transit” Inventory and constitutes Eligible LC Inventory); provided
that the Inventory of Axidata Inc. and TechDepot which is reflected in the
general inventory ledger of such Borrower shall be deemed Eligible Inventory;

(p) for which reclamation rights have been asserted by the seller;

(q) (i) for which any contract relating to such Inventory expressly includes
retention of title in favor of the vendor or supplier thereof or (ii) for which
any contract relating to such Inventory does not address retention of title and
the relevant Loan Party has not represented to the Administrative Agent
that there is no retention of title in favor of the vendor or supplier thereof;
provided that up to 50% of the value of any Inventory of the type described in
clause (ii) shall be deemed Eligible Inventory to the extent applicable
Retention of Title Reserves have been established in respect thereof; or

(r) which is Customer-Specific Inventory;

provided, that in determining the value of the Eligible Inventory, such value
shall be reduced by, without duplication, any amounts representing (a) Deferred
Cash Discounts; (b) Vendor Rebates; (c) costs included in Inventory relating to
advertising; (d) the shrink reserve; and (e) the unreconciled discrepancy
between the general inventory ledger and the perpetual Inventory ledger, to the
extent the general Inventory ledger reflects less Inventory than the perpetual
inventory ledger; provided further that the Aggregate Availability represented
by the Eligible Canadian Inventory in the US Borrowing Base shall not exceed
$25,000,000 at any time.

Standards of eligibility may be made more restrictive from time to time solely
by the Administrative Agent in the exercise of its Permitted Discretion, with
any such changes to be effective three days after delivery of notice thereof to
the Borrower Representative and the Lenders.

“Eligible LC Inventory” means the value of commercial and documentary Letters of
Credit issued relating to Inventory that has or will be shipped to a Loan
Party’s location (as to which, in the case of locations leased by a Loan Party,
a Collateral Access Agreement has been obtained, or appropriate Rent Reserves
have been taken) and which Inventory (a) is or will be owned by a Loan Party,
(b) is fully insured on terms satisfactory to the applicable Collateral Agent,
(c) is subject to a first priority Lien upon such goods in favor of the
Collateral Agent (except for any possessor Lien upon such goods in

 

- 23 -



--------------------------------------------------------------------------------

the possession of a freight carrier or shipping company securing only the
freight charges for the transportation of such goods to such Loan Party and
other Permitted Encumbrances), (d) is evidenced or deliverable pursuant to
documents, notices, instruments, statements and bills of lading that have been
delivered to the applicable Collateral Agent or an agent acting on its behalf,
and (e) is otherwise deemed to be “Eligible Inventory” hereunder; provided
further that no such Inventory of the Canadian Loan Parties, the Dutch Loan
Parties or the UK Loan Parties shall be “Eligible LC Inventory” prior to the
completion of a satisfactory initial appraisal of such Inventory of the Canadian
Loan parties’, the Dutch Loan Parties’ or UK Loan Parties’, as applicable;
provided further that the Aggregate Availability represented by the Eligible LC
Inventory in the US Borrowing Base, the UK Borrowing Base and the Dutch
Borrowing Base, collectively, shall not exceed $100,000,000 at any time. The
applicable Collateral Agent shall have the right to establish, modify, or
eliminate Reserves against Eligible LC Inventory from time to time in its
Permitted Discretion. In addition, the applicable Collateral Agent shall have
the right, from time to time, to adjust any of the criteria set forth above and
to establish new criteria with respect to Eligible LC Inventory in its Permitted
Discretion, subject to the approval of the Administrative Agent in the case of
adjustments, new criteria or the elimination of Reserves which have the effect
of making more credit available or are otherwise adverse to the Lenders;
provided, however, for the avoidance of doubt, no such approval shall be
required in the case of any adjustment or the elimination of Reserves caused by
operation of the provisions of this Agreement relating to the Aggregate
Borrowing Base.

“Eligible Uninvoiced Account Receivable” means, at any time, any Account of any
Loan Party that is not invoiced which would be excluded from eligibility as an
Eligible Account Receivable solely as a result of the application of clause
(c) or clause (g)(ii) in the definition thereof. Eligible Uninvoiced Account
Receivable shall not include any Account not invoiced:

(a) which does not relate to delivered goods; and

(b) which is uninvoiced within 30 days of delivery of the goods relating
thereto;

provided that the Aggregate Availability represented by the Eligible Uninvoiced
Accounts Receivables in the US Borrowing Base, the UK Borrowing Base and the
Dutch Borrowing Base, collectively, shall not exceed $100,000,000 at any time.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, presence, release or threatened release of any Hazardous Material or
to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) the presence of or exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

- 24 -



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period referred to in Section 4043(c) of ERISA
is waived); (b) the existence with respect to any Plan of a non-exempt
“prohibited transaction,” as defined in Section 406 of ERISA and
Section 4975(f)(3) of the Code; (c) any failure of any Plan to satisfy the
“minimum funding standard” applicable to such Plan (as such term is defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (d) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 412(m) of the Code with respect to any Plan or the failure of any Loan
Party or ERISA Affiliate to make any required contribution to any Multiemployer
Plan; (e) the incurrence by any Loan Party or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Plan
including, without limitation, the imposition of any Lien in favor of the PBGC
or any Plan; (f) the receipt by any Loan Party or any ERISA Affiliate from the
PBGC or a Plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan under
Section 4042 of ERISA; (g) a determination that any Plan is, or is expected to
be, in “at risk” status (within the meaning of Title IV of ERISA); (h) the
incurrence by any Loan Party or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (i) the receipt by any Loan Party or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from any Loan Party or
any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA or in
endangered or critical status within the meaning of Section 432 of the Code or
Section 305 or Title IV of ERISA.

“Euro” or “€” refers to the single currency of the Participating Member States.

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“European Administrative Agent” means JPMorgan Chase Bank, N.A., London Branch,
and its successors and assigns in such capacity (or such of its Affiliates as it
may designate from time to time).

 

- 25 -



--------------------------------------------------------------------------------

“European Availability” means an amount equal to the lesser of (a) the European
Sublimit and (b) the Aggregate Borrowing Base minus the total Revolving
Exposure.

“European Borrower” means, individually and collectively, any UK Borrower, any
Dutch Borrower, the Irish Borrower and the Luxembourg Borrower.

“European Borrowing Base” means the sum of the Canadian Borrowing Base, the
Dutch Borrowing Base and the UK Borrowing Base.

“European Collateral Agent” means JPMorgan Chase Bank, N.A., London Branch, in
its capacity as security trustee for itself, the Administrative Agent, the
Issuing Banks and the Lenders, and its successors in such capacity (or such of
its Affiliates as it may designate from time to time).

“European Full Cash Dominion Period” means any Minimum European Availability
Period or any Total Full Cash Dominion Period; provided that a European Full
Cash Dominion Period may be discontinued no more than twice in any period of
twelve consecutive months.

“European Group” means, collectively, the European Borrowers and their
Subsidiaries.

“European Letter of Credit” means any letter of credit or similar instrument
(including a bank guarantee) acceptable to the applicable Issuing Bank issued
for the purpose of providing credit support to a European Borrower.

“European Loan Parties” means, individually and collectively, the Canadian Loan
Parties, the Dutch Loan Parties, the Irish Loan Parties, the Luxembourg Loan
Parties, the UK Loan Parties and any other Loan Party that is organized in a
member State of the European Union.

“European Loans” means, individually and collectively, the European Revolving
Loans, the European Swingline Loans and the European Protective Advances.

“European Protective Advance” has the meaning assigned to such term in
Section 2.04.

“European Revolving Loan” means a Revolving Loan made to a European Borrower.

“European Sublimit” means, at all times prior to the termination of the European
Sublimit in accordance with Section 2.09, an amount equal to the Facility B
Commitments then in effect.

“European Swingline Lender” means J.P. Morgan Europe Limited, in its capacity as
lender of European Swingline Loans hereunder, and its successors and assigns in
such capacity.

“European Swingline Loan” means a Swingline Loan made to a European Borrower.

“Events of Default” has the meaning assigned to such term in Article VII.

“Excluded Swap Obligation” means, with respect to any Guarantor (other than the
Borrower), (a) any Swap Obligation in respect of a Swap if, and to the extent
that, and only for so long as, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure to
constitute an “eligible contract participant,” as defined in the Commodity
Exchange Act and the

 

- 26 -



--------------------------------------------------------------------------------

regulations thereunder, at the time the guarantee of (or grant of such security
interest by, as applicable) such Guarantor becomes or would become effective
with respect to such Swap Obligation or (b) any other Swap Obligation designated
as an “Excluded Swap Obligation” of such Guarantor as specified in any agreement
between the relevant Loan Parties and counterparty applicable to such Swap
Obligations, and agreed by the Administrative Agent. If a Swap Obligation arises
under a master agreement governing more than one Swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to Swaps
for which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, the European
Administrative Agent, either Collateral Agent, any Lender, any Issuing Bank or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder or any other Loan Document, (a) any Other Connection
Taxes, (b) U.S. federal withholding Tax imposed by a Requirement of Law
(including FATCA) in effect at the time a Foreign Lender (other than an assignee
under Section 2.19(b)) becomes a party hereto (or designates a new lending
office), with respect to any payment made by or on account of any obligation of
a US Borrower to such Foreign Lender, except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts with respect
to such withholding Tax under clause (a) of Section 2.17, or (c) Taxes
attributable to a Lender’s failure to comply with Section 2.17(h).

“Existing Credit Agreement” means the Credit Agreement, dated as of
September 26, 2008 (as amended prior to the date hereof), among the Borrowers
(other than Office Depot Finance B.V.), the lenders party thereto, JPMorgan
Chase Bank, N.A., as administrative agent, and the other agents party thereto.

“Existing Letters of Credit” means the letters of credit referred to on Schedule
2.06 hereto.

“Existing 2013 Notes” means the Company’s existing 6.25% senior notes due 2013.

“Extended Commitment” means, with respect to any Extending Lender at any time,
such Lender’s Commitment extended pursuant to the Fourth Amendment.

“Extended Maturity Date” means the earlier to occur of (i) May 25, 2017 and
(ii) any earlier date on which the Commitments are reduced to zero or otherwise
terminated pursuant to the terms hereof.

“Extending Lenders” means (a) any Lender who has agreed to extend all of its
Commitment until the Extended Maturity Date, (b) any Replacement Lender (as
defined in the Fourth Amendment) or (c) any non-Extending Lender that has
converted to become an Extending Lender pursuant to Section V of the Fourth
Amendment. A Lender shall only be an Extending Lender (x) for the period from,
as the case may be, the Fourth Amendment Effective Date, the date that it
becomes a Replacement Lender or the date it converts to become an Extending
Lender and (y) only with respect to its Extended Commitment and any Loans made
by it thereunder.

“Facility”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Facility A Loans or
Facility B Loans.

“Facility A” means the Facility A Commitments and the extensions of credit made
thereunder.

 

- 27 -



--------------------------------------------------------------------------------

“Facility A Commitment” means, with respect to each Facility A Lender, the
commitment, if any, of such Lender to make Facility A Revolving Loans and to
acquire participations in Facility A Letters of Credit, Facility A Protective
Advances and Facility A Swingline Loans, expressed as an amount representing the
maximum possible aggregate amount of such Lender’s Facility A Revolving Exposure
hereunder, as such commitment may be reduced or increased from time to time
pursuant to (a) Section 2.09, (b) assignments by or to such Lender pursuant to
Section 9.04 and (c) Section 2.22. The initial amount of each Lender’s Facility
A Commitment is set forth on the Commitment Schedule, in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Facility A
Commitment or in the supplement to this Agreement pursuant to which such Lender
shall have provided an additional Facility A Commitment in accordance with
Section 2.22, as applicable. The amount of the Lenders’ Facility A Commitments
that are Extended Commitments or Non-Extended Commitments as of the Fourth
Amendment Effective Date are set forth in Schedule 2.

“Facility A LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Facility A Letters of Credit at such time for
the account of the Company plus (b) the aggregate amount of all LC Disbursements
in respect of Facility A Letters of Credit that have not yet been reimbursed by
or on behalf of the Company at such time. The Facility A LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total Facility A LC
Exposure at such time.

“Facility A Lenders” means the Persons listed on the Commitment Schedule as
having a Facility A Commitment, any other Person that shall acquire a Facility A
Commitment pursuant to an Assignment and Assumption and any other Person that
shall provide an additional Facility A Commitment in accordance with
Section 2.22, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.

“Facility A Letter of Credit” means any letter of credit or similar instrument
(including a bank guarantee) that is (a) acceptable to the applicable Issuing
Bank and (b) issued pursuant to Facility A for the purpose of providing credit
support to the Company.

“Facility A Loans” means, individually and collectively, the Facility A
Revolving Loans, the Facility A Swingline Loans and the Facility A Protective
Advances.

“Facility A Obligations” means all unpaid principal of and accrued and unpaid
interest on the Facility A Loans (or which would have accrued but for the
commencement of any bankruptcy, insolvency, receivership or similar proceeding,
regardless of whether allowed or allowable in such proceeding), all Facility A
LC Exposure, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Loan Parties to the Facility A Lenders
or to any Facility A Lender, the Administrative Agent, any Issuing Bank in
respect of a Facility A Letter of Credit or any indemnified party arising under
the Loan Documents.

“Facility A Protective Advance” has the meaning assigned to such term in
Section 2.04.

“Facility A Protective Advance Exposure” means, at any time, the aggregate
principal amount of all outstanding Facility A Protective Advances at such time.
The Facility A Protective Advance Exposure of any Lender at any time shall be
its Applicable Percentage of the total Facility A Protective Advance Exposure at
such time.

“Facility A Revolving Exposure” means, with respect to any Facility A Lender at
any time, the sum of the outstanding principal amount of such Lender’s Facility
A Revolving Loans and its Facility A LC Exposure plus an amount equal to its
Applicable Percentage of the aggregate principal amount of Facility A Swingline
Loans outstanding at such time.

 

- 28 -



--------------------------------------------------------------------------------

“Facility A Revolving Loans” has the meaning assigned to such term in
Section 2.01.

“Facility A Swingline Exposure” means, at any time, the aggregate principal
amount of all outstanding Facility A Swingline Loans at such time. The Facility
A Swingline Exposure of any Lender at any time shall be its Applicable
Percentage of the total Facility A Swingline Exposure at such time.

“Facility A Swingline Loan” has the meaning assigned to such term in
Section 2.05(a)(i).

“Facility A Swingline Sublimit” means $125,000,000.

“Facility B” means the Facility B Commitments and the extensions of credit made
thereunder.

“Facility B Borrower” means, individually and collectively, the Company (in its
capacity as a Borrower under Facility B) and the European Borrowers.

“Facility B Commitment” means, with respect to each Facility B Lender, the
commitment, if any, of such Lender to make Facility B Revolving Loans and to
acquire participations in Facility B Letters of Credit, Facility B Protective
Advances and Facility B Swingline Loans, expressed as an amount representing the
maximum possible aggregate amount of such Lender’s Facility B Revolving Exposure
hereunder, as such commitment may be reduced or increased from time to time
pursuant to (a) Section 2.09, (b) assignments by or to such Lender pursuant to
Section 9.04 and (c) Section 2.22. The initial amount of each Lender’s Facility
B Commitment is set forth on the Commitment Schedule, in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Facility B
Commitment or in the supplement to this Agreement pursuant to which such Lender
shall have provided an additional Facility B Commitment in accordance with
Section 2.22, as applicable. The amount of the Lenders’ Facility B Commitments
that are Extended Commitments or Non-Extended Commitments as of the Fourth
Amendment Effective Date are set forth in Schedule 2.

“Facility B LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Facility B Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements in respect of Facility B
Letters of Credit that have not yet been reimbursed by or on behalf of a
Facility B Borrower at such time. The Facility B LC Exposure of any Lender at
any time shall be its Applicable Percentage of the total Facility B LC Exposure
at such time.

“Facility B Lenders” means the Persons listed on the Commitment Schedule as
having a Facility B Commitment, any other Person that shall acquire a Facility B
Commitment pursuant to an Assignment and Assumption and any other Person that
shall provide an additional Facility B Commitment in accordance with
Section 2.22, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.

“Facility B Letter of Credit” means any letter of credit or similar instrument
(including a bank guarantee) issued under this Agreement that is (a) acceptable
to the applicable Issuing Bank and (b) issued pursuant to Facility B for the
purpose of providing credit support to a Facility B Borrower.

“Facility B Loans” means, individually and collectively, the Facility B
Revolving Loans, the Facility B Swingline Loans and the Facility B Protective
Advances.

 

- 29 -



--------------------------------------------------------------------------------

“Facility B Obligations” means all unpaid principal of and accrued and unpaid
interest on the Facility B Loans (or which would have accrued but for the
commencement of any bankruptcy, insolvency, receivership or similar proceeding,
regardless of whether allowed or allowable in such proceeding), all Facility B
LC Exposure, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Loan Parties to the Facility B Lenders
or to any Facility B Lender, the Administrative Agent, the Issuing Bank or any
indemnified party arising under the Loan Documents.

“Facility B Protective Advance Exposure” means, at any time, the aggregate
principal amount of all outstanding Facility B Protective Advances at such time.
The Facility B Protective Advance Exposure of any Lender at any time shall be
its Applicable Percentage of the total Facility B Protective Advance Exposure at
such time.

“Facility B Protective Advances” means, collectively, the European Protective
Advances and the Facility B US Protective Advances.

“Facility B Revolving Exposure” means, with respect to any Facility B Lender at
any time, the sum of the outstanding principal amount of such Lender’s Facility
B Revolving Loans and its Facility B LC Exposure plus an amount equal to its
Applicable Percentage of the aggregate principal amount of Facility B Swingline
Loans outstanding at such time.

“Facility B Revolving Loans” has the meaning assigned to such term in
Section 2.01.

“Facility B Swingline Exposure” means, at any time, the aggregate principal
amount of all outstanding Facility B Swingline Loans at such time. The Facility
B Swingline Exposure of any Lender at any time shall be its Applicable
Percentage of the total Facility B Swingline Exposure at such time.

“Facility B Swingline Loans” means, collectively, the European Swingline Loans
and the Facility B US Swingline Loans.

“Facility B Swingline Sublimit” means $25,000,000.

“Facility B US Protective Advance” has the meaning assigned to such term in
Section 2.04.

“Facility B US Swingline Loan” has the meaning assigned to such term in
Section 2.05(a)(ii).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it. The Federal Funds Effective Rate shall not
be less than zero.

 

- 30 -



--------------------------------------------------------------------------------

“Financial Officer” means the chief financial officer, principal accounting
officer, senior vice president – finance, treasurer or controller of a Borrower.

“Financial Support Direction” means a financial support direction issued by the
Pensions Regulator pursuant to Section 43 of the UK Pensions Act 2004.

“Fixed Charges” means, with reference to any period, without duplication, cash
Interest Expense (net of interest income) , plus Rentals, plus scheduled
principal payments on Indebtedness made during such period, other than such
payments made in respect of Indebtedness referred to in Section 6.01(p), plus
dividends or distributions paid in cash, plus Capital Lease Obligation payments,
plus cash contributions to any Plan that is subject to Title IV or Section 302
of ERISA or Section 412 or 4971 of the Code, all calculated for the Company and
its subsidiaries on a consolidated basis; provided, that payments at maturity of
the Existing 2013 Notes, payments of the OMX Existing 2016 Notes and redemption
of preferred stock shall not be Fixed Charges.

“Fixed Charge Coverage Ratio” means, the ratio, determined as of the end of each
fiscal quarter of the Company for the most-recently ended four fiscal quarters,
of (a) EBITDAR minus the unfinanced portion of Capital Expenditures minus taxes
paid in cash net of refunds, to (b) Fixed Charges, all calculated for the
Company and its subsidiaries on a consolidated basis in accordance with GAAP.

“Floating Charge Reserve” means reserves for taxes, fees, expenses or claims
with respect to the Collateral or any European Loan Party including with respect
to any Prior Claims.

“Foreign Benefit Arrangements” means any employee benefit arrangement mandated
by non-US law that is maintained or contributed to by any Loan Party.

“Foreign Lender” means any Lender or Issuing Bank, (a) with respect to any
Borrower other than a US Borrower and any Tax, that is treated as foreign by the
jurisdiction imposing such Tax, (b) with respect to any US Borrower, (1) that,
is not a “US person” as defined by section 7701(a)(30) of the Code (“US
Person”), or (2) any Lender that is a partnership or other entity treated as a
partnership for United States federal income tax purposes which is a US Person,
but only to the extent the beneficial owners (including indirect partners if its
direct partners are partnerships or other entities treated as partnerships for
United States federal income tax purposes are US Persons) are not US Persons.

“Foreign Plan” means each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
US law, including for the avoidance of doubt the UK Pension Scheme, and is
maintained or contributed to by any Loan Party.

“Foreign Reorganization” means the corporate reorganization of certain Foreign
Subsidiaries as described on Schedule 1.01(b).

“Foreign Subsidiary” means any Subsidiary organized under the laws of any
jurisdiction other than a jurisdiction within the United States.

“Fourth Amendment” means the Fourth Amendment to this Agreement, dated as of
May 1, 2015, among the Borrowers, the other Loan Parties, the Administrative
Agent, the US Collateral Agent, the European Collateral Agent, the Extending
Lenders and the Amending Non-Extending Lenders party thereto.

“Fourth Amendment Effective Date” means the date on which all the conditions set
forth in Section VI of the Fourth Amendment are satisfied.

 

- 31 -



--------------------------------------------------------------------------------

“Full Cash Dominion Period” means, individually and collectively, any Total Full
Cash Dominion Period or any European Full Cash Dominion Period.

“GAAP” means generally accepted accounting principles in the United States.

“Global Headquarters” means the Company’s global headquarters located in the
Arvida Park of Commerce in Boca Raton, Florida.

“Governmental Authority” means the government of the United States, the United
Kingdom, the Netherlands, Ireland, Luxembourg or any other nation or any
political subdivision thereof, whether state, provisional, territorial or local;
the European Central Bank, the Council of Ministers of the European Union or any
other supranational body; and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Guaranteed Parties” has the meaning assigned to such term in Section 10.01.

“Grupo OMX” means Grupo OfficeMax S. de R.L. de C.V.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“High Season” means all times other than Low Season.

“Immaterial Subsidiary” means, at any date, any Subsidiary of the Company that,
together with its consolidated Subsidiaries, (i) does not, as of the most
recently ended Test Period, have assets with a value in excess of 2.5% of the
consolidated total assets of the Company and its consolidated Subsidiaries and
(ii) did not, during the most recently ended Test Period, have revenues
exceeding 2.5% of the total revenues of the Company and its consolidated
Subsidiaries; provided that, the aggregate assets or revenues of all Immaterial
Subsidiaries, determined in accordance with GAAP, may not exceed 5.0% of
consolidated assets or consolidated revenues, respectively, of the Company and
its consolidated Subsidiaries, collectively, at any time (and the Borrower
Representative will designate in writing to the Administrative Agent from time
to time the Subsidiaries which will cease to be treated as “Immaterial
Subsidiaries” in order to comply with the foregoing limitation).

 

- 32 -



--------------------------------------------------------------------------------

“Increased Amount Date” has the meaning assigned to such term in
Section 2.22(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty for Indebtedness, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) obligations under any liquidated earn-out and (l) any other Off-Balance
Sheet Liability. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Initial Effective Date” means September 26, 2008.

“Insolvency Laws” means each of the Bankruptcy Code, the UK Insolvency Act 1986,
the Council Regulation 1346/2000/EC on insolvency proceedings (European Union),
and any other applicable state, provincial, territorial or federal bankruptcy
laws, each as now and hereafter in effect, any successors to such statutes and
any other applicable insolvency or other similar law of any jurisdiction,
including any law of any jurisdiction permitting a debtor to obtain a stay or a
compromise of the claims of its creditors against it and including any rules and
regulations pursuant thereto. In relation to Luxembourg law, Insolvency Laws
means (i) insolvency proceedings (faillite) within the meaning of Articles 437
ff. of the Luxembourg Commercial Code or any other insolvency proceedings
pursuant to the Council Regulation (EC) N° 1346/2000 of May 29, 2000 on
insolvency proceedings, (ii) controlled management (gestion contrôlée) within
the meaning of the grand ducal regulation of May 24, 1935 on controlled
management, (iii) voluntary arrangement with creditors (concordat préventif de
faillite) within the meaning of the law of April 14, 1886 on arrangements to
prevent insolvency, as amended, (iv) suspension of payments (sursis de paiement)
within the meaning of Articles 593 ff. of the Luxembourg Commercial Code or
(v) voluntary or compulsory winding-up pursuant to the law of August 10, 1915 on
commercial companies, as amended. In relation to Irish law, Insolvency Laws
means winding up or liquidation and examinership under the Irish Companies Acts
1963-2006.

“Intellectual Property” means, individually and collectively, trademarks,
service marks, tradenames, copyrights, patents, trade secrets, industrial
designs, internet domain names and other intellectual property, including any
applications and registrations pertaining thereto and with respect to
trademarks, service marks and tradenames, the goodwill of the business
symbolized thereby and connected with the use thereof.

 

- 33 -



--------------------------------------------------------------------------------

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Borrowing of Revolving Loans in accordance with
Section 2.08.

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Company and
its subsidiaries for such period with respect to all outstanding Indebtedness of
the Company and its subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP),
calculated on a consolidated basis for the Company and its subsidiaries for such
period in accordance with GAAP.

“Interest Payment Date” means (a) with respect to any ABR Loan or Overnight LIBO
Loan (other than, in each case, a Swingline Loan), the last day of each calendar
quarter and the Maturity Date, and (b) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and the Maturity Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or 12 months) thereafter, as the
Borrower Representative may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made, and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Inventory” means, individually and collectively, “Inventory”, as referred to in
any Security Agreement.

“Irish Borrower” means Viking Finance (Ireland) Ltd., a company incorporated
under the laws of Ireland.

“Irish Loan Party” means, individually and collectively, any Loan Party
(including the Irish Borrower) incorporated under and falling under the
jurisdiction of the laws of Ireland.

“Irish Security Agreement” means (a) that certain charge over bank accounts,
dated as of the Initial Effective Date, between the Irish Borrower and the
European Collateral Agent, (b) any other charge or security agreement entered
into, after the date of this Agreement, by any other Irish Loan Party (as
required by this Agreement or any other Loan Document for the purpose of
creating a Lien on the property of any Irish Loan Party (or any other property
located in Ireland)) and (c) any other charge or

 

- 34 -



--------------------------------------------------------------------------------

security agreement entered into, after the date of this Agreement, by any Loan
Party (as required by this Agreement or any other Loan Document for the purpose
of creating a Lien on any property located in Ireland), which charge or security
agreement is designated by the European Administrative Agent as an “Irish
Security Agreement”, in each case as the same may be amended, restated or
otherwise modified from time to time.

“Issuing Bank” means, individually and collectively, JPMorgan Chase Bank, N.A.,
Bank of America, N.A. and Wells Fargo Bank, National Association, together with
any other Lenders acceptable to the Administrative Agent who agree to be
designated an “Issuing Bank” hereunder, each in its capacity of the issuer of
Letters of Credit and its successors in such capacity as provided in
Section 2.06(i). Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Joinder Agreement” has the meaning assigned to such term in Section 5.14.

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of the Facility A LC Exposure and the
Facility B LC Exposure.

“LC Sublimit” $400,000,000; provided that the aggregate LC Exposure in respect
of standby Letters of Credit shall not exceed $250,000,000.

“Lenders” means the Facility A Lenders and the Facility B Lenders. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lenders.

“Letter of Credit” means, individually and collectively, each Facility A Letter
of Credit and each Facility B Letter of Credit.

“Letter of Credit Request” has the meaning assigned to such term in
Section 2.06(a).

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on the applicable Reuters Screen (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent or the
European Administrative Agent, as applicable, from time to time for purposes of
providing quotations of interest rates applicable to deposits in the relevant
currency in the London interbank market) at approximately 11:00 a.m., London
time, on the Quotation Day, as the rate for deposits in the relevant currency
with a maturity comparable to such Interest Period. In the event that such rate
is not available at such time for any reason, then the “LIBO Rate” with respect
to such Eurocurrency Borrowing for such Interest Period shall be the rate at
which deposits in the relevant currency of $5,000,000 (or the Dollar Equivalent
thereof) and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time on
the Quotation Day. The LIBO Rate shall not be less than zero.

 

- 35 -



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Liquidity” means, at any time, the sum of (a) the aggregate amount of cash and
cash equivalents of the Company and its consolidated Subsidiaries which are not
subject to any Liens (other than customary bankers’ Liens and Liens created
pursuant to any Loan Document) plus (b) Aggregate Availability.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
the Agreement, any Letter of Credit applications, the Collateral Documents, the
Loan Guaranty and all other agreements, instruments, documents and certificates
identified in Section 4.01 executed and delivered to, or in favor of, the
Administrative Agent, either Collateral Agent or any Lenders and including all
other pledges, powers of attorney, consents, assignments, contracts, notices,
letter of credit agreements and all other written matter whether heretofore, now
or hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent, either Collateral Agent
or any Lender in connection with the Agreement or the transactions contemplated
thereby. Any reference in the Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to the Agreement or such Loan Document as the same may be in effect at any
and all times such reference becomes operative.

“Loan Guarantor” means (a) each US Loan Party, with respect to the Obligations
of the US Loan Parties, and (b) each Loan Party, with respect to the Obligations
of the European Loan Parties.

“Loan Guaranty” means Article X of this Agreement and each separate guaranty, to
the extent that such guaranty is permissible under the laws of the country in
which the applicable Foreign Subsidiary party to such guaranty is located, in
form and substance satisfactory to the Administrative Agent, delivered by any
Foreign Subsidiary (which guaranty shall be governed by the laws of the country
in which such Foreign Subsidiary is located if the Administrative Agent requests
that such law govern such guaranty), as it may be amended or modified and in
effect from time to time.

“Loan Parties” means the Company, the other Borrowers, the Company’s domestic
Subsidiaries (other than Immaterial Subsidiaries and any domestic subsidiary
that is a direct or indirect subsidiary of a Foreign Subsidiary that is treated
as a corporation for purposes of the Code) and any other Person who becomes a
party to this Agreement pursuant to a Joinder Agreement or executes a separate
Loan Guaranty and their respective successors and assigns; provided that upon
any Borrower becoming a Removed Borrower, such Removed Borrower shall be deemed
to no longer be a Loan Party.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Revolving Loans, Swingline Loans and Protective Advances.

“Local Time” means, (a) local time in London with respect to the times for the
receipt of Borrowing Requests for European Revolving Loans, European Swingline
Loans and European Letter of

 

- 36 -



--------------------------------------------------------------------------------

Credit Requests to an Issuing Bank, of any disbursement by the European
Administrative Agent of European Revolving Loans, European Swingline Loans and
European Protective Advances and for payment by the Borrowers with respect to
European Revolving Loans, European Swingline Loans and European Protective
Advances and reimbursement obligations in respect of European Letters of Credit,
(b) local time in New York, with respect to the times for the determination of
“Dollar Equivalent”, for the receipt of Borrowing Requests of US Revolving
Loans, US Swingline Loans, US Protective Advances, US Letter of Credit Requests
to an Issuing Bank, for receipt and sending of notices by and disbursement by
the Administrative Agent or any Lender and any Issuing Bank and for payment by
the Borrowers with respect to US Revolving Loans, US Swingline Loans, US
Protective Advances and reimbursement obligations in respect of US Letters of
Credit, (c) local time in London, with respect to the times for the
determination of “LIBO Rate” and “Overnight LIBO Rate”, (d) otherwise, if a
place for any determination is specified herein, the local time at such place of
determination and (e) otherwise, New York time.

“Low Season” means for any period of determination of any Borrowing Base, any
period identified by an appraiser selected and engaged by the Administrative
Agent as a low selling period or similar term in the most recent appraisal
ordered by the Administrative Agent.

“LSC” has the meaning assigned to such term in Section 5.15.

“Luxembourg” means the Grand Duchy of Luxembourg.

“Luxembourg Borrower” means OD International (Luxembourg) Finance S.À R.L., a
private limited liability company (a société à responsabilité limitée)
incorporated under the laws of Luxembourg, having its registered office at 6C,
rue Gabriel Lippman, L-5365 Munsbach and registered with the Luxembourg Trade
and Companies Register under number B 93.853.

“Luxembourg Loan Party” means, individually and collectively, any Loan Party
(including the Luxembourg Borrower) organized under the laws of Luxembourg.

“Luxembourg Restructuring Transactions” means transactions effected in
connection with the Tax Reorganization (as defined on Schedule 1.01(d)) whereby
a Luxembourg Loan Party shall (a) become the owner of Inventory located in the
Netherlands, England and Wales and/or Scotland, and/or (b) have Accounts owed by
an Account Debtor that maintains an office in, or is organized under any
applicable law of, the Netherlands, in each case for which (i) the Company
provides the Lenders with (A) notice of such transactions and (B) an
explanation, in form and substance reasonably satisfactory to the Administrative
Agent, of such transactions and the purpose thereof and (ii) the Required
Lenders do not object in writing thereto within 10 Business Days after receiving
such materials; provided that, in each case, the Company has complied with all
actions reasonably required by the Administrative Agent in order to protect or
perfect the security interest of the Collateral Agents in the Collateral;
provided, further, that Lenders who do not object to a transaction pursuant to
clause (ii) above shall be deemed to have consented to such transaction for
purposes of determining the requisite consent under Section 9.02(b).

“Luxembourg Security Agreement” means (a) that certain Luxembourg law pledge
agreement over bank accounts, dated as of the Initial Effective Date, between
the Luxembourg Borrower and the European Collateral Agent, (b) any other
Luxembourg law pledge agreement or security agreement entered into, after the
date of this Agreement, by any other Luxembourg Loan Party (as required by this
Agreement or any other Loan Document for the purpose of creating a Lien on the
property of any Luxembourg Loan Party (or any other property located in
Luxembourg)) and (c) any other charge or security agreement entered into, after
the date of this Agreement, by any Loan Party (as

 

- 37 -



--------------------------------------------------------------------------------

required by this Agreement or any other Loan Document for the purpose of
creating a Lien on any property located in Luxembourg), which charge or security
agreement is designated by the European Administrative Agent as a “Luxembourg
Security Agreement”, in each case as the same may be amended, restated or
otherwise modified from time to time.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(c).

“Margin Stock” means “margin stock”, as such term is defined in Regulation U of
the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the Loan
Parties, taken as a whole, (b) the ability of any Loan Party to perform any of
its obligations under the Loan Documents to which it is a party, (c) the
Collateral, either Collateral Agent’s Lien (for the benefit of the Agents, the
Lenders and the Issuing Banks) on the Collateral, on the Collateral or the
priority of such Liens, or (d) the rights of or benefits available to the
Administrative Agent, either Collateral Agent, any Issuing Bank or the Lenders
thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $25,000,000. For purposes of determining Material Indebtedness, the
“obligations” of any Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.

“Maturity Date” means (a) with respect to Commitments other than Extended
Commitments, the Non-Extended Maturity Date and (b) with respect to Extended
Commitments, the Extended Maturity Date.

“Maximum Liability” has the meaning assigned to such term in Section 10.11.

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

“Mexican Joint Venture” means (i) Office Depot Mexico S.A., an entity organized
under the Republic of Mexico and (ii) Grupo OMX, an entity organized under the
Republic of Mexico.

“Minimum Aggregate Availability Period” means (including by reference to the
Levels described below), any period (a) commencing when Aggregate Availability
is less than the greater of:

 

Level 1: (i) $125,000,000 and (ii) an amount equal to 12.5% of the Commitments
then in effect; Level 2: (i) $150,000,000 and (ii) an amount equal to 15% of the
Commitments then in effect, but more than Level 1; Level 3: (i) $175,000,000 and
(ii) an amount equal to 17.5% of the Commitments then in effect, but more than
Level 1 and Level 2; and

 

- 38 -



--------------------------------------------------------------------------------

Level 4: (i) $250,000,000 and (ii) an amount equal to 25% of the Commitments
then in effect, but more than Level 1, Level 2 and Level 3. Level 5: (i)
$400,000,000 and (ii) an amount equal to 40% of the Commitments then in effect,
but more than Level 1, Level 2, Level 3 and Level 4.

for five consecutive days (or immediately, in the case of Level 1) and
(b) ending after Aggregate Availability is greater than the amounts set forth
above (with respect to the applicable Level) for 30 consecutive days (or 60
consecutive days when used in reference to any Full Cash Dominion Period). For
the avoidance of doubt, at any time that Aggregate Availability is equal to or
greater than the amounts set forth in Level 2, Level 3, Level 4 or Level 5
above, Aggregate Availability shall also be deemed to be greater than the
applicable Level(s) below such Level of Aggregate Availability and each Minimum
Aggregate Availability Period Level shall include each lesser Level.

“Minimum European Availability Period” means any period (a) commencing when
European Availability is less than the greater of (i) $25,000,000 and (ii) an
amount equal to 12.5% of the European Sublimit then in effect for two Business
Days and (b) ending (solely with respect to any European Full Cash Dominion
Period then in effect) after European Availability is greater than the amounts
set forth above (with respect to the applicable Level) for 60 consecutive days.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period, the consolidated net income (or loss) of the
Company and its subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a subsidiary or is merged into
or consolidated with the Company or any of its subsidiaries, (b) the income (or
deficit) of any Person (other than a subsidiary) in which the Company or any of
its subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Company or such subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such subsidiary.

“Net Orderly Liquidation Value” means, with respect to Inventory, equipment or
intangibles of any Person, the orderly liquidation value thereof as determined
in a manner acceptable to the Administrative Agent by an appraiser acceptable to
the Administrative Agent, net of all costs of liquidation thereof.

“Netherlands” means the Kingdom of the Netherlands.

“New Lender” has the meaning assigned to such term in Section 2.22(b).

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-Extended Commitment” means any Commitment not extended pursuant to the
Fourth Amendment.

 

- 39 -



--------------------------------------------------------------------------------

“Non-Extended Maturity Date” means the earlier to occur of (i) May 25, 2016 and
(ii) any earlier date on which the Commitments are reduced to zero or otherwise
terminated pursuant to the terms hereof.

“Non-Funding Lender” has the meaning assigned to such term in Section 2.07(b).

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.12.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means the Facility A Obligations and the Facility B Obligations;
provided, that for purposes of determining any Guaranteed Obligations of any
Loan Guarantor under this Agreement, the definition of “Obligations” shall not
create any guarantee by any Loan Guarantor of any Excluded Swap Obligations of
such Loan Guarantor.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

“OfficeMax” means OfficeMax Incorporated.

“OfficeMax Merger” means the merger transaction pursuant to the OfficeMax Merger
Agreement such that, after giving effect thereto, OfficeMax shall be a wholly
owned Subsidiary of the Company.

“OfficeMax Merger Agreement” means, collectively, the Agreement and Plan of
Merger, dated as of February 20, 2013 (as amended, modified or supplemented from
time to time), among the Company, Dogwood Merger Sub Inc., Dogwood Merger Sub
LLC, Mapleby Holdings Merger Corporation, Mapleby Merger Corporation and
OfficeMax, and all schedules, exhibits and annexes thereto and all material side
letters and agreements affecting the terms thereof or entered into in connection
therewith.

“OMX Existing 2016 Notes” shall mean OfficeMax’s existing 7.35% Debentures Due
2016.

“Original Vendor” means, with respect to any inventory, the vendor from which
the Company or its subsidiaries purchased such inventory.

“Other Connection Taxes” means, with respect to the Administrative Agent, the
European Administrative Agent, either Collateral Agent, any Lender, any Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, or become a party to, performed its
obligations or received payments under, received or perfected a security
interest under, sale or assignment of an interest in any Loan or Loan Document,
engaged in any other transaction pursuant to, or enforced, any Loan Documents).

 

- 40 -



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary Taxes and
any other excise, property, intangible, recording, filing or similar Taxes which
arise from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document.

“Overnight LIBO” means, when used in reference to any Loan or Borrowing, whether
such Loan or the Loan comprising such Borrowing accrues interest at a rate
determined by reference to the Overnight LIBO Rate.

“Overnight LIBO Rate” means, with respect to any Overnight LIBO Borrowing or
overdue amount, (a) the rate of interest per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) at which overnight deposits in Euros or
Sterling, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of JPMCB in the applicable offshore interbank market for such currency
to major banks in such interbank market plus (b) the Mandatory Cost. The
Overnight LIBO Rate shall not be less than zero.

“Parallel Debt” has the meaning assigned to such term in Section 9.21.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04.

“Participating Member State” means each State so described in any EMU
Legislation, and includes, without limitation, each member State of the European
Community that adopts or has adopted the Euro as its lawful currency in
accordance with EMU Legislation.

“Paying Guarantor” has the meaning assigned to such term in Section 10.12.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pensions Regulator” means the legal entity called the Pensions Regulator
established under Part I UK Pensions Act 2004.

“Permitted Acquisition” means any acquisition by the Company or any Subsidiary,
whether by purchase, merger or otherwise, of all or substantially all of the
assets of, all of the Equity Interests of, or a business line or unit or a
division of, any Person; provided that:

(a) such acquisition shall be consensual;

(b) such acquisition shall be consummated in accordance with all Requirements of
Law, except where the failure to so comply would not reasonably be expected to
have a Material Adverse Effect;

(c) in the case of the acquisition of Equity Interests, all of the Equity
Interests (except for any such securities in the nature of directors’ qualifying
shares) acquired or otherwise issued by such Person or any newly formed
Subsidiary of any Borrower in connection with such acquisition shall be directly
and beneficially owned 100% by the Company or any Subsidiary; and

(d) in the case of any acquisition in excess of $50,000,000, the Company shall
furnish to the Administrative Agent a certificate from a Financial Officer
evidencing compliance with Section 6.04(n), together with such detailed
information relating thereto as the Administrative Agent may reasonably request
to demonstrate such compliance; and

 

- 41 -



--------------------------------------------------------------------------------

provided further, that it is understood that to the extent the assets acquired
are to be included in any Borrowing Base, due diligence in respect of such
acquired assets satisfactory to the Administrative Agent, in its Permitted
Discretion, shall have been completed.

“Permitted Convertible Notes” means any Indebtedness issued in a Permitted
Convertible Notes Offering.

“Permitted Convertible Notes Offering” means any offering by the Company of
unsecured or subordinated Indebtedness permitted by Section 6.01 that is by its
terms convertible, in whole or in part, into shares of the Company’s common
stock or into cash based upon a conversion rate tied to the Company’s common
stock.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under paragraph (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of any Loan Party or any of its Subsidiaries;

(g) Liens in favor of a credit card processor or a payment processor arising in
the ordinary course of business under any processor agreement; and

(h) Liens arising by virtue of precautionary Uniform Commercial Code financing
statement filings (or other similar filings under applicable law) regarding
operating leases and consignments, in each case entered into by the Company and
its Subsidiaries in the ordinary course of business;

 

- 42 -



--------------------------------------------------------------------------------

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Foreign Subsidiary Factoring Facility” means any and all agreements
or facilities entered into by any Foreign Subsidiary that is not a Loan Party
for the purpose of factoring, selling, transferring or disposing of its account
receivables for cash consideration.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (with respect to
investments made by the Company), the United Kingdom (with respect to
investments made by any UK Borrower), the Netherlands (with respect to
investments made by any Dutch Borrower), Ireland (with respect to investments
made by the Irish Borrower) or Luxembourg (with respect to investments made by
the Luxembourg Borrower) (or by any agency thereof, as applicable, to the extent
such obligations are backed by the full faith and credit of such government), in
each case maturing within one year from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States (with respect to investments made by the Company), England
and Wales (with respect to investments made by any UK Borrower), the Netherlands
(with respect to investments made by any Dutch Borrower), Ireland (with respect
to investments made by the Irish Borrower), Luxembourg (with respect to any
investments made by the Luxembourg Borrower) or any State or Province thereof,
as applicable, in each case, which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P or Aaa by Moody’s and (iii) have portfolio assets of
at least $3,000,000,000.

“Permitted Lien” means Liens permitted by Section 6.02.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (as defined in Section 3(3) of
ERISA), including any employee welfare benefit plan (as defined in Section 3(1)
of ERISA), any employee pension benefit plan (as defined in Section 3(2) of
ERISA), and any plan which is both an employee welfare benefit plan and an
employee pension benefit plan, and in respect of which any Loan Party or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA,
except for any Multiemployer Plan, Foreign Plan or Foreign Benefit Arrangement.

 

- 43 -



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate at its offices at 270 Park Avenue in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Principal” has the meaning assigned to such term on Schedule 1.01(d).

“Prior Claims” means any security interest created by English law which rank or
are capable of ranking prior or pari passu with the European Collateral Agent’s
security interests against all or part of the Collateral, including amounts
owing for employee wages, employee source deductions, pension fund obligations,
any sums payable by way of prescribed part for unsecured creditors as provided
for by Section 176A Insolvency Act 1986 and expenses of liquidation,
administration or winding-up.

“Pro Forma Basis” means, with respect to any test hereunder in connection with
any event, that such test shall be calculated after giving effect on a pro forma
basis for the period of such calculation to (i) such event as if it happened on
the first day of such period or (ii) the incurrence of any Indebtedness by the
Company or any Subsidiary and any incurrence, repayment, issuance or redemption
of other Indebtedness of the Company or any Subsidiary occurring at any time
subsequent to the last day of the Test Period and on or prior to the date of
determination, as if such incurrence, repayment, issuance or redemption, as the
case may be, occurred on the first day of the Test Period (it being understood
that, in connection with any such pro forma calculation prior to the delivery of
financial statements for the first fiscal quarter ended after the Effective
Date, such calculation shall be made in a manner satisfactory to the
Administrative Agent in its Permitted Discretion).

“Projections” has the meaning assigned to such term in Section 5.01(e).

“Protective Advance Exposure” means, at any time, the sum of the Facility A
Protective Advance Exposure and the Facility B Protective Advance Exposure.

“Protective Advances” has the meaning assigned to such term in Section 2.04.

“Qualified Keepwell Provider” means, in respect of any Swap Obligation, each
Loan Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell pursuant to section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

“Quotation Day” means, in respect of the determination of the LIBO Rate for any
period for Loans in Sterling, the day which is (i) the first day of such
Interest Period and (ii) a day on which banks are open for general banking
business in London; and the Quotation Day in respect of any Interest Period for
the Euro is the day that is two Target Days prior the first day of such Interest
Period.

“Register” has the meaning assigned to such term in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Removed Borrower” has the meaning assigned to such term in Section 9.23.

 

- 44 -



--------------------------------------------------------------------------------

“Rentals” means, with reference to any period, the aggregate amount of rent
expense payable by the Company and its subsidiaries under any operating leases,
calculated on a consolidated basis for the Company and its subsidiaries for such
period in accordance with GAAP.

“Rent Reserve” means with respect to any store, warehouse, cross-docking
facility, distribution center, regional distribution center or depot where any
Inventory subject to Liens arising by operation of law is located and with
respect to which no Collateral Access Agreement is in effect, a reserve equal to
two months’ rent at such store, warehouse, cross-docking facility, distribution
center, regional distribution center or depot; provided that no Rent Reserve
shall be taken with respect to any store unless a Level 2 Minimum Aggregate
Availability Period shall be in effect.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of any Borrower from information furnished by or on behalf of any
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports shall be distributed to the Lenders by
the Administrative Agent.

“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing more than 50% of the sum of the total Credit Exposure
and unused Commitments at such time.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves” means, individually and collectively, and without duplication,
Customer Credit Liability Reserves, Rent Reserves, unpaid VAT and other
government reserves, Floating Charge Reserves, Payroll and Redundancy Reserves,
Retention of Title Reserves and any other reserves which the Administrative
Agent deems necessary, in its Permitted Discretion, to maintain (including,
without limitation, Banking Services Reserves, reserves for consignee’s,
warehousemen’s and bailee’s charges (unless a Collateral Access Agreement shall
be in effect with respect to the subject property), reserves for Swap
Obligations, reserves for contingent liabilities of any Loan Party, reserves for
uninsured losses of any Loan Party, reserves for uninsured, underinsured,
un-indemnified or under-indemnified liabilities or potential liabilities with
respect to any litigation, reserves for taxes, fees, assessments and other
governmental charges, reserves for the prescribed part of any UK Loan Party’s
net property that would be made available for the satisfaction of its unsecured
liabilities pursuant to Section 176A of the Insolvency Act 1986, reserves with
respect to liabilities of any UK Loan Party which constitutes preferential debts
pursuant to Section 386 of the Insolvency Act 1986, reserves in respect of
inventory that is subject to the rights of suppliers under Section 81.1 of the
Bankruptcy and Insolvency Act (Canada) and any Wage Earner Protection Act
Reserve) with respect to the Collateral or any Loan Party.

“Restatement Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.

 

- 45 -



--------------------------------------------------------------------------------

“Retention of Title Reserves” means with respect to any Eligible Inventory for
which (i) there are no contractual terms addressing retention of title in favor
of the vendor or supplier thereof and (ii) the applicable Loan Party has not
represented to the Administrative Agent that such vendor or supplier does not
have retention of title rights, a reserve equal to 50% of the lesser of (A) the
value of such Inventory or (B) to the extent the applicable Loan Party has
provided the Administrative Agent with reasonable evidence of the amount
thereof, the amount of the outstanding payable owing to the applicable Loan
Party’s vendor in respect of such Eligible Inventory.

“Revolving Exposure” means the sum of the Facility A Revolving Exposure plus the
Facility B Revolving Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Sanctioned Country” mean at any time, a country, region or territory which is
the subject or target of any Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons
described in the foregoing clauses (a) and (b).

“Secured Obligations” means all Obligations, together with all Banking Services
Obligations and Swap Obligations owing to one or more Lenders or their
respective Affiliates; provided that within 30 days after the time that any
transaction relating to such Swap Obligation is executed by a Lender or its
Affiliate and any Loan Party, the Lender party thereto or its Affiliate (other
than JPMCB) shall have delivered written notice in accordance with the notice
provisions of this Agreement to the Administrative Agent that such a transaction
has been entered into and that it constitutes a Secured Obligation entitled to
the benefits of the Collateral Documents.

“Security Agreement” means, individually and collectively, any US Security
Agreement, any UK Security Agreement, any Dutch Security Agreement, any Irish
Security Agreement, any Luxembourg Security Agreement or any Canadian Security
Agreement.

“Settlement” has the meaning assigned to such term in Section 2.05(c).

“Settlement Date” has the meaning assigned to such term in Section 2.05(c).

 

- 46 -



--------------------------------------------------------------------------------

“Specified Excluded Subsidiary” means any subsidiary of OfficeMax listed on
Schedule 1.01(e).

“Specified Intellectual Property Transaction” means any sale, transfer, license
or other disposition, directly or indirectly, of Intellectual Property, certain
other assets relating thereto or goodwill and going concern relating to the
business from a Loan Party to a Subsidiary that is not a Loan Party in
connection with the Intellectual Property Reorganization (as defined on Schedule
1.01(d)).

“Specified Principal-Commissionaire Transaction” means any sale, transfer or
other disposition, directly or indirectly, of assets from a Loan Party to a
Removed Borrower in connection with the Principal-Commissionaire Reorganization
(as defined on Schedule 1.01(d)); provided that, both immediately before and
immediately after giving pro forma effect to any such sale, transfer or other
disposition of Collateral, no Level 4 Minimum Aggregate Availability Period
shall be in effect.

“Specified Tax Restructuring Transaction” means:

(1) any Specified Intellectual Property Transaction or Specified
Principal-Commissionaire Transaction; or

(2) any Tax Restructuring Transaction that either:

(a) has no material adverse effect on the European Borrowing Base or the
Collateral of the European Loan Parties taken as a whole and is not otherwise
materially disadvantageous to any interest of the Lenders, or

(b) (i) with respect to which the Company has provided the Lenders with:
(A) notice of such transaction, (B) an explanation, in form and substance
reasonably satisfactory to the Administrative Agent, of such transaction and the
purpose thereof and (C) a Borrowing Base Certificate giving pro forma effect to
such transaction and (ii) the Required Lenders do not object in writing thereto
within 10 Business Days after receiving such materials;

provided that, in each case, (A) the Company has complied with all actions
reasonably required by the Administrative Agent in order to protect or perfect
the security interest of the Collateral Agents in the Collateral and (B) the
Company may not effect any Specified Tax Restructuring Transaction if a Default
or Event of Default has occurred and is continuing; provided, further, that
Lenders who do not object to a transaction pursuant to clause (2)(b)(ii) above
shall be deemed to have consented to such transaction for purposes of
determining the requisite consent under Section 9.02(b).

“Spot Selling Rate” means, on any date, as determined by the Administrative
Agent, the spot selling rate posted by Reuters on its website for the sale of
the applicable currency for dollars at approximately 11:00 a.m., Local Time, two
Business Days prior; provided that if, at the time of any such determination,
for any reason, no such spot rate is being quoted, the spot selling rate shall
be determined by reference to such publicly available service for displaying
exchange rates as my be selected by the Administrative Agent, or, in the event
no such service is selected, such spot selling rate shall instead be the
arithmetic average of spot rates of exchange in the market where its foreign
currency exchange operations in respect of the applicable currency are then
being conducted, at or about 11.00 a.m. Local Time, on such date for the
purchase of the relevant currency for delivery two Business Days later.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the

 

- 47 -



--------------------------------------------------------------------------------

maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject with respect to the Adjusted LIBO Rate, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Sterling” or “£” refers to the lawful currency of the United Kingdom.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.

“subsidiary” means, (a) with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(i) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent and (b) any subsidiary within
the meaning of Section 1261(l) of the UK Companies Act of 2006 and any
subsidiary undertaking in each case.

“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable; provided that any Specified Excluded Subsidiary shall not
be a Subsidiary for the purposes of this Agreement.

“Supermajority Lenders” means, at any time, Lenders having Credit Exposure and
unused Commitments representing at least 66 2/3% of the sum of the total Credit
Exposure and unused Commitments at such time.

“Supplementary Pension Act” means the Luxembourg law of June 8, 1999 on the
supplementary pension schemes, as amended.

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Agreements” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrowers or the
Subsidiaries shall be a Swap Agreement.

 

- 48 -



--------------------------------------------------------------------------------

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

“Swingline Exposure” means, at any time, the sum of the Facility A Swingline
Exposure and the Facility B Swingline Exposure.

“Swingline Lender” means, individually and collectively, the US Swingline Lender
and the European Swingline Lender, as the context may require.

“Swingline Loan” means, individually and collectively, each US Swingline Loan
and each European Swingline Loan, as the context may require.

“Syndication Agent” Bank of America, N.A., in its capacity as Syndication Agent.

“TARGET Day” means any day on which TARGET2 is open for settlement of payments
in Euro.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Tax Restructuring” means, collectively, the Intellectual Property
Reorganization, the Principal-Commissionaire Reorganization and the Tax
Reorganization (each as defined on Schedule 1.01(d)).

“Tax Restructuring Transaction” means any transaction that constitutes a part
of, effects or is effected in connection with the Tax Restructuring.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other similar charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

“Tax Confirmation” means a confirmation by a Lender to any UK Loan Party that
the Person beneficially entitled to interest payable to that Lender in respect
of an advance hereunder is either:

 

  (a) a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (b) a partnership each member of which is:

 

  (i) a company so resident in the United Kingdom; or

 

  (ii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (for the purposes of section 19 of
the UK Corporation Tax Act 2009) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the UK
Corporation Tax Act 2009; or

 

  (c) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 11(2) of the UK Income and Corporation
Taxes Act 1988) of that company.

 

- 49 -



--------------------------------------------------------------------------------

“Test Period” means the most recent period of four consecutive fiscal quarters
of the Company ended on or prior to such time (taken as one accounting period)
in respect of which financial statements for each quarter or fiscal year in such
period have been (or have been required to be) delivered pursuant to
Section 5.01(a) or 5.01(b), as applicable.

“Third Amendment” shall mean that certain Third Amendment, dated as of
November 1, 2013, among the Borrowers, the Administrative Agent and the Lenders.

“Third Amendment Effective Date” shall have the meaning ascribed to such term in
the Third Amendment.

“Total Assets” means, at any date, the amount that would, in conformity with
GAAP, be set forth opposite the caption “total assets” (or any like caption) on
a consolidated balance sheet of the Company and the Subsidiaries.

“Total Full Cash Dominion Period” means any Level 2 Minimum Aggregate
Availability Period; provided that a Total Full Cash Dominion Period may be
discontinued no more than twice in any period of twelve consecutive months.

“Transactions” means the amendment and restatement of the Existing Credit
Agreement in the form of this Agreement, the borrowing of Loans and other credit
extensions, the use of the proceeds thereof and the issuance of Letters of
Credit hereunder.

“Treaty” has the meaning assigned to such term in the definition “Treaty State”.

“Treaty Lender” means a Lender which:

(a) is treated as a resident of a Treaty State for the purposes of the Treaty;

(b) does not carry on a business in the jurisdiction in which the applicable
Borrower is located through a permanent establishment with which that Lender’s
participation in the Loan is effectively connected.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the jurisdiction in which the relevant Borrower is located which
makes provision for full exemption from the imposition of any withholding or
deduction for or on account of tax imposed by the Borrower’s jurisdiction on
interest.

“Trigger Date” has the meaning assigned to such term in Section 5.16.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or
the Overnight LIBO Rate.

 

- 50 -



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“UK Borrower” means, individually and collectively, Office Depot International
(UK) Ltd. and Office Depot UK Ltd.

“UK Borrowing Base” means, at any time, with respect to the UK Loan Parties, the
sum of:

(a) the sum of (i) the product of (A) 85% multiplied by (B) the UK Loan Parties’
Eligible Accounts at such time, minus the Dilution Reserve related to the UK
Loan Parties, minus any other Reserve related to Accounts of the UK Loan
Parties, (ii) the product of (A) 90% multiplied by (B) the UK Loan Parties’
Eligible Credit Card Receivables at such time minus the Dilution Reserve related
to the UK Loan Parties, minus any other Reserve related to Accounts of the UK
Loan Parties, and (iii) the product of (A) 75% multiplied by (B) the Eligible
Uninvoiced Accounts Receivable of the UK Loan Parties at such time minus the
Dilution Reserve related to the UK Loan Parties, plus

(b) the lesser of (i) the product of (x) 75% multiplied by (y) the UK Loan
Parties’ Eligible Inventory, valued at the lower of cost (determined on a
first-in-first-out basis or average cost basis) or market value, at such time,
minus any Reserves related to the Eligible Inventory of the UK Loan Parties and
(ii) the product of 85% multiplied by the High Season or Low Season, if
applicable, Net Orderly Liquidation Value percentage (as applicable, based on
the borrowing base delivery date as required under Section 5.01(f)) identified
in the most recent inventory appraisal ordered by the Administrative Agent
multiplied by the UK Loan Parties’ Eligible Inventory, valued at the lower of
cost (determined on a first-in-first-out basis or average cost basis) or market
value, at such time minus any Reserves related to the Eligible Inventory of the
UK Loan Parties, plus

(c) the lesser of (i) the product of (x) 75% multiplied by (y) the UK Loan
Parties’ Eligible LC Inventory, valued at the lower of cost (determined on a
first-in-first-out basis or average cost basis) or market value, at such time,
minus, without duplication of any Reserves accounted for in clause (b) above,
Reserves relating to the Eligible LC Inventory of the UK Loan Parties and
(ii) the product of 85% multiplied by the High Season or Low Season, if
applicable, Net Orderly Liquidation Value percentage (as applicable, based on
the borrowing base delivery date as required under Section 5.01(f)) identified
in the most recent inventory appraisal ordered by the Administrative Agent
multiplied by the UK Loan Parties’ Eligible LC Inventory, valued at the lower of
cost (determined on a first-in-first-out basis or average cost basis) or market
value, at such time minus, without duplication of any Reserves accounted for in
clause (b) above, Reserves related to the Eligible LC Inventory of the UK Loan
Parties.

The Administrative Agent may, in its Permitted Discretion, adjust Reserves used
in computing the Aggregate Borrowing Base and the UK Borrowing Base, with any
such changes to be effective three Business Days after delivery of notice
thereof to the Borrower Representative and the Lenders. The Aggregate Borrowing
Base and the UK Borrowing Base at any time shall be determined by reference to
the most recent Aggregate Borrowing Base Certificate and each other Borrowing
Base Certificate delivered to the Administrative Agent pursuant to
Section 5.01(f) of this Agreement.

For purposes of computing each of the UK Borrowing Base, the European Borrowing
Base, the Aggregate Borrowing Base and interpreting the defined terms used in
any of the foregoing, Inventory located in England and Wales or Scotland that is
owned by a Luxembourg Loan Party that becomes a Principal as a result of any
Luxembourg Restructuring Transactions shall be deemed to be owned by a UK
Borrower; provided that immediately prior to the transfer of such Inventory to
the Luxembourg Loan Party, such Inventory was Eligible Inventory.

 

- 51 -



--------------------------------------------------------------------------------

“UK Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of each UK Borrower, in
substantially the form of Exhibit B-3 or another form which is acceptable to the
Administrative Agent in its sole discretion.

“UK Loan Party” means any Loan Party (including the UK Borrowers) organized
under the laws of the United Kingdom.

“UK Non-Bank Lender” has the meaning assigned to such term in
Section 2.17(a)(ii).

“UK Pension Scheme” means the Guilbert U.K. Retirement Benefits Plan governed by
trust deed and rules dated September 27, 2002, as amended by deed on April 24,
2008.

“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance to any UK Loan Party hereunder
and is either:

 

  (a) a Lender (i) which is a bank (as is defined for the purpose of section 879
of the UK Income Tax Act 2007) making an advance hereunder or (ii) in respect of
an advance made hereunder by a Person that was a bank (as so defined) at the
time that the advance was made and, in either case, which is within the charge
to United Kingdom corporation tax as respects any payments of interest made in
respect of that advance;

 

  (b) a Lender which is:

 

  (i) a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (ii) a partnership each member of which is:

 

  (x) a company so resident in the United Kingdom; or

 

  (y) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which is required to
bring into account in computing its chargeable profits (within the meaning of
section 19 of the UK Corporation Tax Act 2009) the whole of any share of
interest payable in respect of that advance that falls to it by reason of Part
17 of the UK Corporation Tax Act 2009;

 

  (iii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account that interest payable in respect of that advance in computing the
chargeable profits (for the purposes of section 19 of the UK Corporation Tax Act
2009) of that company; or

 

  (c) a Treaty Lender.

 

- 52 -



--------------------------------------------------------------------------------

“UK Security Agreement” means (a) the two Debentures, dated as of the Initial
Effective Date, among the UK Borrowers, respectively, and the European
Collateral Agent, (b) the Deed of Charge, dated as of the Initial Effective
Date, among the Irish Borrower and the European Collateral Agent, and (c) the
Deeds of Charge, dated as of the Initial Effective Date, among Office Depot
International B.V. and Office Depot B.V., respectively, and the European
Collateral Agent, as the same may be amended, restated or otherwise modified
from time, (d) the Deed of Charge, dated as of December 27, 2010, between Office
Depot Finance B.V. and the European Collateral Agent, (e) any other charge or
security agreement entered into, after the date of this Agreement, by any other
UK Loan Party (as required by this Agreement or any other Loan Document for the
purpose of creating a Lien on the property of any UK Loan Party (or any other
property located in the United Kingdom)) and (f) any other charge or security
agreement entered into, after the date of this Agreement, by any Loan Party (as
required by this Agreement or any other Loan Document for the purpose of
creating a Lien on any property located in the United Kingdom), which charge or
security agreement is designated by the European Administrative Agent as a “UK
Security Agreement”, in each case as the same may be amended, restated or
otherwise modified from time to time.

“United Kingdom” and “UK” means the United Kingdom of Great Britain and Northern
Ireland.

“United States” and “US” means the United States of America.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“US Borrower” means any Borrower that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

“US Borrowing Base” means, at any time, with respect to the US Loan Parties, the
sum of:

(a) the sum of (i) the product of (A) 85% multiplied by (B) the US Loan Parties’
Eligible Accounts (other than Eligible Credit Card Receivables) at such time,
minus the Dilution Reserve related to the US Loan Parties, minus any other
Reserve related to Accounts of the US Loan Parties, (ii) the product of (A) 90%
multiplied by (B) the US Loan Parties’ Eligible Credit Card Receivables at such
time minus the Dilution Reserve related to the US Loan Parties, minus any other
Reserve related to Accounts of the US Loan Parties, and (iii) the product of
(A) 75% multiplied by (B) the Eligible Uninvoiced Accounts Receivable of the US
Loan Parties at such time minus the Dilution Reserve related to the US Loan
Parties, plus

(b) the lesser of (i) the product of (x) 75% multiplied by (y) the US Loan
Parties’ Eligible Inventory, valued at the lower of cost (determined on a
first-in-first-out basis or average cost basis) or market value, at such time,
minus any Reserves related to the Eligible Inventory of the US Loan Parties and
(ii) the product of 85% multiplied by the High Season or Low Season, if
applicable, Net Orderly Liquidation Value percentage (as applicable, based on
the borrowing base delivery date as required under Section 5.01(f)) identified
in the most recent inventory appraisal ordered by the Administrative Agent
multiplied by the US Loan Parties’ Eligible Inventory, valued at the lower of
cost (determined on a first-in-first-out basis or average cost basis) or market
value, at such time minus any Reserves related to the Eligible Inventory of the
US Loan Parties, plus

 

- 53 -



--------------------------------------------------------------------------------

(c) the lesser of (i) the product of (x) 75% multiplied by (y) the US Loan
Parties’ Eligible LC Inventory, valued at the lower of cost (determined on a
first-in-first-out basis or average cost basis) or market value, at such time,
minus, without duplication of any Reserves accounted for in clause (b) above,
Reserves relating to the Eligible LC Inventory of the US Loan Parties and
(ii) the product of 85% multiplied by the High Season or Low Season, if
applicable, Net Orderly Liquidation Value percentage (as applicable, based on
the borrowing base delivery date as required under Section 5.01(f)) identified
in the most recent inventory appraisal ordered by the Administrative Agent
multiplied by the US Loan Parties’ Eligible LC Inventory, valued at the lower of
cost (determined on a first-in-first-out basis or average cost basis) or market
value, at such time minus, without duplication of any Reserves accounted for in
clause (b) above, Reserves related to the Eligible LC Inventory of the US Loan
Parties.

The Administrative Agent may, in its Permitted Discretion, adjust Reserves used
in computing the Aggregate Borrowing Base and the US Borrowing Base, with any
such changes to be effective three Business Days after delivery of notice
thereof to the Borrower Representative and the Lenders. The Aggregate Borrowing
Base and the US Borrowing Base at any time shall be determined by reference to
the most recent Aggregate Borrowing Base Certificate and each other Borrowing
Base Certificate delivered to the Administrative Agent pursuant to
Section 5.01(f) of this Agreement.

“US Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B-2 or another form which is acceptable to the
Administrative Agent in its sole discretion.

“US Collateral Agent” means JPMCB, in its capacity as security trustee for
itself, the Administrative Agent, the Issuing Banks and the Lenders, and its
successors in such capacity.

“US Letter of Credit” means any letter of credit or similar instrument
(including a bank guarantee) acceptable to the applicable Issuing Bank issued in
dollars for the purpose of providing credit support to the Company.

“US Loan Party” means, individually and collectively, any Loan Party (including
the Company) organized under the laws of the United States.

“US Protective Advance” means a Protective Advance made to or for the account of
the Company.

“US Revolving Loan” means a Revolving Loan made to the Company.

“US Security Agreement” means (a) that certain US Security Agreement, dated as
of the Initial Effective Date, between the US Loan Parties party thereto and the
US Collateral Agent (for the benefit of the Agents, the Lenders and the Issuing
Banks), (b) any other pledge or security agreement entered into, after the date
of this Agreement by any other US Loan Party (as required by this Agreement or
any other Loan Document for the purpose of creating a Lien on the property of
any Loan Party organized in the US (or any other property located therein)), or
any other Person and (c) any other pledge or security agreement entered into,
after the date of this Agreement, by any Loan Party (as required by this
Agreement or any other Loan Document for the purpose of creating a Lien on any
property located in the US), which charge or security agreement is designated by
the Administrative Agent as a “US Security Agreement”, in each case as the same
may be amended, restated or otherwise modified from time to time.

 

- 54 -



--------------------------------------------------------------------------------

“US Swingline Lender” means JPMCB, in its capacity as lender of US Swingline
Loans hereunder, and its successors and assigns in such capacity.

“US Swingline Loan” means a Swingline Loan made to the Company.

“VAT” means value added tax as provided for in the VATA 1994 or any similar or
substitute tax.

“VATA 1994” means The Value Added Tax Act 1994.

“Vendor Rebates” means, with respect to any Loan Party, credits earned from
vendors for volume purchases that reduce net inventory costs for such Loan
Party.

“Wage Earner Protection Act Reserve” means on any date of determination, a
reserve established from time to time by Administrative Agent in such amount as
Administrative Agent determines reflects the amounts that may become due under
the Wage Earner Protection Program Act (Canada) with respect to the employees of
any Loan Party employed in Canada which would give rise to a Lien with priority
under applicable law over the Lien securing the Obligations.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” means, at any date, the excess of current assets of the
Company and its Subsidiaries on such date over current liabilities of the
Company and its Subsidiaries on such date, all determined on a consolidated
basis in accordance with GAAP.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Facility, (e.g., a
“Facility A Loan”), Class (e.g., a “Revolving Loan”) or by Type (e.g., a
“Eurocurrency Loan”), by Facility and Class (e.g., a “Facility A Revolving
Loan”) or by Class and Type (e.g., a “Eurocurrency Revolving Loan”). Borrowings
also may be classified and referred to by Class (e.g., a “Borrowing of Revolving
Loans”) or by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type
(e.g., a “Eurocurrency Borrowing of Revolving Loans”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

- 55 -



--------------------------------------------------------------------------------

In this Agreement, where it relates to a Dutch Loan Party, a reference to:

(a) a necessary action to authorize, where applicable, includes without
limitation:

 

  (i) any action required to comply with the Works Councils Act of the
Netherlands (Wet op de ondernemingsraden); and

 

  (ii) obtaining an unconditional positive advice (advies) from the competent
works council(s);

(b) gross negligence includes grove schuld;

(c) negligence includes schuld;

(d) a security interest includes any mortgage (hypotheek), pledge (pandrecht),
retention of title arrangement (eigendomsvoorbehoud), privilege (voorrecht),
right of retention (recht van retentie), right to reclaim goods (recht van
reclame), and, in general, any right in rem (beperkte recht), created for the
purpose of granting security (goederenrechtelijk zekerheidsrecht);

(e) wilful misconduct includes opzet;

(f) a winding-up, administration or dissolution (and any of those terms)
includes a Dutch entity being declared bankrupt (failliet verklaard) or
dissolved (ontbonden);

(g) a moratorium includes surseance van betaling and granted a moratorium
includes surséance verleend;

(h) any step or procedure taken in connection with insolvency proceedings
includes a Dutch entity having filed a notice under section 36 of the Dutch Tax
Collection Act (Invorderingswet 1990);

(i) an administrative receiver includes a curator;

(j) an administrator includes a bewindvoerder; and

(k) an attachment includes a beslag.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower Representative notifies the Administrative Agent that the Borrowers
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower Representative that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. In the event that historical accounting practices, systems or reserves
relating to the components of the Aggregate Borrowing Base or the Borrowing Base
of any Borrower are modified in a manner that is adverse to the Lenders in any
material respect, the Borrowers will agree to maintain such additional reserves
(for purposes of computing the Aggregate Borrowing Base and the Borrowing Base
of each

 

- 56 -



--------------------------------------------------------------------------------

Borrower) in respect to the components of the Aggregate Borrowing Base and the
Borrowing Base of each Borrower and make such other adjustments (which may
include maintaining additional reserves, modifying the advance rates or
modifying the eligibility criteria for the components of the Aggregate Borrowing
Base and the Borrowing Base of each Borrower). Notwithstanding any other
provision contained herein, (a) all computations of amounts and ratios referred
to in this Agreement shall be made without giving effect to any election under
FASB ASC Topic 825 “Financial Instruments” (or any other financial accounting
standard having a similar result or effect) to value any Indebtedness of the
Company or its Subsidiaries at “fair value” as defined therein and
(b) Indebtedness shall not include any obligations under leases that would be
classified as operating leases under GAAP as in effect on the date hereof, and
the payments thereon shall not constitute interest expense.

SECTION 1.05 Currency Translations. (a) For purposes of this Agreement and the
other Loan Documents, where the permissibility of a transaction or
determinations of required actions or circumstances depend upon compliance with,
or are determined by reference to, amounts stated in dollars, such amounts shall
be deemed to refer to dollars or Dollar Equivalents and any requisite currency
translation shall be based on the Spot Selling Rate and the permissibility of
actions taken under Article VI shall not be affected by subsequent fluctuations
in exchange rates (provided that if Indebtedness is incurred to refinance or
renew other Indebtedness, and such refinancing or renewal would cause the
applicable dollar denominated limitation to be exceeded if calculated at the
Spot Selling Rate, such dollar denominated restriction shall be deemed not to
have been exceeded so long as (i) such refinancing or renewal Indebtedness is
denominated in the same currency as such Indebtedness being refinanced or
renewed and (ii) the principal amount of such refinancing or renewal
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced or renewed except as permitted under Section 6.01).

(b) For purposes of all calculations and determinations under this Agreement,
any amount in any currency other than dollars shall be deemed to refer to
dollars or Dollar Equivalents and any requisite currency translation shall be
based on the Spot Selling Rate, and all certificates delivered under this
Agreement, shall express such calculations or determinations in dollars or
Dollar Equivalents.

ARTICLE II

The Credits

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
(a) each Facility A Lender agrees to make Revolving Loans (the “Facility A
Revolving Loans”) from time to time during the Availability Period to the
Company in dollars and (b) each Facility B Lender agrees to make Revolving Loans
(the “Facility B Revolving Loans”) from time to during the Availability Period
to the Facility B Borrowers in dollars, Euros and Sterling, if, in each case
after giving effect thereto:

(i) the Facility A Revolving Exposure or Facility B Revolving Exposure of any
Lender would not exceed such Lender’s Facility A Commitment or Facility B
Commitment, respectively;

(ii) the total Revolving Exposure would not exceed the lesser of (x) the
aggregate amount of the Commitments and (y) the Aggregate Borrowing Base;

(iii) the total Facility A Revolving Exposure would not exceed the lesser of
(x) the aggregate amount of the Facility A Commitments and (y) the US Borrowing
Base;

 

- 57 -



--------------------------------------------------------------------------------

(iv) the total Facility B Revolving Exposure would not exceed the lesser of
(x) the aggregate amount of the Facility B Commitments and (y) the Aggregate
Borrowing Base minus the Facility A Revolving Exposure;

(v) the total Facility B Revolving Exposure relating to the European Borrowers
would not exceed the European Sublimit; and

(vi) the total Revolving Exposure relating to the Company would not exceed the
US Borrowing Base;

subject, in the case of each of clause (ii), (iii) and (iv) above, to the
Administrative Agent’s authority, in its sole discretion, to make Protective
Advances pursuant to the terms of Section 2.04.

Within the foregoing limits and subject to the terms and conditions set forth
herein, each Borrower may borrow, prepay and reborrow its Revolving Loans.

SECTION 2.02 Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Facility,
Class and Type made by the Lenders ratably in accordance with their respective
Commitments of the applicable Facility and Class. Each Protective Advance and
Swingline Loan shall be made in accordance with the procedures set forth in
Sections 2.04 and 2.05.

(b) Subject to Section 2.14, (i) each Borrowing of US Revolving Loans
denominated in dollars shall be comprised entirely of ABR Loans or Eurocurrency
Loans as the Company may request in accordance herewith, (ii) each Borrowing of
US Revolving Loans denominated in Euros or Sterling shall be comprised entirely
of Eurocurrency Loans and (iii) each Borrowing of European Revolving Loans shall
be comprised entirely of Eurocurrency Loans; provided that all Borrowing of
Revolving Loans made on the Restatement Date shall be limited to ABR Borrowings
of Revolving Loans denominated in dollars. Each Swingline Loan denominated in
dollars (other than European Swingline Loans) shall be an ABR Loan and each
Swingline Loan denominated in Euros or Sterling and any European Swingline Loan
denominated in dollars shall be an Overnight LIBO Loan. Each Lender may make any
Eurocurrency Loan to any Borrower by causing, at its option, any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Lenders to make
Loans in accordance with the terms hereof or Borrowers to repay any such Loan in
accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing
of Revolving Loans, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000. ABR Borrowing of
Revolving Loans may be in any amount. Borrowings of more than one Type and Class
may be outstanding at the same time; provided that there shall not at any time
be more than a total of 12 Eurocurrency Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, neither the Borrower
Representative nor any Borrower shall be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

(e) Each Facility A Loan shall be made in dollars and each Facility B Loan shall
be made in dollars, Euros or Sterling.

 

- 58 -



--------------------------------------------------------------------------------

SECTION 2.03 Requests for Borrowing of Revolving Loans. To request a Borrowing
of Revolving Loans, the Borrower Representative (or the applicable Borrower)
shall notify the Administrative Agent, in the case of a requested Borrowing of
Facility A Revolving Loans, or the Administrative Agent and the European
Administrative Agent, in the case of a requested Borrowing of Facility B
Revolving Loans, in each case either in writing (delivered by hand or facsimile)
in a form approved by the Administrative Agent and/or the European
Administrative Agent, as applicable, and signed by the Borrower Representative
(or the applicable Borrower) or by telephone as follows:

(a) in the case of an ABR Borrowing, not later than 12:00 p.m., Local Time (or
in case of an ABR Borrowing, the proceeds of which are to be applied to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e), not
later than 9:00 a.m., Local Time) on the date of the proposed Borrowing, and

(b) in the case of a Eurocurrency Borrowing, not later than 10:00 a.m., Local
Time, three Business Days before the date of the proposed Borrowing.

Each telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile of a written Borrowing Request in a form
approved by the Administrative Agent and/or the European Administrative Agent,
as applicable, and signed by the Borrower Representative (or the Borrower making
such request). Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.01:

(i) the name of the applicable Borrower;

(ii) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

(iii) the Facility under which such Borrowing shall be made;

(iv) the date of such Borrowing, which shall be a Business Day;

(v) in the case of a Borrowing requested on behalf of a Facility B Borrower, the
currency of the requested Borrowing;

(vi) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and

(vii) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

If no election as to the Type of Borrowing of Revolving Loans is specified, then
(A) a Borrowing of Revolving Loans requested in dollars shall be an ABR
Borrowing and (B) a Borrowing of Revolving Loans requested in Euros or Sterling
shall be a Eurocurrency Borrowing with an Interest Period of one month. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing of Revolving Loans, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent or the European Administrative Agent, as applicable, shall
advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.

 

- 59 -



--------------------------------------------------------------------------------

SECTION 2.04 Protective Advances. (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrowers and the Lenders,
from time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation to), to make (or authorize the Administrative Agent or
the European Administrative Agent, as applicable, to make) (i) Loans to the
Company in dollars on behalf of the Facility A Lenders (each such Loan, a
“Facility A Protective Advance”), (ii) Loans to the Company in dollars, Euros or
Sterling on behalf of the Facility B Lenders (each such Loan, a “Facility B US
Protective Advance”) and (iii) Loans to any European Borrower in dollars, Euros
or Sterling on behalf of the Facility B Lenders (each such Loan, a “European
Protective Advances”), which the Administrative Agent, in its Permitted
Discretion, deems necessary or desirable (i) to preserve or protect the
Collateral, or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations or (iii) to
pay any other amount chargeable to or required to be paid by any of the
Borrowers pursuant to the terms of this Agreement, including payments of
reimbursable expenses (including costs, fees, and expenses as described in
Section 9.03) and other sums payable under the Loan Documents (any of such Loans
are herein referred to as “Protective Advances”); provided that no Protective
Advance may remain outstanding for more than 30 days; provided further that the
aggregate amount of (A) Protective Advances outstanding at any time shall not
(x) exceed $50,000,000 or (y) when added to the total Revolving Exposure, exceed
the aggregate amount of the Commitments, (B) Facility A Protective Advances
outstanding at any time shall not, when added to the total Facility A Revolving
Exposure, exceed the aggregate amount of the Facility A Commitments,
(C) Facility B Protective Advances outstanding at any time shall not, when added
to the total Facility B Revolving Exposure, exceed the aggregate amount of the
Facility B Commitments and (D) European Protective Advances outstanding at any
time shall not, when added to the total Facility B Revolving Exposure relating
to the European Borrowers, exceed the European Sublimit (provided that, for
purposes of clauses (A) through (D) above, at any time when any Lender is a
Defaulting Lender, such Defaulting Lender’s Commitment shall be disregarded).
Protective Advances may be made even if the conditions precedent set forth in
Section 4.02 have not been satisfied. The Protective Advances shall be secured
by the Liens in favor of each applicable Collateral Agent (for the benefit of
the Agents, the Lenders and the Issuing Banks) in and to the Collateral and
shall constitute Obligations hereunder. All Protective Advances denominated in
dollars shall be ABR Borrowings and all Protective Advances denominated in Euros
or Sterling shall be Overnight LIBO Borrowings. The Administrative Agent’s
authorization to make Protective Advances may be revoked at any time by the
Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof. At any
time that there is sufficient Aggregate Availability and the conditions
precedent set forth in Section 4.02 have been satisfied, the Administrative
Agent may request the Lenders to make a Revolving Loan, in the currency in which
the applicable Protective Advance was denominated, to repay a Protective
Advance. At any other time the Administrative Agent may require the Lenders to
fund, in the currency in which the applicable Protective Advance was
denominated, their risk participations described in Section 2.04(b). It is
agreed that the Administrative Agent or the European Administrative Agent, as
applicable shall endeavor, but without any obligation, to notify the Borrower
Representative promptly after the making of any Protective Advance.

(b) Upon the making of a Protective Advance by the Administrative Agent or the
European Administrative Agent, as applicable, in accordance with the terms
hereof, each Facility A Lender or Facility B Lender, as applicable, shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent or the European
Administrative Agent, as applicable, without recourse or warranty, an undivided
interest and participation in such Facility A Protective Advance or Facility B
Protective Advance, as applicable, in proportion to its Applicable Percentage.
From and after the date, if any, on which any Lender is required to fund its
participation in any Protective Advance purchased hereunder, the Administrative
Agent or European Administrative Agent, as applicable, shall promptly distribute
to such Lender, such Lender’s Applicable Percentage of all payments of principal
and interest and all proceeds of Collateral received by the Administrative Agent
in respect of such Protective Advance.

 

- 60 -



--------------------------------------------------------------------------------

SECTION 2.05 Swingline Loans. (a) Swingline Loans.

(i) The Administrative Agent, the US Swingline Lender and the Facility A Lenders
agree that in order to facilitate the administration of this Agreement and the
other Loan Documents, promptly after the Borrower Representative requests an ABR
Borrowing under Facility A on behalf of the Company, the US Swingline Lender may
elect to have the terms of this Section 2.05(a)(i) apply to such Borrowing
Request by advancing, on behalf of the Facility A Lenders and in the amount so
requested, same day funds to the Company on the applicable Borrowing date to the
Funding Account(s) (each such Loan, a “Facility A Swingline Loan”), with
settlement among them as to the Facility A Swingline Loans to take place on a
periodic basis as set forth in Section 2.05(c). Each Facility A Swingline Loan
shall be subject to all the terms and conditions applicable to other ABR Loans
funded by the Facility A Lenders, except that all payments thereon shall be
payable to the US Swingline Lender solely for its own account. In addition, no
Facility A Swingline Loan shall be made if, after giving effect thereto:

(A) the aggregate principal amount of outstanding Facility A Swingline Loans
would exceed the Facility A Swingline Sublimit;

(B) the Facility A Revolving Exposure of any Lender would exceed such Lender’s
Facility A Commitment;

(C) the total Revolving Exposure would exceed the lesser of (x) the sum of the
aggregate amount of the Commitments and (y) the Aggregate Borrowing Base; or

(D) the total Facility A Revolving Exposure would exceed the lesser of (x) the
aggregate amount of the Facility A Commitments and (y) the US Borrowing Base;

subject, in the case of each of clause (A), (C) and (D) above, to the
Administrative Agent’s authority, in its sole discretion, to make Protective
Advances pursuant to the terms of Section 2.04.

(ii) The Administrative Agent, the US Swingline Lender and the Facility B
Lenders agree that in order to facilitate the administration of this Agreement
and the other Loan Documents, promptly after the Borrower Representative
requests an ABR Borrowing under Facility B on behalf of the Company, the US
Swingline Lender may elect to have the terms of this Section 2.05(a)(ii) apply
to such Borrowing Request by advancing, on behalf of the Facility B Lenders and
in the amount so requested, same day funds to the Company on the applicable
Borrowing date to the Funding Account(s) (each such Loan, a “Facility B US
Swingline Loan”), with settlement among them as to the Facility B US Swingline
Loans to take place on a periodic basis as set forth in Section 2.05(c). Each
Facility B US Swingline Loan shall be subject to all the terms and conditions
applicable to other ABR Loans funded by the Facility B Lenders, except that all
payments thereon shall be payable to the US Swingline Lender solely for its own
account. In addition, no Facility B US Swingline Loan shall be made if, after
giving effect thereto:

(A) the aggregate principal amount of outstanding Facility B Swingline Loans
would exceed the Facility B Swingline Sublimit;

 

- 61 -



--------------------------------------------------------------------------------

(B) the Facility B Revolving Exposure of any Lender would exceed such Lender’s
Facility B Commitment;

(C) the total Revolving Exposure would exceed the lesser of (x) the aggregate
amount of the Commitments and (y) the Aggregate Borrowing Base;

(D) the total Facility B Revolving Exposure would exceed the lesser of (x) the
aggregate amount of the Facility B Commitments and (y) the Aggregate Borrowing
Base minus the Facility A Revolving Exposure; or

(E) the total Revolving Exposure relating to the Company would exceed the US
Borrowing Base;

subject, in the case of each of clause (A), (C), (D) and (E) above, to the
Administrative Agent’s authority, in its sole discretion, to make Protective
Advances pursuant to the terms of Section 2.04.

(iii) The European Administrative Agent, the European Swingline Lender and the
Facility B Lenders agree that in order to facilitate the administration of this
Agreement and the other Loan Documents, promptly after the Borrower
Representative requests a Eurocurrency Borrowing on behalf of any European
Borrower (or the applicable European Borrower requests such Borrowing), and
provided that such Eurocurrency Borrowing request is received by the European
Administrative Agent and the European Swingline Lender not later than 10:00
a.m., London time, the European Swingline Lender may elect to have the terms of
this Section 2.05(a)(iii) apply to such Borrowing Request by advancing, on
behalf of the Facility B Lenders and in the amount so requested, same day funds
to the applicable European Borrower on the applicable Borrowing date to the
Funding Account(s) (each such Loan, a “European Swingline Loan”), with
settlement among them as to the European Swingline Loans to take place on a
periodic basis as set forth in Section 2.05(c). Each European Swingline Loan
shall be subject to all the terms and conditions applicable to other
Eurocurrency Loans funded by the Facility B Lenders, except that (i) such
European Swingline Loan shall accrue interest at a rate determined by reference
to the Overnight LIBO Rate and (ii) all payments thereon shall be payable to the
European Swingline Lender solely for its own account. In addition, no European
Swingline Loan shall be made if, after giving effect thereto:

(A) the aggregate principal amount of outstanding Facility B Swingline Loans
would exceed the Facility B Swingline Sublimit;

(B) the Facility B Revolving Exposure of any Lender would exceed such Lender’s
Facility B Commitment;

(C) the total Revolving Exposure would exceed the lesser of (x) the aggregate
amount of the Commitments and (y) the Aggregate Borrowing Base;

(D) the total Facility B Revolving Exposure would exceed the lesser of (x) the
aggregate amount of the Facility B Commitments and (y) the Aggregate Borrowing
Base minus the Facility A Revolving Exposure; or

(E) the total Facility B Revolving Exposure with respect to the European
Borrowers would exceed the European Sublimit;

 

- 62 -



--------------------------------------------------------------------------------

subject, in the case of each of clause (A), (C) and (D) above, to the
Administrative Agent’s authority, in its sole discretion, to make Protective
Advances pursuant to the terms of Section 2.04.

(b) Lender Participations. Upon the making of a Facility A Swingline Loan or a
Facility B Swingline Loan (whether before or after the occurrence of a Default
and regardless of whether a Settlement has been requested with respect to such
Swingline Loan), each Facility A Lender or Facility B Lender, as applicable,
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the applicable Swingline Lender,
the Administrative Agent or the European Administrative Agent, as the case may
be, without recourse or warranty, an undivided interest and participation in
such Swingline Loan in proportion to its Applicable Percentage of the Facility A
Commitments or Facility B Commitments, as applicable. The applicable Swingline
Lender, the Administrative Agent or the European Administrative Agent may, at
any time, require the applicable Lenders to fund, in the currency in which the
applicable Swingline Loan was denominated, their participations. From and after
the date, if any, on which any Lender is required to fund its participation in
any Swingline Loan purchased hereunder, the Administrative Agent or the European
Administrative Agent, as applicable, shall promptly distribute to such Lender,
such Lender’s Applicable Percentage of all payments of principal and interest
and all proceeds of Collateral received by such Agent in respect of such Loan.

(c) Swingline Settlements. Each of the Administrative Agent and the European
Administrative Agent, on behalf of the US Swingline Lender or the European
Swingline Lender, as applicable, shall request settlement (a “Settlement”) with
the Facility A Lenders or Facility B Lenders, as applicable, on at least a
weekly basis or on any earlier date that the Administrative Agent elects, by
notifying the applicable Lenders of such requested Settlement by facsimile or
e-mail no later than 12:00 noon Local Time (i) on the date of such requested
Settlement (the “Settlement Date”) with regard to US Swingline Loans and
(ii) five Business Days prior to the Settlement Date with regard to European
Swingline Loans (or, on the date of such requested Settlement, if a Default or
an Event of Default has occurred and is continuing). Each Facility A Lender or
Facility B Lender, as applicable (other than the Swingline Lenders, in the case
of the Swingline Loans) shall transfer, in the currency in which the applicable
Loan was denominated, the amount of such Lender’s Applicable Percentage of the
outstanding principal amount of the applicable Loan with respect to which
Settlement is requested to the Administrative Agent or the European
Administrative Agent, as applicable, to an account of such Agent as such Agent
may designate, not later than 2:00 p.m., Local Time, on such Settlement Date.
Settlements may occur during the existence of a Default and whether or not the
applicable conditions precedent set forth in Section 4.02 have then been
satisfied. Such amounts transferred to the applicable Agent shall be applied
against the amounts of the applicable Swingline Lender’s Swingline Loans and,
together with such Swingline Lender’s Applicable Percentage of such Swingline
Loan, shall constitute Revolving Loans of such applicable Lenders, respectively.
If any such amount is not transferred to the applicable Agent by any applicable
Lender on such Settlement Date, the applicable Swingline Lender shall be
entitled to recover such amount on demand from such Lender together with
interest thereon as specified in Section 2.07.

SECTION 2.06 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, the Borrower Representative may request the issuance of
Letters of Credit for its own account or for the account of another Borrower or
for the account of OfficeMax and its Subsidiaries (or any Borrower may request
the issuance of Letters of Credit for its own account), in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank (a
“Letter of Credit Request”), at any time and from time to time during the
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit

 

- 63 -



--------------------------------------------------------------------------------

application or other agreement submitted by the Borrower Representative or any
Borrower to, or entered into by the Borrower Representative or any Borrower
with, an Issuing Bank relating to any Letter of Credit, the terms and conditions
of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative (or
the applicable Borrower) shall hand deliver or facsimile (or transmit by
electronic communication, if arrangements for doing so have been approved by the
applicable Issuing Bank) to the applicable Issuing Bank and the Administrative
Agent or European Administrative Agent, as applicable (prior to 9:00 a.m., Local
Time, at least three Business Days prior to the requested date of issuance,
amendment, renewal or extension) a Letter of Credit Request, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the
currency of such Letter of Credit (which shall be in dollars, in the case of
each Facility A Letter of Credit, or dollars, Euros or Sterling, in the case of
each Facility B Letter of Credit), the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If requested by the applicable Issuing
Bank, the applicable Borrower also shall submit a letter of credit application
on such Issuing Bank’s standard form in connection with any request for a Letter
of Credit. A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Borrowers shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) the aggregate LC
Exposure shall not exceed the LC Sublimit and (ii) the Facility B LC Exposure
shall not exceed $25,000,000. In addition, no Letter of Credit shall be issued,
amended, renewed or extended if, after giving effect to such issuance,
amendment, renewal or extension:

(A) the Facility A Revolving Exposure of any Lender would exceed such Lender’s
Facility A Commitment;

(B) the Facility B Revolving Exposure of any Lender would exceed such Lender’s
Facility B Commitment;

(C) the total Revolving Exposure would exceed the lesser of (x) the aggregate
amount of the Commitments and (y) the Aggregate Borrowing Base;

(D) the total Facility A Revolving Exposure would exceed the lesser of (x) the
aggregate amount of the Facility A Commitments and (y) the US Borrowing Base;

(E) the total Facility B Revolving Exposure would exceed the lesser of (x) the
aggregate amount of the Facility B Commitments and (y) the Aggregate Borrowing
Base minus the Facility A Revolving Exposure; or

(F) the total Facility B Revolving Exposure relating to the European Borrowers
would exceed the European Sublimit;

(G) the total Revolving Exposure relating to the Company would exceed the US
Borrowing Base;

subject, in the case of each of clause (C), (D) and (E) above, to the
Administrative Agent’s authority, in its sole discretion, to make Protective
Advances pursuant to the terms of Section 2.04.

 

- 64 -



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension), subject to automatic
extension or renewal for successive one-year periods and (ii) the date that is
five Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, the applicable Issuing Bank
hereby grants to each Facility A Lender, with respect to a Facility A Letter of
Credit, or each Facility B Lender, with respect to a Facility B Letter of
Credit, and each Facility A Lender or Facility B Lender, as applicable, hereby
acquires from the applicable Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent or the European Administrative Agent,
as applicable, in the same currency as the applicable LC Disbursement, for the
account of the applicable Issuing Bank, such Lender’s Applicable Percentage of
each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrowers on the date due as provided in paragraph (e) of this Section, or of
any reimbursement payment required to be refunded to the Borrowers for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent or the European
Administrative Agent, as applicable, in the currency in which the applicable
Letter of Credit was issued, an amount equal to such LC Disbursement not later
than 1:00 p.m., Local Time, on the date that such LC Disbursement is made, if
the Borrower Representative or the applicable Borrower shall have received
notice of such LC Disbursement prior to 9:00 a.m., Local Time, on such date, or,
if such notice has not been received by the Borrower Representative or the
applicable Borrower prior to such time on such date, then not later than 11:00
a.m., Local Time, on (i) the Business Day that the Borrower Representative or
the applicable Borrower receives such notice, if such notice is received prior
to 9:00 a.m., Local Time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower Representative or the applicable
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that the Borrower Representative on behalf of
the applicable Borrower (or the applicable Borrower) may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with a Borrowing of Revolving
Loans or Swingline Loan in an equivalent amount and like currency and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Borrowing of Revolving Loans or
Swingline Loan; provided further that no such payment shall be permitted to be
financed with a Eurocurrency Borrowing. If any Borrower fails to make such
payment when due, the Administrative Agent shall notify each Facility A Lender
or Facility B Lender, as applicable, of the applicable LC Disbursement, the
payment then due from the Borrowers in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
applicable Lender shall pay to the Administrative Agent or the European
Administrative Agent, as applicable, in the same currency as the applicable LC
Disbursement, its Applicable Percentage of the payment then due from the
applicable Borrower, in the same manner as provided in Section 2.07 with respect
to Loans made by such Lender (and Section 2.07 shall apply,

 

- 65 -



--------------------------------------------------------------------------------

mutatis mutandis, to the payment obligations of the Lenders), and the applicable
Agent shall promptly pay to the applicable Issuing Bank the amounts so received
by it from the Lenders. Promptly following receipt by the Administrative Agent
or the European Administrative Agent, as the case may be, of any payment from a
Borrower pursuant to this paragraph, such Agent shall distribute such payment to
the applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the applicable Issuing Bank, then such
Agent shall distribute such payment to such Lenders and the applicable Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the applicable Issuing Bank for any LC Disbursement
(other than the funding of Revolving Loans or a Swingline Loan as contemplated
above) shall not constitute a Loan and shall not relieve the Borrowers or the
Loan Guarantors of their respective obligations to reimburse such LC
Disbursement.

(f) Obligations Absolute. The Borrowers’ obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Administrative Agent, either Collateral Agent, the Lenders nor the Issuing
Banks, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Bank; provided that the
foregoing shall not be construed to excuse the applicable Issuing Bank from
liability to any Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by such Borrower
that are caused by the applicable Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent or the European Administrative Agent,
as applicable, and the Borrower Representative (or applicable Borrower) by
telephone (confirmed by facsimile) of such demand for payment and whether such
Issuing Bank has

 

- 66 -



--------------------------------------------------------------------------------

made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrowers or the Loan
Guarantors of their obligations to reimburse the applicable Issuing Bank and the
Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless a Borrower shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that a Borrower reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Revolving Loans, in the case of an LC Disbursement in
respect of a US Letter of Credit denominated in dollars, and at the rate per
annum then applicable to Overnight LIBO Loans, in the case of an LC Disbursement
in respect of a Letter of Credit denominated in Euros or Sterling or a European
Letter of Credit denominated in dollars; provided that, if the Borrowers fail to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(d) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Banks. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent (not to be unreasonably withheld or delayed), the replaced Issuing Bank
and the successor Issuing Bank. The Administrative Agent shall notify the
Lenders of any such replacement of an Issuing Bank. At the time any such
replacement shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposure representing more than
50% of the total LC Exposure) demanding the deposit of cash collateral pursuant
to this paragraph or if any of the other provisions hereof require cash
collateralization, the Borrowers shall deposit in an account with the applicable
Collateral Agent, in the name of such Collateral Agent and for the benefit of
the Agents, the Lenders and the Issuing Banks (the “LC Collateral Account”), an
amount, in cash and in the currency in which the applicable Letters of Credit
are denominated, equal to 103% of the LC Exposure as of such date plus accrued
and unpaid interest and fees thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to any Borrower
described in clause (h) or (i) of Article VII. Such deposit shall be held by the
applicable Collateral Agent as collateral for the payment and performance of the
Secured Obligations. Each Collateral Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account, such
account shall be subject to a Deposit Account Control Agreement and/or
acknowledgement of notice, as applicable, and each Borrower hereby grants the
Collateral Agent (for the benefit of the Agents, the Lenders and the Issuing
Banks) a security interest

 

- 67 -



--------------------------------------------------------------------------------

in the LC Collateral Account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of each Collateral Agent and at each Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by each Collateral Agent to reimburse the applicable Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing more than 50% of the total LC Exposure), be applied to satisfy
other Secured Obligations. If the Borrowers are required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
applicable Borrower or Borrower Representative for the account of the applicable
Borrower within two Business Days after all such Defaults have been cured or
waived.

(k) On the Third Amendment Effective Date, (i) each Existing Letter of Credit,
to the extent outstanding, shall be automatically and without further action by
the parties thereto deemed converted into a Facility A Letter of Credit pursuant
to this Section 2.06 at the request of the Company and subject to the provisions
hereof as if each such Existing Letter of Credit had been issued on the Third
Amendment Effective Date, (ii) each such Existing Letter of Credit shall be
included in the calculation of LC Exposure and “Facility A LC Exposure” or
“Facility B LC Exposure”, as applicable and (iii) all liabilities of the Company
and the other Loan Parties with respect to such Existing Letters of Credit shall
constitute Obligations.

SECTION 2.07 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., Local Time, to the account of the
Administrative Agent or the European Administrative Agent, as applicable, in an
amount equal to such Lender’s Applicable Percentage; provided that Swingline
Loans shall be made as provided in Section 2.05. Each of the Administrative
Agent and the European Administrative Agent, as applicable, will make such Loans
available to the Borrower Representative (or, if directed by the Borrower
Representative, to the account of the applicable Borrower) by promptly crediting
the amounts so received, in like funds, to the Funding Account(s); provided that
Revolving Loans made to finance the reimbursement of (i) an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent or the
European Administrative Agent, as applicable, to the applicable Issuing Bank and
(ii) a Protective Advance shall be retained by the Administrative Agent or the
European Administrative Agent, as applicable, and disbursed in its discretion.

(b) Unless the Administrative Agent or the European Administrative Agent, as
applicable, shall have received notice from a Lender prior to the proposed date
of any Borrowing that such Lender will not make available to the Administrative
Agent or the European Administrative Agent, as applicable, such Lender’s share
of such Borrowing, the Administrative Agent or the European Administrative
Agent, as applicable, may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent or the
European Administrative Agent, as applicable (a “Non-Funding Lender”), then the
applicable Lender and the Borrowers agree (jointly and severally with each other
Borrower, but severally and not jointly with the applicable Lenders) to pay to
the Administrative Agent or the European Administrative Agent, as applicable,
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the applicable
Borrower to but excluding the date of payment to the Administrative Agent or the
European Administrative Agent, as applicable, at (i) in the

 

- 68 -



--------------------------------------------------------------------------------

case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent or the European Administrative Agent, as
applicable, in accordance with banking industry rules on interbank compensation
or (ii) in the case of the Borrowers, the interest rate applicable to ABR Loans
(in the case of dollar-denominated amounts) or Overnight LIBO Loans (in the case
of Euro or Sterling-denominated amounts). If such Lender pays such amount to the
Administrative Agent or the European Administrative Agent, as applicable, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
Notwithstanding the foregoing, the Borrowers shall preserve their rights and
remedies against any Non-Funding Lender which has not made Loans required by the
terms and provisions hereof.

SECTION 2.08 Interest Elections. (a) Each Borrowing of Revolving Loans initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurocurrency Borrowing of Revolving Loans, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
Representative may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurocurrency Borrowing of
Revolving Loans, may elect Interest Periods therefor, all as provided in this
Section. The Borrower Representative may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings or
Protective Advances, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent or the European Administrative Agent, as
applicable, of such election by telephone by the time that a Borrowing Request
would be required under Section 2.03 if the Borrowers were requesting a
Borrowing of Revolving Loans of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent or the European Administrative Agent, as
applicable, of a written Interest Election Request in a form approved by the
Administrative Agent or the European Administrative Agent, as applicable, and
signed by the Borrower Representative.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(A) the Borrower, the Facility and the Borrowing to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

(B) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(C) whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and

(D) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

- 69 -



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent or the European Administrative Agent, as applicable, shall
advise each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing of Revolving Loans prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to (i) an ABR Borrowing, in the case of a Eurocurrency
Borrowing of Revolving Loans denominated in dollars, or (ii) an Overnight LIBO
Borrowing, in the case of a Eurocurrency Borrowing of Revolving Loans
denominated in Euros or Sterling. Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower
Representative, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing of Revolving Loans may be converted to or continued as a
Eurocurrency Borrowing and (ii) unless repaid, (A) each Eurocurrency Borrowing
of Revolving Loans denominated in dollars shall be converted to an ABR Borrowing
at the end of the Interest Period applicable thereto and (B) each Eurocurrency
Borrowing of Revolving Loans denominated in Euros or Sterling shall be converted
to an Overnight LIBO Borrowing at the end of the Interest Period applicable
thereto.

SECTION 2.09 Termination and Reduction of Commitments. (a) Unless previously
terminated, all Commitments shall terminate on the Maturity Date.

(b) The Borrowers may at any time terminate in full the Commitments and/or may
at any time terminate in full the European Sublimit upon (i) the payment in full
in cash of all outstanding Loans or European Loans, as applicable, together with
accrued and unpaid interest thereon and on any Letters of Credit or European
Letters of Credit, as applicable, (ii) the cancellation and return of all
outstanding Letters of Credit or European Letters of Credit, as applicable (or
alternatively, with respect to each applicable Letter of Credit, the furnishing
to the applicable Collateral Agent of a cash deposit in the currency in which
the applicable Letters of Credit are denominated (or at the discretion of the
Administrative Agent a back up standby letter of credit satisfactory to the
Administrative Agent and in the currency in which the applicable Letters of
Credit are denominated) equal to 103% of the LC Exposure as of such date),
(iii) the payment in full in cash of the accrued and unpaid fees and (iv) the
payment in full in cash of all reimbursable expenses and other Obligations or
Obligations of the European Borrowers, as applicable, together with accrued and
unpaid interest thereon. Upon the termination in full of the European Sublimit
and the satisfaction in full of the Obligations of the European Borrowers (other
than Obligations in respect of contingent liabilities not then due), (x) the
European Borrowers will be released from their obligations under this Agreement
and the other Loan Documents (including, but not limited to, all reporting
obligations contained in Section 5.01 relating to the European Borrowing Base)
in their capacities as such, other than in respect of obligations which
expressly survive the term of this Agreement, (y) all Collateral and any Loan
Guaranties of the European Borrowers will be released and (z) all events
relating to any Minimum European Availability Period will cease to have effect.
Notwithstanding the foregoing, the termination of the European Sublimit without
a corresponding termination of the Commitments shall have no effect on the
availability to the Company of the Facility B Commitments.

(c) The Borrowers may from time to time reduce the Commitments; provided that
(i) each such reduction shall be in an amount that is an integral multiple of
$1,000,000 and not less than

 

- 70 -



--------------------------------------------------------------------------------

$5,000,000, (ii) each such reduction shall be applied to the Facility A
Commitments and the Facility B Commitments ratably in accordance with the
aggregate amount of the Commitments at such time and (iii) the Borrowers shall
not reduce the Commitments if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 2.10, (A) the total Revolving Exposure
would exceed the lesser of (x) the aggregate amount of the Commitments and
(y) the Aggregate Borrowing Base, (B) the total Facility A Revolving Exposure
would exceed the lesser of (x) the aggregate amount of the Facility A
Commitments and (y) the US Borrowing Base, (C) the total Facility B Revolving
Exposure would exceed the lesser of (x) the aggregate amount of the Facility B
Commitments and (y) the Aggregate Borrowing Base minus the Facility A Revolving
Exposure or (D) the total Facility B Revolving Exposure with respect to the
European Borrowers would exceed the European Sublimit.

(d) The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Commitments or the European Sublimit under
paragraph (b) or (c) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower Representative pursuant to this Section shall
be irrevocable; provided that a notice of termination of the Commitments
delivered by the Borrower Representative may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower Representative (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

SECTION 2.10 Repayment of Loans; Evidence of Debt. (a) The Borrowers hereby
unconditionally promise to pay to the Administrative Agent or the European
Administrative Agent, as applicable (i) for the account of each Lender the then
unpaid principal amount of each Revolving Loan on the Maturity Date and (ii) the
then unpaid amount of each Protective Advance on the earlier of the Maturity
Date and demand by such Agent.

(b) During any Full Cash Dominion Period, on each Business Day, the
Administrative Agent or the European Administrative Agent, as applicable, shall
apply all funds credited to any applicable Collection Account as of 10:00 a.m.,
Local Time, on such Business Day (whether or not immediately available) first to
prepay any Protective Advances that may be outstanding, pro rata, and second to
prepay the Revolving Loans (including Swingline Loans) (without a corresponding
reduction in Commitments) and to cash collateralize outstanding LC Exposure;
provided that during any Full Cash Dominion Period which is based solely on a
European Full Cash Dominion Period (but not a Total Full Cash Dominion Period)
the foregoing shall apply exclusively to the European Borrowers (including any
Collection Account thereof) and the prepayment and/or cash collateralization of
European Protective Advances, European Revolving Loans and Revolving Exposure
relating to the European Borrowers in respect of their Facility B Loans. Any
such application of funds shall be made (i) from Collections Accounts of the US
Loan Parties first in respect of Obligations of the US Loan Parties under each
Facility ratably in accordance with the then outstanding amounts thereof and
second in respect of Obligations of the European Loan Parties and (ii) from
Collections Accounts of the European Loan Parties and shall be made solely in
respect of Obligations of the European Loan Parties. Notwithstanding anything to
the contrary contained herein, after an Event of Default, funds credited to any
applicable Collection Account shall be applied in accordance with
Section 2.18(b)(ii).

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

- 71 -



--------------------------------------------------------------------------------

(d) [Reserved].

(e) The entries made in the accounts maintained pursuant to paragraph (c) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender, the
Administrative Agent or the European Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrowers to repay the Loans in accordance with the terms of this Agreement.

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11 Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time, and without premium or penalty, to prepay any
Borrowing in whole or in part, subject to prior notice in accordance with
paragraph (c) of this Section.

(b) Except for Protective Advances permitted under Section 2.04, in the event
and on such occasion that:

(i) the Facility A Revolving Exposure or Facility B Revolving Exposure of any
Lender exceeds such Lender’s Facility A Commitment or Facility B Commitment,
respectively;

(ii) the total Revolving Exposure exceeds the lesser of (x) the aggregate amount
of the Commitments or (y) the Aggregate Borrowing Base;

(iii) the total Facility A Revolving Exposure exceeds the lesser of (x) the
aggregate amount of the Facility A Commitments and (y) the US Borrowing Base;

(iv) the total Facility B Revolving Exposure exceeds the lesser of (x) the
aggregate amount of the Facility B Commitments and (y) the Aggregate Borrowing
Base minus the Facility A Revolving Exposure;

(v) the total Facility B Revolving Exposure relating to the European Borrowers
exceeds the European Sublimit; or

(vi) the total Revolving Exposure relating to the Company exceeds the US
Borrowing Base;

the Borrowers, as applicable, shall promptly prepay the Revolving Loans, LC
Exposure and/or Swingline Loans in an aggregate amount equal to such excess.

 

- 72 -



--------------------------------------------------------------------------------

(c) The Borrower Representative shall notify the Administrative Agent and the
European Administrative Agent, as applicable (and in the case of prepayment of a
Swingline Loan, the applicable Swingline Lender) by telephone (confirmed by
facsimile) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing of Revolving Loans, not later than 10:00 a.m., Local
Time, two Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Borrowing of Revolving Loans or an Overnight LIBO Borrowing
of Revolving Loans, not later than 10:00 a.m., Local Time, on the Business Day
before the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Borrowing of Revolving Loans,
the applicable Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing of Revolving Loans shall be in an amount
that would be permitted in the case of an advance of a Borrowing of Revolving
Loans of the same Type as provided in Section 2.02. Each prepayment of a
Borrowing of Revolving Loans shall be applied ratably to the Revolving Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13.

SECTION 2.12 Fees. (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Commitment Fee Rate on the average daily amount of the Available
Commitment of such Lender during the period from and including the Restatement
Date to but excluding the date on which the Lenders’ Commitments terminate.
Accrued commitment fees shall be payable in arrears on the last Business Day of
each calendar quarter and on the date on which the Commitments terminate,
commencing on the first such date to occur after the Restatement Date. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed.

(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Spread in the case of
standby Letters of Credit, and 50% of the Applicable Spread in the case of trade
Letters of Credit, in each case used to determine the interest rate applicable
to Eurocurrency Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Restatement Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
applicable Issuing Bank a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Restatement Date to but excluding the later of the date
of termination of the Commitments and the date on which there ceases to be any
LC Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of each calendar quarter shall be payable within three
Business Days of the end of each calendar quarter and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to an
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days
elapsed.

 

- 73 -



--------------------------------------------------------------------------------

(c) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available dollars, to the Administrative Agent (or to the applicable Issuing
Bank, in the case of fees payable to an Issuing Bank) for distribution, in the
case of commitment fees and participation fees, to the Lenders. Fees paid shall
not be refundable under any circumstances.

SECTION 2.13 Interest. (a) The Loans comprising each ABR Borrowing (including
each US Swingline Loan and each Protective Advance denominated in dollars) shall
bear interest at the Alternate Base Rate plus the Applicable Spread.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Spread.

(c) The Loans comprising each Overnight LIBO Borrowing (including each European
Swingline Loan and each Facility B Protective Advance denominated in Euros or
Sterling) shall bear interest at the Overnight LIBO Rate plus the Applicable
Spread.

(d) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Borrower Representative (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 9.02
requiring the consent of “each Lender directly affected thereby” for reductions
in interest rates), declare that (i) all Loans and participation fees on account
of Letters of Credit shall bear interest at 2% plus the rate otherwise
applicable to such Loans or participation fees, as applicable, as provided in
the preceding paragraphs of this Section or (ii) in the case of any other amount
outstanding hereunder, (x) if such amount is denominated in dollars, such amount
shall accrue at 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section, and (y) if such amount is denominated in Euros or
Sterling, such amount shall accrue at 2% plus the rate applicable to Overnight
LIBO Rate Loans as provided in paragraph (c) of this Section.

(e) Accrued interest on each Loan (for ABR Loans and Overnight LIBO Loans,
accrued through the last day of the prior calendar month) shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (d) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the end
of the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurocurrency Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and shall be
payable for the actual number of days elapsed and (ii) interest computed on
Loans and Letters of Credit denominated in Sterling shall be computed on the
basis of a year of 365 days, and shall be payable for the actual number of days
elapsed. The applicable Alternate Base Rate, LIBO Rate or Overnight LIBO Rate
shall be determined by the Administrative Agent or the European Administrative
Agent, as applicable, and such determination shall be conclusive absent manifest
error.

(g) All interest hereunder shall be paid in the currency in which the Loan
giving rise to such interest is denominated.

 

- 74 -



--------------------------------------------------------------------------------

SECTION 2.14 Alternate Rate of Interest. (a) If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(A) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(B) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Borrowing of Revolving Loans to, or continuation of any Borrowing of
Revolving Loans as, a Eurocurrency Borrowing shall be ineffective, (ii) if any
Borrowing Request requests a Eurocurrency Borrowing of Revolving Loans
denominated in dollars, such Borrowing shall be made as an ABR Borrowing and
(iii) if any Borrowing Request requests a Eurocurrency Borrowing of Revolving
Loans denominated in Euros or Sterling, such Borrowing shall be made as an
Alternate Rate Borrowing.

(b) If at any time:

(A) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Overnight LIBO Rate; or

(B) the Administrative Agent is advised by the Required Lenders that the
Overnight LIBO Rate will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in any Overnight LIBO Borrowing;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, any Overnight LIBO Borrowing (including any Facility B
Swingline Loan denominated in Euros or Sterling) shall be made as an Alternate
Rate Borrowing.

SECTION 2.15 Increased Costs. (a) If any Change in Law shall:

(A) subject any Credit Party to any (or any increase in any) Other Connection
Taxes with respect to this Agreement or any other Loan Document, any Letter of
Credit, or any participation in a Letter of Credit or any Loan made or Letter of
Credit issued by it, except any such Taxes imposed on or measured by its net
income or profits (however denominated) or franchise taxes imposed in lieu of
net income or profits taxes;

 

- 75 -



--------------------------------------------------------------------------------

(B) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate or Overnight LIBO Rate) or any Issuing Bank; or

(C) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans or Overnight LIBO
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Credit Party of making or maintaining any Eurocurrency Loan
or Overnight LIBO Loan (or of maintaining its obligation to make any such Loan)
or to increase the cost to such Lender or such other Credit Party of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or such other Credit
Party hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to such Lender or such other Credit Party, as the case may
be, such additional amount or amounts as will compensate such Lender or such
other Credit Party, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall, in each case, be
deemed to be a Change in Law, regardless of the date enacted, adopted or issued.

(d) A certificate of a Lender or any Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(e) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing

 

- 76 -



--------------------------------------------------------------------------------

Bank’s right to demand such compensation; provided that the Borrowers shall not
be required to compensate a Lender or an Issuing Bank pursuant to this Section
for any increased costs or reductions incurred more than 270 days prior to the
date that such Lender or such Issuing Bank, as the case may be, notifies the
Borrower Representative of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09(d) and is revoked in accordance therewith), or (d) the assignment
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower Representative
pursuant to Section 2.19, then, in any such event, the Borrowers shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.17 Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document shall be made free
and clear of and without reduction or withholding for any Indemnified Taxes or
Other Taxes; provided that if any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent (as defined below)) requires
the deduction or withholding of any Indemnified Tax or Other Tax from any such
payment (including, for the avoidance of doubt, any such deduction or
withholding required to be made by the applicable Loan Party, the Administrative
Agent, the European Administrative Agent, any Collateral Agent or, in the case
of any Lender that is treated as a partnership for U.S. federal income tax
purposes, by such Lender for the account of any of its direct or indirect
beneficial owners), the applicable Loan Party, the Administrative Agent, the
European Administrative Agent, the applicable Collateral Agent, the Lender or
the applicable direct or indirect beneficial owner of a Lender that is treated
as a partnership for U.S. federal income tax purposes (any such person a
“Withholding Agent”) shall make such deductions and timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax or Other Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, the European
Administrative Agent, each Collateral Agent, any Lender, any Issuing Bank or its
beneficial owner, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made. A Loan Party is not
required to make any payment to a Lender pursuant to this Section 2.17 for a tax
deduction in respect of tax imposed by the United Kingdom from a payment of
interest on a Borrowing if on the date on which the payment falls due:

(i) the payment could have been made to the relevant Lender without a tax
deduction if it was a UK Qualifying Lender, but on that date that Lender is not
or has ceased to be a UK Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration or application of) any law or Treaty, or any
published practice or concession of any relevant taxing authority; or

 

- 77 -



--------------------------------------------------------------------------------

(ii) (A) the relevant Lender is a UK Qualifying Lender solely under clause
(b) of the definition of UK Qualifying Lender (a “UK Non-Bank Lender”), (B) an
officer of H.M. Revenue & Customs has given (and not revoked) a direction under
section 931 of the UK Income Tax Act 2007 (as that provision has effect on the
date on which the relevant Lender became a party to this Agreement) which
relates to that payment and that Lender has received from a UK Borrower a
certified copy of such direction; and (C) the payment could have been made to
the Lender without any tax deduction in the absence of such direction; or

(iii) the relevant Lender is a UK Non-Bank Lender and it has not, other than by
reason of any change after the date of this Agreement in (or in the
interpretation, administration, or application of) any law, or any published
practice or concession of any relevant taxing authority, given a Tax
Confirmation to a UK Borrower.

(b) Each UK Non-Bank Lender agrees that, prior to becoming a party to this
Agreement, it will deliver a Tax Confirmation to the Borrower Representative.

(c) Each UK Non-Bank Lender agrees to promptly notify the Borrower
Representative and the Administrative Agent if any of the information contained
in the Tax Confirmation of such UK Non-Bank Lender is inaccurate.

(d) Without limiting the provisions of paragraph (a) above, the Borrowers shall
timely pay, or at the option of the Administrative Agent, the European
Administrative Agent or any Collateral Agent, as applicable, timely reimburse it
for the payment of any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

(e) The Borrowers shall jointly and severally indemnify the Administrative
Agent, the European Administrative Agent, each Collateral Agent, each Lender and
each Issuing Bank, within 10 days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes payable by the Administrative Agent, the
European Administrative Agent, such Collateral Agent, such Lender (or its
beneficial owner) or such Issuing Bank, as the case may be (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower Representative by the Administrative Agent,
the European Administrative Agent, a Collateral Agent, a Lender or an Issuing
Bank (with a copy to the Administrative Agent), as applicable, shall be
conclusive absent manifest error. This paragraph (e) shall not apply to the
extent that the Indemnified Taxes or Other Taxes (i) are compensated for by an
increased payment under Section 2.17(a) or (ii) would have been compensated for
by an increased payment under Section 2.17(a) but were not so compensated solely
because one of the exclusions in Section 2.17(a)(i), (ii) or (iii) applied.

 

- 78 -



--------------------------------------------------------------------------------

(f) Each Lender shall indemnify the Administrative Agent, the European
Administrative Agent or any Collateral Agent, as applicable, within 10 days
after demand therefor, for the full amount of any Taxes (but, in the case of any
Indemnified Taxes and Other Taxes, only to the extent that the Loan Parties have
not already indemnified the Administrative Agent for such Indemnified Taxes and
Other Taxes and without limiting the obligation of the Loan Parties to do so)
attributable to such Lender that are payable or paid by the Administrative
Agent, the European Administrative Agent or any Collateral Agent, and reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error.

(g) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, the Borrower Representative shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(h) Any Lender that is entitled to an exemption from or reduction of any
applicable withholding tax with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower Representative (with a copy to the
Administrative Agent), at the time or times reasonably requested by the Borrower
Representative or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower Representative, the Administrative Agent or
the European Administrative Agent or any Collateral Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrower
Representative, the Administrative Agent or the European Administrative Agent or
any Collateral Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such forms shall not be required if the Lender is
not legally entitled to do so, and shall not be required (other than with
respect to such documentation set forth in Sections 2.17(h)(i) through
(v) below) if in the Lender’s judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense (or, in
the case of a Change in Law, any incremental material unreimbursed cost or
expense) or would materially prejudice the legal or commercial position of such
Lender.

Without limiting the generality of the foregoing, in the event that any Borrower
is a US Borrower, any Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the request of the Borrower Representative or the
Administrative Agent), whichever of the following is applicable:

(i) in the case of a Lender that is a United States person within the meaning of
Section 7701(a)(30) of the Code, duly completed copies of Internal Revenue
Service Form W-9 certifying that such Lender is exempt,

 

- 79 -



--------------------------------------------------------------------------------

(ii) in the case of a Foreign Lender, duly completed copies of Internal Revenue
Service Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,

(iii) in the case of a Foreign Lender, duly completed copies of Internal Revenue
Service Form W-8ECI,

(iv) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E to the effect that (A) such Foreign
Lender is not (I) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (II) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code or (III) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (B) the interest payment in
question is not effectively connected with the United States trade or business
conducted by such Lender (a “U.S. Tax Compliance Certificate”) and (y) duly
completed copies of Internal Revenue Service Form W-8BEN,

(v) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), an Internal Revenue Service Form W-8IMY, accompanied by
a Form W-8ECI, W-8BEN, U.S. Tax Compliance Certificate, Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided
that, if the Foreign Lender is a partnership (and not a participating Lender)
and one or more beneficial owners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such beneficial owner, or

(vi) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

If a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Withholding Agent, at the time or times prescribed by law and at
such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of the preceding sentence, “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered by
it expires or becomes obsolete or inaccurate in any respect, it shall update
such form or certification or promptly notify the Borrower Representative and
the Administrative Agent in writing of its legal inability to do so.

(i) Without limiting the generality of Section 2.17(h), in the event that any
Borrower is a UK Borrower, a Lender which becomes a party to this Agreement and
which holds a passport under

 

- 80 -



--------------------------------------------------------------------------------

the HM Revenue & Customs DT Treaty Passport scheme and wishes that scheme to
apply to this Agreement (where permitted by applicable law) shall notify the
Loan Parties to that effect by including its scheme reference number and its
jurisdiction of tax residence in the Commitment Schedule or, where applicable,
in the form of Assignment and Assumption executed and delivered by that
Lender. Following such notification, each UK Borrower shall file a duly
completed form DTTP2 in respect of such Lender with HM Revenue & Customs within
thirty (30) days of the date of such notification and shall promptly provide the
Lender, the Administrative Agent and the European Administrative Agent with a
copy of that filing. If a Lender has not notified its scheme reference number
and its jurisdiction of tax residence pursuant to this Section 2.17(i), no UK
Borrower (or any other Loan Party) shall file any form relating to the HM
Revenue & Customs DT Treaty Passport scheme in respect of that Lender’s
Commitment(s) or its participation in any Borrowing. Nothing in this
Section 2.17(i) shall require a Lender to (a) register under the HM Revenue &
Customs DT Treaty Passport scheme, (b) to apply the HM Revenue & Customs DT
Treaty Passport scheme in respect of any Borrowing if it has so registered or
(c) to file Treaty forms (notwithstanding Section 2.17(h)) if it has notified
its scheme reference number and its jurisdiction of tax residence in accordance
with this Section 2.17(i) and the relevant UK Borrower has not complied with its
obligations under this Section 2.17(i).

(j) If the Administrative Agent, the European Administrative Agent, either
Collateral Agent, any Lender or any Issuing Bank determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified pursuant to this Section 2.17
(including additional amounts paid by any Loan Party pursuant to this Section),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of the Administrative Agent, the
European Administrative Agent, such Collateral Agent, such Lender or such
Issuing Bank, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided, that such indemnifying party, upon the request of the Administrative
Agent, the European Administrative Agent, such Collateral Agent, such Lender or
such Issuing Bank, agrees to repay the amount paid over pursuant to this
Section 2.17(j) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, the European
Administrative Agent, such Collateral Agent, such Lender or such Issuing Bank in
the event the Administrative Agent, the European Administrative Agent, such
Collateral Agent, such Lender or such Issuing Bank is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (j), in no event will any Issuing Bank or Lender be required
to pay any amount to any Loan Party the payment of which would place the Issuing
Bank or such Lender in a less favorable net after-Tax position than the Issuing
Bank or such Lender would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require the Administrative Agent, the
European Administrative Agent, any Collateral Agent, any Lender or any Issuing
Bank to make available its Tax returns (or any other information relating to its
Taxes which it deems confidential) to the Borrowers or any other Person nor
shall it be construed to require the Administrative Agent, the European
Administrative Agent, any Collateral Agent, any Lender or any Issuing Bank, as
the case may be, to apply for or otherwise initiate any refund contemplated in
this Section 2.17.

(k) All amounts set out, or expressed to be payable under any Loan Document by
any party to the Administrative Agent, the European Administrative Agent, either
Collateral Agent, any Lender or any Issuing Bank which (in whole or in part)
constitute the consideration for VAT purposes shall be deemed to be exclusive of
any VAT which is chargeable in connection therewith. If, in connection with this
Agreement, VAT is chargeable to, or in respect of any payment made by any Loan
Party to, the Administrative Agent, the European Administrative Agent, either
Collateral Agent, any

 

- 81 -



--------------------------------------------------------------------------------

Lender or any Issuing Bank, such Loan Party shall promptly pay to the
Administrative Agent, the European Administrative Agent, such Collateral Agent,
such Lender or such Issuing Bank, as the case may be, an amount equal to the
amount of such VAT (and the Administrative Agent, the European Administrative
Agent, such Collateral Agent, such Lender or such Issuing Bank, as the case may
be, shall promptly provide an appropriate VAT invoice to such party).

(l) Where any party is required under any Loan Document to reimburse the
Administrative Agent, the European Administrative Agent, either Collateral
Agent, any Lender or any Issuing Bank, as the case may be, for any costs or
expenses, that party shall also at the same time pay and indemnify each such
Administrative Agent, European Administrative Agent, Collateral Agent, any
Lender or any Issuing Bank, as the case may be, against all VAT and any stamp
duty, registration or other similar tax payables, in each case incurred in
connection with the entry into, performance or enforcement of any Loan Document.

(m) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(n) Solely for purposes of determining withholding Taxes imposed under FATCA,
from and after the effective date of the Fourth Amendment, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Agreement (together with any loans or other
extensions of credit pursuant thereto) as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

SECTION 2.18 Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00
p.m., Local Time, on the date when due, in immediately available funds, without
set-off or counterclaim. Except as otherwise expressly set forth herein, all
payments of Loans shall be paid in the currency in which such Loans were made.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent or the European Administrative Agent, as applicable, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent or the European Administrative Agent, as applicable, at its
offices at (i) for payments of US Revolving Loans, US Swingline Loans, LC
Disbursements of any Issuing Bank in respect of US Letters of Credit, fronting
fees payable to any Issuing Bank in respect of US Letters of Credit, US
Protective Advances, fees payable pursuant to Section 2.12(a), participation
fees payable pursuant to Section 2.12(b), fees payable pursuant to 2.12(c) and
all other payments in dollars, to the Administrative Agent at 270 Park Avenue,
New York, New York 10017 USA and (ii) for payments of European Revolving Loans,
European Swingline Loans, LC Disbursements of any Issuing Bank in respect of
European Letters of Credit, fronting fees payable to the an Issuing Bank in
respect of European Letters of Credit and European Protective Advances, to the
European Administrative Agent at 125 London Wall, London EC2Y 5AJ, United
Kingdom, except payments to be made directly to an Issuing Bank or a Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. Each of the Administrative Agent and the European
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient, in like funds,
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars, except that all payments in respect of Loans
(and interest thereon) and LC Obligations shall be made in the same currency in
which such Loan

 

- 82 -



--------------------------------------------------------------------------------

was made or Letter of Credit issued. During any Full Cash Dominion Period,
solely for purposes of determining the amount of Loans available for borrowing
purposes, checks (in addition to immediately available funds applied pursuant to
Section 2.10(b)) from collections of items of payment and proceeds of any
Collateral shall be applied in whole or in part against the applicable
Obligations as of 10:00 a.m., Local Time, on the Business Day of receipt,
subject to actual collection.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrowers), (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (C) amounts to be applied from the Collection Account
during a Full Cash Dominion Period (which shall be applied in accordance with
Section 2.10(b)) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, such funds shall be applied ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Administrative
Agent, the European Administrative Agent, either Collateral Agent and any
Issuing Bank from the Borrowers (other than in connection with Banking Services
or Swap Obligations) ratably, second, to pay any fees or expense reimbursements
then due to the Lenders from the Borrowers (other than in connection with
Banking Services or Swap Obligations) ratably, third, to pay interest due in
respect of the Protective Advances ratably, fourth, to pay the principal of the
Protective Advances ratably, fifth, to pay interest then due and payable on the
Loans (other than the Protective Advances) ratably, sixth, to prepay principal
on the Loans (other than the Protective Advances) and unreimbursed LC
Disbursements ratably, seventh, to pay an amount to the US Collateral Agent
equal to 103% of the aggregate undrawn face amount of all outstanding Letters of
Credit, to be held as cash collateral for such Obligations, eighth, to the
ratable payment of any amounts owing with respect to Banking Services and Swap
Obligations that are Secured Obligations, ninth, to the ratable payment of any
other Secured Obligation due to the Administrative Agent, the European
Administrative Agent, either Collateral Agent or any Lender by the Borrowers,
and tenth, any balance remaining after the Secured Obligations shall have been
paid in full and no Letters of Credit shall be outstanding (other than Letters
of Credit which have been cash collateralized in accordance with the foregoing)
shall be paid over to the applicable Borrower at its Funding Account.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower Representative, or unless a Default is in existence,
neither the Administrative Agent, the European Administrative Agent, the
Collateral Agents nor any Lender shall apply any payment which it receives to
any Eurocurrency Loan of a Class, except (a) on the expiration date of the
Interest Period applicable to any such Eurocurrency Loan or (b) in the event,
and only to the extent, that there are no outstanding ABR Loans of the same
Class and, in any such event, the Borrowers shall pay the break funding payment
required in accordance with Section 2.16. Each of the Administrative Agent and
the European Administrative Agent and the Lenders shall have the continuing and
exclusive right to apply and reverse and reapply any and all such proceeds and
payments to any portion of the Secured Obligations. Notwithstanding the
foregoing, (i) any application of proceeds from the Collateral of the European
Loan Parties shall be made (x) solely in respect of Obligations of the European
Loan Parties and (y) prior to any application of proceeds from the Collateral of
the US Loan Parties to the Obligations of the European Loan Parties and (ii) any
application of proceeds from Collateral of the US Loan Parties shall be applied
(A) first in respect of Obligations of the US Loan Parties under each Facility,
in the order and priority set forth in clauses first through seventh above,
ratably in accordance with the then outstanding amounts thereof, (B) second, in
respect of Obligations of the Loan Parties under Facility B, in the order and
priority set forth in clauses first through seventh above, and (C) third, in
respect of Obligations of the Loan Parties under the Facilities, ratably in
accordance with the then outstanding amounts thereof, in accordance with the
order and priority set forth in clauses eighth through tenth above.
Notwithstanding the foregoing, no amount received from any Loan Guarantor shall
be applied to any Excluded Swap Obligation of such Loan Guarantor.

 

- 83 -



--------------------------------------------------------------------------------

(c) At the election of the Administrative Agent or the European Administrative
Agent, as the case may be, all payments of principal, interest, LC
Disbursements, fees, premiums, reimbursable expenses (including, without
limitation, all reimbursement for fees and expenses pursuant to Section 9.03),
and other sums payable under the Loan Documents, may be paid from the proceeds
of Borrowings made hereunder whether made following a request by the Borrower
Representative pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of any Borrower maintained
with either the Administrative Agent or the European Administrative Agent. Each
Borrower hereby irrevocably authorizes (i) the Administrative Agent and the
European Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans (including Swingline Loans, but such a Borrowing may only
constitute a Protective Advance if it is to reimburse costs, fees and expenses
as described in Section 9.03) and that all such Borrowings shall be deemed to
have been requested pursuant to Sections 2.03, 2.04 or 2.05, as applicable and
(ii) the Administrative Agent and the European Administrative Agent to charge
any deposit account of any Borrower maintained with such Agent for each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Loan Documents.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrowers or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply); provided, further, that to the
extent prohibited by applicable law as described in the definition of “Excluded
Swap Obligation”, no amounts received from, or set off with respect to, any Loan
Guarantor shall be applied to any Excluded Swap Obligations of such Loan
Guarantor. Each Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that the Borrowers will not make such payment, the Administrative Agent or the
European Administrative Agent, as applicable, may assume that the Borrowers have
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable Issuing Bank, as
the case may be, the amount due. In such event, if the Borrowers have not in
fact made such payment, then each of the Lenders or the applicable Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent and
the European Administration Agent, if applicable, forthwith on demand the amount
so distributed to such

 

- 84 -



--------------------------------------------------------------------------------

Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent or the European Administration Agent, if
applicable, at the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent and, if applicable, the European
Administrative Agent, may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by it for the account
of such Lender to satisfy such Lender’s obligations hereunder until all such
unsatisfied obligations are fully paid.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders. If any Lender
requests compensation under Section 2.15, or if the Borrowers are required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, or is otherwise a Departing
Lender (as defined below), then:

(a) such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future, (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender (and the
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment) and (iii) would
not breach any applicable law;

(b) the Borrowers may, at their sole expense and effort, require such Lender or
any Defaulting Lender (herein, a “Departing Lender”), upon notice to the
Departing Lender and the Administrative Agent, to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrowers
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, the Issuing Banks), which consent shall not
unreasonably be withheld or delayed, (ii) the Departing Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A
Departing Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply.

SECTION 2.20 Returned Payments. If after receipt of any payment which is applied
to the payment of all or any part of the Obligations, the Administrative Agent,
the European Administrative Agent, either Collateral Agent, any Issuing Bank or
any Lender is for any reason compelled to surrender such payment or proceeds to
any Person because such payment or application of proceeds is invalidated,
declared fraudulent, set aside, determined to be void or voidable as a
preference, impermissible setoff, or

 

- 85 -



--------------------------------------------------------------------------------

a diversion of trust funds, or for any other reason, then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent, the European Administrative Agent,
such Collateral Agent, such Issuing Bank or such Lender. The provisions of this
Section 2.20 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent, the European
Administrative Agent, either Collateral Agent, any Issuing Bank or any Lender in
reliance upon such payment or application of proceeds. The provisions of this
Section 2.20 shall survive the termination of this Agreement.

SECTION 2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the Available Commitment of such Defaulting
Lender pursuant to Section 2.12(a);

(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining consent to any waiver, amendment or modification
pursuant to Section 9.02; provided, that no such amendment, modification or
waiver shall (i) increase the Commitment of such Defaulting Lender without the
consent of such Defaulting Lender, (ii) reduce or forgive the principal amount
of any Loan or LC Disbursement of such Defaulting Lender or reduce the rate of
interest thereon, or reduce or forgive any interest or fees payable to such
Defaulting Lender hereunder, without the written consent of such Defaulting
Lender or (iii) postpone any scheduled date of payment of the principal amount
of any Loan or LC Disbursement of such Defaulting Lender, or any date for the
payment of any interest, fees or other Obligations payable hereunder to such
Defaulting Lender, or reduce the amount of, waive or excuse any such payment to
such Defaulting Lender, or postpone the scheduled date of expiration of such
Defaulting Lender’s Commitment without the written consent of such Defaulting
Lender;

(c) if any Swingline Exposure, LC Exposure or Protective Advance Exposure exists
at the time such Lender becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure, LC Exposure and Protective
Advance Exposure of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent the sum of all non-Defaulting Lenders’
Revolving Exposures plus such Defaulting Lender’s Swingline Exposure, LC
Exposure and Protective Advance Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within five Business Days following
notice by the Administrative Agent (x) first, prepay such Protective Advance
Exposure, (y) second, prepay such Swingline Exposure and (z) third, cash
collateralize for the benefit of the Issuing Bank only the Borrowers’
obligations corresponding to such Defaulting Lender’s LC Exposure (in each case
after giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.06(j) for so long as such
LC Exposure is outstanding;

 

- 86 -



--------------------------------------------------------------------------------

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
reasonably satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.21(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrowers or such Lender, reasonably satisfactory to
the Swingline Lender or the Issuing Bank, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the European Administrative Agent,
the Borrowers, the Swingline Lender and the Issuing Bank each agrees that a
Defaulting Lender has adequately remedied (in their reasonable judgment) all
matters that caused such Lender to be a Defaulting Lender, then the Swingline
Exposure, LC Exposure and Protective Advance Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

SECTION 2.22 Additional or Increased Commitments. (a) Any Borrower may, at any
time and from time to time on or after the Third Amendment Effective Date, by
written notice to the Administrative Agent, elect to request additional or
increased Commitments hereunder, in an aggregate amount not in excess of
$250,000,000. Each such notice shall specify the date (each, an “Increased
Amount Date”) on which such Borrower proposes that the additional or increased
Commitments shall be

 

- 87 -



--------------------------------------------------------------------------------

effective, which shall be a date not less than three Business Days after the
date on which such notice is delivered to Administrative Agent; provided, that
any Lender offered or approached to provide all or a portion of any increased
Commitments may elect or decline, in its sole discretion, to provide the same.
Such additional or increased Commitments shall become effective as of such
Increased Amount Date; provided, that (1) no Default or Event of Default shall
exist on such Increased Amount Date before or after giving effect to such
additional or increased Commitments and to the making of any Revolving Loans in
respect of any additional or increased Commitments pursuant thereto; (2) any
such additional or increased Commitments and the extensions of credit thereunder
shall be ratable with the existing Commitments and extensions of credit
thereunder; (3) the terms (other than the pricing) applicable to the additional
or increased Commitments shall be the same as those applicable to the existing
Commitments (it being understood that the Maturity Date shall be the same as the
Maturity Date for the Extended Commitments), provided that if the all-in yield
(whether in the form of interest rate margins, upfront fees or any Adjusted LIBO
Rate or Alternate Base Rate floor, with any such upfront fees being equated to
interest margin) applicable to such additional or increased Commitments exceeds
by more than 0.50% the corresponding all-in yield for the existing Commitments,
the interest rate margin with respect to the existing Commitments shall be
increased by an amount equal to the difference between the all-in yield with
respect the additional and increased Commitments and the corresponding all-in
yield on the existing Commitments minus 0.50%; (4) any New Lender shall be
subject to the approval of the Administrative Agent, such approval not to be
unreasonably withheld; (5) such additional or increased Commitments shall be
effected pursuant to one or more supplements to this Agreement executed and
delivered by the Borrowers, the Administrative Agent and one or more New Lenders
or existing Lenders; and (6) the Borrowers shall deliver or cause to be
delivered any customary legal opinions or other documents reasonably requested
by Administrative Agent in connection with any such transaction, including any
supplements or amendments to the Collateral Documents providing for such
additional or increased Commitments and the extensions of credit thereunder to
be secured thereby.

(b) On any Increased Amount Date on which any additional or increased
Commitments become effective, subject to the foregoing terms and conditions,
each new lender with an additional Commitment (each, a “New Lender”) shall
become a Lender hereunder with respect to such additional Commitment and each
Lender with an increased Commitment shall have its Commitment adjusted
accordingly.

(c) Each supplement to this Agreement effected in accordance with
Section 2.22(a) may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to implement the
provisions of this Section 2.22 (including to establish transition provisions to
provide for any additional or increased Commitments to share ratably in the
extensions of credit under the Commitments).

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants to the Lenders that:

SECTION 3.01 Organization; Powers. Each of the Loan Parties and each of its
Subsidiaries is duly organized or incorporated, validly existing and in good
standing under the laws of the jurisdiction of its organization or
incorporation, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except as otherwise set forth
on Schedule 3.01.

 

- 88 -



--------------------------------------------------------------------------------

SECTION 3.02 Authorization; Enforceability. (a) The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, examination, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(b) The choice of governing law provisions contained in this Agreement and each
other Loan Document are enforceable in the jurisdictions where each Loan Party
is organized or incorporated or any Collateral is located. Any judgment obtained
in connection with any Loan Document in the jurisdiction of the governing law of
such Loan Document will be recognized and be enforceable in the jurisdictions
where each Loan Party is organized or any Collateral is located.

(c) Subject to applicable Insolvency Laws, no European Loan Party nor any of its
property or assets has any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such European Loan Party is organized in respect of its
obligations under the Loan Documents to which it or its property or assets is
subject.

(d) The Loan Documents to which each European Loan Party is a party are in
proper legal form under the laws of the jurisdiction in which each such European
Loan Party is organized or incorporated and existing (i) for the enforcement
thereof against each such European Loan Party under the laws of each such
jurisdiction and (ii) in order to ensure the legality, validity, enforceability,
priority or admissibility in evidence of such Loan Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Loan Documents to which any European Loan Party
is a party that any such Loan Documents be filed, registered or recorded with,
or executed or notarized before, any court or other authority in the
jurisdiction in which any such European Loan Party is organized or that any
registration charge or stamp or similar tax be paid on or in respect of the
applicable Loan Documents or any other document, except for any such filing,
registration, recording, execution or notarization that is referred to in
Section 3.16 or is not required to be made until enforcement of the applicable
Loan Document.

(e) All legal requirements of the Luxembourg law of May 31, 1999, as amended,
regarding the domiciliation companies have been complied with by the Luxembourg
Borrower.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, and except in the case of court
proceedings in a Luxembourg court of the presentation of the Loan Documents,
either directly or by way of reference, to an autorité constituéee, such court
or autorité constituée may require registration of all or part of the Loan
Documents with the Administration de l’Enregistement et des Domaines in
Luxembourg, which may result in registration duties, at a fixed rate of € 12 or
an ad valorem rate which depends on the nature of the registered document,
becoming due and payable, (b) will not violate any Requirement of Law applicable
to any Loan Party or any of its Subsidiaries, (c) will not violate or result in
a default under

 

- 89 -



--------------------------------------------------------------------------------

any material indenture, material agreement or other material instrument binding
upon any Loan Party or any of its Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by any Loan Party or any of
its Subsidiaries, and (d) will not result in the creation or imposition of any
Lien on any asset of any Loan Party or any of its Subsidiaries, except Liens
created pursuant to the Loan Documents.

SECTION 3.04 Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (reported on a monthly
basis) (i) as of and for the fiscal year ended December 25, 2010, reported on by
Deloitte & Touche LLP, a registered public accounting firm, and (ii) as of and
for the fiscal quarter and the portion of the fiscal year ended March 26, 2011,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its consolidated subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above. Except as set forth on Schedule 3.06 and
except as otherwise permitted under this Agreement, neither the Company nor any
of its consolidated subsidiaries has any material Guarantee obligations,
contingent liabilities and liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph.

(b) Except for the Disclosed Matters, no event, change or condition has occurred
that has had, or could reasonably be expected to have, a Material Adverse
Effect, since December 25, 2010.

SECTION 3.05 Properties. (a) Each of the Loan Parties and its Subsidiaries has
good and indefeasible title to, or valid leasehold interests in, all its real
and personal property, free of all Liens other than Permitted Liens, except
where failure would not reasonably be expected to have a Material Adverse
Effect.

(b) Each Loan Party and its Subsidiaries owns, or is licensed to use, all
material Intellectual Property that is necessary to its business as currently
conducted and the use thereof by the Loan Parties and its Subsidiaries does not
infringe in any material respect upon the rights of any other Person.

SECTION 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, threatened against or
affecting the Loan Parties or any of their Subsidiaries (i) as to which there is
a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement or the Transactions.

(b) Except for the Disclosed Matters (i) no Loan Party nor any of its
Subsidiaries has received notice of any claim with respect to any material
Environmental Liability or knows of any basis for any material Environmental
Liability and (ii) except with respect to any other matters that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, no Loan Party nor any of its Subsidiaries (1) has failed to
comply with any applicable Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law
or (2) has become subject to any Environmental Liability.

(c) Since the Restatement Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.

 

- 90 -



--------------------------------------------------------------------------------

SECTION 3.07 Compliance with Laws and Agreements. Each Loan Party and its
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.08 Investment Company Status. No Loan Party nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940 and shall not register as, conduct its
business or take any action which shall cause it to be registered for the
purposes of the European Communities (Markets in Financial Instruments)
Regulations 2007.

SECTION 3.09 Taxes. Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
Taxes that are being contested in good faith by appropriate proceedings and for
which such Loan Party or such Subsidiary, as applicable, has set aside on its
books adequate reserves. No tax liens have been filed and no claims are being
asserted with respect to any such taxes. As of the Restatement Date, no Taxes
are imposed, by withholdings or otherwise, on any payment to be made by any
European Borrower under any Loan Document, or are imposed on, or by virtue of,
the execution or delivery by any European Borrower of any Loan Document. As of
the Restatement Date, no European Borrower is required to make any deduction for
or on account of Tax from any payment it may make under any Loan Document. Each
Borrower is resident for Tax purposes only in the jurisdiction of its
establishment or incorporation as the case may be.

SECTION 3.10 ERISA; Benefit Plans. (a) Except for Disclosed Matters, no ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events for which liability is reasonably expected to
occur, could reasonably be expected to result in a Material Adverse Effect. Each
Loan Party and ERISA Affiliate is in compliance with the applicable provisions
of ERISA, the Code and any other federal, state or local laws relating to the
Plans, and with all regulations and published interpretations thereunder, except
as could not reasonably be expected to result in a Material Adverse Effect.
Except for Disclosed Matters, the present value of all accumulated benefit
obligations under each Plan that is subject to Title IV or Section 302 of ERISA
or Section 412 or 4971 of the Code (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan.

(b) Except for the UK Pension Scheme, (i) neither a UK Loan Party nor any of its
Subsidiaries or Affiliates is or has at any time been an employer (for the
purposes of Sections 38 to 51 of the UK Pensions Act 2004) of an occupational
pension scheme which is not a money purchase scheme (both terms as defined in
the UK Pensions Schemes Act 1993) and (ii) neither a UK Loan Party nor any of
its Subsidiaries or Affiliates is or has at any time been “connected” with or an
“associate” of (as those terms are used in Sections 38 and 43 of the UK Pensions
Act 2004) such an employer.

(c) The UK Pension Scheme is either fully funded based on the statutory funding
objective of Section 222 of the UK Pensions Act 2004 or has in place a recovery
plan that satisfies the requirements of Section 226 of the UK Pensions Act 2004.

 

- 91 -



--------------------------------------------------------------------------------

(d) Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, (i) all employer and employee contributions (including
insurance premiums) required by applicable law or by the terms of any Foreign
Benefit Arrangement or Foreign Plan (including any policy held thereunder) have
been made, or, if applicable, accrued in accordance with normal accounting
practices; (ii) other than in relation to the UK Pension Scheme, the accrued
benefit obligations of each Foreign Plan (based on those assumptions used to
fund such Foreign Plan) with respect to all current and former participants do
not exceed the assets of such Foreign Plan; (iii) each Foreign Plan that is
required to be registered has been registered and has been maintained in good
standing with applicable regulatory authorities; and (iv) each such Foreign
Benefit Arrangement and Foreign Plan is in compliance (A) with all material
provisions of applicable law and all material applicable regulations and
regulatory requirements (whether discretionary or otherwise) and published
interpretations thereunder with respect to such Foreign Benefit Arrangement or
Foreign Plan and (B) with the terms of such plan or arrangement.

(e) No supplementary pension scheme pursuant to the Supplementary Pension Act
has been, or will be, set up within the Luxembourg Borrower until the
reimbursement of the Loans. The Luxembourg Borrower warrants that it has
complied, and will comply, at all times with its obligation under the statutory
provisions of the CAS.

(f) All pension schemes operated or maintained for the benefit of a Loan Party
(including in the case of a UK Loan Party, its Subsidiaries or Affiliates)
comply with all provisions of the relevant law and employ reasonable actuarial
assumptions. Other than in relation to the UK Pension Scheme and other than as
set forth on Schedule 3.10, no Loan Party has any unsatisfied liability in
respect of any pension scheme and there are no circumstances which may give rise
to any such liability which could reasonably be expected to have Material
Adverse Effect. Each Loan Party shall ensure that all pension schemes operated
by or maintained for the benefit of a Loan Party (including in the case of a UK
Loan Party, its Subsidiaries or Affiliates) and/or any of its employees are, to
the extent required by applicable law, funded or reserved to the extent failure
to do so (or, with the expiry of a grace period, the giving of notice, the
making of any determination under the Loan Documents or any combination of any
of the foregoing taking into account all remedies of the Loan Parties under the
Loan Documents) could reasonably be expected to have a Material Adverse Effect.

(g) No occupational pension scheme within the meaning of Section 2 of the Irish
Pensions Act has been, or will be, set up by the Irish Borrower until the
reimbursement of the Loans.

SECTION 3.11 Disclosure. Each Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Subsidiary is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. Neither the Confidential Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, and taken as a whole, not misleading; provided that, with respect to
projected financial information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time delivered and, if such projected financial information
was delivered prior to the Restatement Date, as of the Restatement Date.

SECTION 3.12 No Default. No Loan Party nor any of its Subsidiaries is in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any

 

- 92 -



--------------------------------------------------------------------------------

agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound in any respect that could reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.

SECTION 3.13 Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Third Amendment Effective Date, (i) the fair value
of the assets of each Loan Party, at a fair valuation, will exceed its debts and
liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the property of each Loan Party will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) each Loan Party will be
able to pay its debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become due, absolute and matured; and the Luxembourg
Borrower is neither in a situation of illiquidity (cessation de paiements) nor
has access to credit (credit ébranlé) within the meaning of Article 437 of the
Luxembourg Commercial Code; and (iv) each Loan Party will not have unreasonably
small capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted after the Third
Amendment Effective Date.

(b) No Loan Party intends to, or will permit any of its Subsidiaries to, and no
Loan Party believes that it or any of its Subsidiaries will, incur debts beyond
its ability to pay such debts as they mature, taking into account the timing of
and amounts of cash to be received by it or any such Subsidiary and the timing
of the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.

SECTION 3.14 Insurance. Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties as of the Third Amendment
Effective Date. As of the Third Amendment Effective Date, all premiums in
respect of such insurance have been paid. The Borrowers believe that the
insurance maintained by or on behalf of the Loan Parties and their Subsidiaries
are adequate.

SECTION 3.15 Capitalization and Subsidiaries. Schedule 3.15 sets forth, as of
the Third Amendment Effective Date, (a) a correct and complete list of the name
and relationship to the Company of each and all of the Company’s subsidiaries,
(b) a true and complete listing of each class of authorized Equity Interests of
each Borrower (other than the Company), of which all of such issued shares are
validly issued, outstanding, fully paid and non-assessable (to the extent such
concepts are applicable), and owned beneficially and of record by the Persons
identified on Schedule 3.15, and (c) the type of entity of the Company and each
of its subsidiaries. All of the issued and outstanding Equity Interests owned by
any Loan Party in its subsidiaries has been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and is fully paid and non assessable.

SECTION 3.16 Security Interest in Collateral. (a) The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the applicable Collateral Agent, for the benefit of the
Agents, the Lenders and the Issuing Banks, and upon filing of UCC financing
statements and the taking of actions or making of filings required for
perfection under the laws of the relevant Collateral Documents, as necessary,
and, if applicable, the taking of actions or making of filings with respect to
Intellectual Property registrations or applications issued or pending, such
Liens constitute perfected and continuing Liens on the Collateral, securing the
Secured Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral, except in
the case of (a) Permitted Encumbrances, to the extent any such Permitted Liens
would have priority over the Liens in favor of the US Collateral Agent or the
European Collateral Agent, as applicable, pursuant to any applicable law,
(b) Liens created by a UK Loan Party where registration of particulars of such
Liens at the (i) Companies House in England and Wales or Scotland is

 

- 93 -



--------------------------------------------------------------------------------

required under Section 860 or Section 878, as applicable, of the UK Companies
Act 2006, (ii) UK Trade Marks Registry at the Patent Office in England and Wales
or Scotland is required and (iii) UK Land Registry or UK Land Charges Registry
in England and Wales or Scotland is required. As of the Third Amendment
Effective Date, the jurisdictions in which the filing of UCC financing
statements are necessary are listed on Schedule 3.16.

(b) In relation to Liens created by a Dutch Security Agreement where
registration is required with the Dutch tax authorities, each Loan Party which
is a party to the Dutch Security Agreement pursuant to which an undisclosed
right of pledge over receivables is granted in favor of the European Collateral
Agent undertakes:

(i) to execute a supplemental deed of pledge (as described in such Dutch
Security Agreement) on a monthly basis or following the commencement of a
European Full Cash Dominion Period or the occurrence of a Default on a weekly
basis (or with such other frequency as the European Collateral Agent may in its
discretion acting reasonably designate in writing to the relevant Loan Party);

(ii) to register such supplemental deed with the tax authorities within two
Business Days of its execution; and

(iii) to promptly provide the European Collateral Agent with a copy of any
executed supplemental deed of pledge and evidence satisfactory to the European
Collateral Agent of registration.

(c) In relation to any Irish Security Agreement, within 21 days of the execution
of the deed of charge, each Loan Party which is a party thereto undertakes to
file such Irish Security Agreement in the Irish Companies Registration Office as
required under Section 99 of the Irish Companies Act 1963.

SECTION 3.17 Employment Matters. As of the Third Amendment Effective Date, there
are no strikes, lockouts or slowdowns, and no material unfair labor practice
charges, against any Loan Party or its Subsidiaries pending or, to the knowledge
of the Borrowers, threatened. The terms and conditions of employment, hours
worked by and payments made to employees of the Loan Parties and their
Subsidiaries have not been in material violation of the Fair Labor Standards
Act, or any other applicable federal, provincial, territorial, state, local or
foreign law dealing with such matters. All material payments due from any Loan
Party or any of its Subsidiaries, or for which any claim may be made against any
Loan Party or any of its Subsidiaries, on account of wages, vacation pay and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Loan Party or such Subsidiary.

SECTION 3.18 Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.

 

- 94 -



--------------------------------------------------------------------------------

SECTION 3.19 Centre of Main Interests. For the purposes of the Council of the
European Union Regulation No. 1346/2000 on Insolvency Proceedings, each European
Borrower’s centre of main interests (as that term is used in Article 3(1)
therein) is situated in its jurisdiction of incorporation and it has no
“establishment” (as that term is used in Article 2(h) therein) in any other
jurisdiction.

SECTION 3.20 Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Company,
its Subsidiaries and their respective officers and employees, and to the
knowledge of the Company its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Company, any Subsidiary or to the knowledge of the Company or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Company, any agent of the Company or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. The Transactions will not violate
Anti-Corruption Laws or applicable Sanctions.

ARTICLE IV

Conditions

SECTION 4.01 Restatement Date. The amendment and restatement of the Existing
Credit Agreement and the obligations of the Lenders to make Loans and of the
Issuing Banks to issue Letters of Credit under this Agreement shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or .pdf
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and (ii) duly executed copies (or
facsimile or .pdf copies) of any Loan Documents or any amendments to any Loan
Documents as the Administrative Agent shall reasonably request and such other
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the transactions contemplated by
this Agreement and the other Loan Documents, including any promissory notes
requested by a Lender pursuant to Section 2.10 payable to the order of each such
requesting Lender and written opinions of the Loan Parties’ counsel, addressed
to the Administrative Agent, the Issuing Banks and the Lenders.

(b) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Restatement Date and executed by its Secretary,
Assistant Secretary or authorized manager or director, which shall (A) certify
the resolutions of its Board of Directors, Board of Managers, members or other
body authorizing the execution, delivery and performance of the Loan Documents
to which it is a party, (B) identify by name and title and bear the signatures
of the Financial Officers and any other officers or managers of such Loan Party
authorized to sign the Loan Documents to which it is a party, (C) in respect of
each UK Loan Party organized under the laws of England and Wales, contain a
statement to the effect that its entry into and

 

- 95 -



--------------------------------------------------------------------------------

performance by it of the transactions contemplated by the Loan Documents do not
and will not exceed any limit on its powers to borrow, grant security or give
guarantees or indemnities contemplated by the Loan Documents to which it is a
party and (D) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by-laws, memorandum and articles of association or
operating, management or partnership agreement (or in the case of the Luxembourg
Borrower, consolidated articles of incorporation, if applicable), and in the
case of the Luxembourg Borrower an excerpt from the Luxembourg Trade and
Companies Register not older than one day prior to drawdown; (ii) a long form
certificate of good standing, status or compliance, as applicable, for each Loan
Party from its jurisdiction of organization (to the extent such concept is
relevant or applicable in such jurisdiction); (iii) in relation to the
Luxembourg Borrower, a domiciliation certificate issued by the Luxembourg
domiciliation agent confirming that (a) it is duly authorized to act as
domiciliation agent in Luxembourg in accordance with the Luxembourg law of
April 5, 1993, as amended, on the financial sector and has complied with all
legal requirements of the Luxembourg law of May 31, 1999, as amended, regarding
the domiciliation of companies and the related circulars, (b) a domiciliation
agreement has been entered into between MAS International S.à R.L. as
domiciliation agent, and the Luxembourg Borrower, as domiciled company, on
January 30, 2004 for an unlimited duration, (c) the domiciliation agreement is
still in full force and effect as of the date of the domiciliation certificate
and any conditions to which the domiciliation agreement is subject have been
satisfied; and (d) the domiciled company has complied with all legal
requirements of the Luxembourg law of May 31, 1999, as amended, regarding the
domiciliation of companies and the related circulars; and (iv) a non-bankruptcy
certificate in relation to the Luxembourg Borrower issued not later than one day
prior to drawdown by the 2ème Section du Greffe du Tribunal d’Arrondissement de
Luxembourg.

(c) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by the chief financial officer of the Borrower
Representative and dated the initial Borrowing date (i) stating that no Default
has occurred and is continuing, (ii) stating that the representations and
warranties contained in Article III are true and correct as of such date, and
(iii) certifying any other factual matters as may be reasonably requested by the
Administrative Agent.

(d) Fees. The Lenders and the Agents shall have received all fees required to be
paid, and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), on or before the Restatement
Date. All such amounts will be paid with proceeds of Loans made on the
Restatement Date and will be reflected in the funding instructions given by the
Borrower Representative to the Administrative Agent on or before the Restatement
Date.

(e) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Loan Parties
(other than the Dutch Loan Parties) are located, and such search report shall
reveal no liens on any of the assets of the Loan Parties except for liens
permitted by Section 6.02 or discharged on or prior to the Restatement Date
pursuant to a pay-off letter or other documentation satisfactory to the
Administrative Agent.

(f) Fees under Existing Credit Agreement. The Lenders and Agents (in each case
as defined under the Existing Credit Agreement) shall have received all fees
required to be paid on or before the Restatement Date.

 

- 96 -



--------------------------------------------------------------------------------

(g) Solvency. The Administrative Agent shall have received a solvency
certificate from a Financial Officer of each Borrower (other than the Dutch
Borrowers, the UK Borrowers and the Irish Borrower, which shall provide a
representation as to solvency in a director’s or similar certificate) or, in the
case of the Luxembourg Borrower, from the authorised signatory of the Luxembourg
Borrower.

(h) Acknowledgement and Confirmation. The Administrative Agent shall have
received an acknowledgement and confirmation from each of the Loan Parties
certifying that (i) all of its obligations and liabilities under each of the
Loan Documents to which such Loan Party is a party remain in full force and
effect on a continuous basis after giving effect to the amendment and
restatement of this Agreement on the Restatement Date and (ii) all of the Liens
and security interests created and arising under each of the Loan Documents to
which such Loan Party is a party remain in full force and effect on a continuous
basis, and the perfected status and priority of each such Lien and security
interest continues in full force and effect on a continuous basis, unimpaired,
uninterrupted and undischarged, after giving effect to the amendment and
restatement of this Agreement on the Restatement Date, as collateral security
for its obligations, liabilities and Indebtedness under this Agreement and under
its Loan Guaranty, as applicable; provided that with respect to any Dutch Loan
Party and any Luxembourg Loan Party, such acknowledgement and confirmation shall
be solely with respect to its Loan Guaranty.

(i) Closing Availability. After giving effect to all Borrowings to be made on
the Restatement Date and the issuance of any Letters of Credit on the
Restatement Date and payment of all fees and expenses due hereunder, and with
all of the Loan Parties’ indebtedness, liabilities and obligations current, the
Borrowers’ Aggregate Availability shall not be less than $500,000,000.

(j) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the European Administrative Agent, either
Collateral Agent, any Issuing Bank, any Lender or their respective counsel may
have reasonably requested.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Restatement Date, and such notice shall be conclusive and binding. After the
Restatement Date, the Administrative Agent shall make available to the Lenders
executed versions of the Loan Documents. Notwithstanding the foregoing, the
amendment and restatement of the Existing Credit Agreement and the obligations
of the Lenders to make Loans and of any Issuing Bank to issue Letters of Credit
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) at or prior to 2:00 p.m., New
York time, on June 30, 2011.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except that such representations and
warranties (i) that relate solely to an earlier date shall be true and correct
as of such earlier date and (ii) shall be true and correct in all respects if
they are qualified by a materiality standard.

 

- 97 -



--------------------------------------------------------------------------------

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) Each Borrowing and each issuance of any Letter of Credit shall be made in
accordance with the terms of clauses (i) – (vi) of Section 2.01.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make (or authorize the European Administrative Agent to make) Loans (which
shall be considered Protective Advances hereunder) and an Issuing Bank may, but
shall have no obligation to, issue or cause to be issued any Letter of Credit
(or amend, renew or extend any Letter of Credit) for the ratable account and
risk of Lenders from time to time if the Administrative Agent believes that
making such Loans or issuing or causing to be issued (or amending, renewing or
extending) any such Letter of Credit is in the best interests of the Lenders.

 

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full in cash and all Letters of Credit shall have expired or terminated (or have
been cash collateralized in accordance with Section 2.06(j) hereof) and all LC
Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the Loan
Parties, with the Lenders that:

SECTION 5.01 Financial Statements; Borrowing Base and Other Information. The
Borrowers will furnish to the Administrative Agent (with copies to be provided
to each Lender by the Administrative Agent):

(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Deloitte & Touche LLP or another registered public accounting firm of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, accompanied by any management letter
prepared by said accountants;

(b) within 45 days after the end of each of the first three fiscal quarters of
the Company, its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year,

 

- 98 -



--------------------------------------------------------------------------------

all certified by a Financial Officer of the Borrower Representative as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower Representative
in substantially the form of Exhibit C (each, a “Compliance Certificate”)
(i) certifying, in the case of the financial statements delivered under clause
(b), as presenting fairly in all material respects the financial condition and
results of operations of the Company and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, (ii) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (iii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.15 (to the extent applicable) and (iv) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the audited financial statements referred to in Section 3.04 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Event of Default (which
certificate may be limited to the extent required by accounting rules or
guidelines);

(e) as soon as available, but in any event not more than 30 days after the end
of each fiscal year of the Company, a copy of the plan and forecast (including a
projected consolidated and consolidating balance sheet, income statement and
funds flow statement in form acceptable to the Administrative Agent) of the
Company for each month of the upcoming fiscal year (the “Projections”) in form
reasonably satisfactory to the Administrative Agent;

(f) as soon as available, but in any event within 15 Business Days of the end of
each calendar month (or within three Business Days of the end of each week at
any time during a Level 2 Minimum Aggregate Availability Period), an Aggregate
Borrowing Base Certificate, a US Borrowing Base Certificate, a UK Borrowing Base
Certificate and a Dutch Borrowing Base Certificate, in each case which
calculates such Borrowing Base, and supporting information in connection
therewith, together with any additional reports with respect to the Aggregate
Borrowing Base, the US Borrowing Base, the UK Borrowing Base or the Dutch
Borrowing Base of a Borrower as the Administrative Agent or either Collateral
Agent may reasonably request; provided that no UK Borrowing Base Certificate or
Dutch Borrowing Base Certificate or additional reports with respect thereto
shall be required if the European Sublimit shall have been terminated;

(g) as soon as available but in any event within 15 Business Days of the end of
each calendar month (or, except as otherwise provided for on Schedule 5.01(g),
within three Business Days of the end of each week at any time during a Level 2
Minimum Aggregate Availability Period) and at such other times as may be
reasonably requested by the Administrative Agent or either Collateral Agent, as
of the period then ended, all Borrowing Base Supplemental Documentation.

 

- 99 -



--------------------------------------------------------------------------------

(h) [Reserved]

(i) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Borrower or any
subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent, either Collateral Agent or any Lender (through the
Administrative Agent) may reasonably request; and

(j) as soon as available, but in any event within 15 Business Days of the end of
each calendar month, a certificate setting forth the calculation of the Fixed
Charge Coverage Ratio as of the last day of such calendar month, together with
supporting information in connection therewith.

SECTION 5.02 Notices of Material Events. The Borrowers will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) any actual knowledge of the Loan Parties of, or any receipt of any notice
of, any governmental investigation or any litigation, arbitration or
administrative proceeding (each, an “Action”) commenced or, to the knowledge of
any Loan Party, threatened against any Loan Party or any of its Subsidiaries
that (i) seeks damages in excess of $25,000,000 (provided that there is a
reasonable likelihood that damages in excess of $25,000,000 shall be awarded in
connection with such Action), (ii) seeks injunctive relief (provided that there
is a reasonable likelihood that such injunctive relief shall be granted and, if
so granted, such injunctive relief would be reasonably likely to have a Material
Adverse Effect on the Borrowers’ ability to perform their obligations under the
Loan Documents or would have a Material Adverse Effect on the Collateral),
(iii) is asserted or instituted against any Plan, its fiduciaries or its assets
(provided that such Action has a reasonable likelihood of success and seeks
damages, or would result in liabilities, in excess of $25,000,000), (iv) alleges
criminal misconduct by any Loan Party or any of its Subsidiaries (provided that
such criminal misconduct would be reasonably likely to result in a Material
Adverse Effect), (v) alleges the violation of any law regarding, or seeks
remedies in connection with, any Environmental Laws (provided that such Action
has a reasonable likelihood of success and seeks damages, or would result in
liabilities, in excess of $25,000,000), (vi) contests any tax, fee, assessment,
or other governmental charge in excess of $25,000,000, or (vii) involves any
material product recall;

(c) any Lien (other than Permitted Encumbrances) or claim made or asserted
against any of the Collateral; provided that such claim or assertion has a
reasonable likelihood of success;

(d) any loss, damage, or destruction to the Collateral in the amount of
$25,000,000 or more per occurrence or related occurrences, whether or not
covered by insurance;

(e) any and all default notices received under or with respect to any leased
location or public warehouse where Collateral with a fair market value in excess
of $25,000,000 is located (which shall be delivered within 10 Business Days
after receipt thereof);

(f) the occurrence of any ERISA Event or breach of the representations and
warranties in Section 3.10 that, alone or together with any other ERISA Events
or breaches of such representations and warranties that have occurred, could
reasonably be expected to result in liability of the Loan Parties and their
Subsidiaries, whether directly or by virtue of their affiliate with any ERISA
Affiliate, in an aggregate amount exceeding $25,000,000;

 

- 100 -



--------------------------------------------------------------------------------

(g) the release into the environment of any Hazardous Material that is required
by any applicable Environmental Law to be reported to a Governmental Authority
and which could reasonably be expected to lead to any material Environmental
Liability;

(h) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03 Existence; Conduct of Business. Each Loan Party will, and will
cause each of its Subsidiaries to, (a) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and, except where any of the following could not reasonably be
expected to result in a Material Adverse Effect, the rights, qualifications,
licenses, permits, franchises, governmental authorizations, intellectual
property rights, licenses and permits used or useful in the conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03 and (b) carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted.

SECTION 5.04 Payment of Obligations. Each Loan Party will, and will cause each
of its Subsidiaries to, pay or discharge all Material Indebtedness and all other
material liabilities and obligations, including Taxes, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) such Loan Party
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05 Maintenance of Properties. Each Loan Party will, and will cause
each of its Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.06 Books and Records; Inspection Rights. Without limiting Sections
5.11 or 5.12 hereof, each Loan Party will, and will cause each of its
Subsidiaries to, (a) keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities and (b) on up to one occasion per calendar year permit
any representatives designated by the Administrative Agent, either Collateral
Agent or any Lender (including employees of the Administrative Agent, either
Collateral Agent, any Lender or any consultants, accountants, lawyers and
appraisers retained by the Administrative Agent, either Collateral Agent or any
Lender), upon reasonable prior notice, to visit and inspect its properties and
to examine and make extracts from its books and records, and the applicable Loan
Party or Subsidiary will make its officers and independent accountants available
to discuss its affairs, finances and condition with such representatives, all at
such reasonable times as are requested; provided, however, that if an Event of
Default has occurred and is continuing, there shall be no limitation on the
number of such site visits and inspections. For purposes of this Section 5.06,
it is understood and agreed that a single site visit and inspection may consist
of examinations conducted at multiple relevant sites and involve one or more
relevant Loan Parties and their assets. All such site visits and inspections
shall be at the sole expense of the Loan Parties. In addition,

 

- 101 -



--------------------------------------------------------------------------------

after the occurrence and during the continuance of any Event of Default, each
Loan Party shall provide the Administrative Agent, each Collateral Agent and
each Lender with access to its suppliers. The Loan Parties acknowledge that the
Administrative Agent and each Collateral Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain Reports pertaining
to the Loan Parties’ and their respective Subsidiaries assets for internal use
by the Administrative Agent, each Collateral Agent and the Lenders.

SECTION 5.07 Compliance with Laws. (a) Each Loan Party will, and will cause each
of its Subsidiaries to, (a) comply with all Requirements of Law applicable to it
or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect and (b) maintain in effect and enforce policies and procedures designed
to ensure compliance by the Borrowers, their respective Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions. All the legal requirements of the Luxembourg law of
May 31, 1999, as amended, regarding domiciliation companies have been complied
with by the Luxembourg Borrower.

(b) US and Foreign Plans and Arrangements.

(i) For each existing, or hereafter adopted, Foreign Plan and Foreign Benefit
Plan (together, a “Company Plan”), each Loan Party will, and will cause each
Subsidiary to, in a timely fashion comply with and perform in all material
respects all of its obligations under and in respect of such Company Plan,
including under any funding agreements and all applicable laws and regulatory
requirements (whether discretionary or otherwise).

(ii) All employer or employee payments, contributions or premiums required to be
remitted, paid to or in respect of each Company Plan by a Loan Party or any
Subsidiary thereof shall be paid or remitted by each Loan Party and each
Subsidiary thereof in a timely fashion in accordance with the terms thereof, any
funding agreements and all applicable laws.

(iii) The Loan Parties shall deliver to each Lender (A) if requested by such
Lender, copies of each annual and other return, report or valuation with respect
to each Company Plan, as filed with any applicable Governmental Authority;
(B) promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that any Loan Party or any ERISA Affiliate
may request with respect to any Multiemployer Plan; provided, that if the Loan
Parties or any of their ERISA Affiliates have not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
then, upon reasonable request of the Administrative Agent, the Loan Parties
and/or their ERISA Affiliates shall promptly make a request for such documents
or notices from such administrator or sponsor and the Company shall provide
copies of such documents and notices to the Administrative Agent (on behalf of
each requesting Lender) promptly after receipt thereof; (C) promptly after
receipt thereof, a copy of any material direction, order, notice, ruling or
opinion that any Loan Party or any Subsidiary of any Loan Party may receive from
any applicable Governmental Authority with respect to any Company Plan;
(D) notification within 30 days of any increases having a cost to one or more of
the Loan Parties and their Subsidiaries in excess of $10,000,000 per annum in
the aggregate, in the benefits of any existing Company Plan, or the
establishment of any new Company Plan, or the commencement of contributions to
any such plan to which any Loan Party was not previously contributing; and
(E) notification within 30 days of any voluntary or involuntary termination of,
or participation in, a Company Plan.

 

- 102 -



--------------------------------------------------------------------------------

(c) UK Pension Plans and Benefit Plans.

(i) Each UK Loan Party shall ensure that all pension schemes registered in the
UK, operated by, or maintained for the benefit of, it or its Subsidiaries or its
Affiliates and/or any of their employees are fully funded based on the statutory
funding objective under Section 222 of the UK Pensions Act 2004 or has in place
a recovery plan that satisfies the requirements of Section 226 of the UK
Pensions Act 2004 and that no action or omission is taken by any UK Loan Party
or any of its Subsidiaries or Affiliates in relation to such a pension scheme
which has or is reasonably likely to have a Material Adverse Effect (including,
without limitation, the termination or commencement of winding-up proceedings of
any such pension scheme or any UK Loan Party or any of its Subsidiaries or
Affiliates ceasing to employ any active member of such a pension scheme).

(ii) Except in relation to the UK Pension Scheme, each UK Loan Party shall
ensure that (A) neither it nor any of its Subsidiaries or Affiliates is at any
time an employer (for the purposes of Sections 38 to 51 of the UK Pensions Act
2004) of an occupational pension scheme which is not a money purchase scheme
(both terms as defined in the UK Pension Schemes Act 1993), or is “connected”
with or an “associate” of (as those terms are used in Sections 38 and 43 of the
UK Pensions Act 2004) such an employer and (B) no Person who becomes a
Subsidiary or Affiliate of a UK Loan Party after the date of this Agreement, was
formerly an employer (for the purposes of Sections 38 to 51 of the UK Pensions
Act 2004) of an occupational pension scheme which is not a money purchase scheme
(both terms as defined in the UK Pension Schemes Act 1993) or was formerly
“connected” with or an “associate” of (as those terms are used in Sections 38
and 43 of the UK Pensions Act 2004) such an employer.

(iii) Each UK Loan Party shall deliver to the Administrative Agent at such times
as those reports are prepared in order to comply with the then current statutory
or auditing requirements (as applicable either to the trustees of any relevant
schemes or to any UK Loan Party or any of its Subsidiaries or Affiliates),
actuarial reports in relation to all pension schemes referred to in clause
(c)(i) above.

(iv) Each UK Loan Party shall promptly notify the Administrative Agent of any
material change in the rate of contributions to any pension schemes referred to
in clause (c)(i) above paid or recommended to be paid (whether by the scheme
actuary or otherwise) or required (by law or otherwise).

(v) Each UK Loan Party shall promptly notify the Administrative Agent of any
investigation or proposed investigation by the Pensions Regulator which may lead
to the issue by the Pensions Regulator of a Financial Support Direction or a
Contribution Notice to it or any of its Subsidiaries or Affiliates.

(vi) Each UK Loan Party or any of its Subsidiaries or Affiliates shall
immediately notify the Administrative Agent if it receives a Financial Support
Direction or Contribution Notice from the Pensions Regulator.

 

- 103 -



--------------------------------------------------------------------------------

(d) European Loan Party Pension Plans and Benefit Plans.

(i) Other than in relation to a money purchase scheme (as defined in the UK
Pensions Scheme Act 1993) in the United Kingdom, whose establishment shall be
notified to the Administrative Agent as soon as practicable, no European Loan
Party shall establish, nor shall it permit any of its Subsidiaries to establish,
any voluntary pension scheme and/or any voluntary benefit plan without the prior
consent of the Administrative Agent, and shall maintain and operate its
obligations under (A) the CAS, if applicable, (B) the benefit plan, if any, and
(C) the voluntary pension schemes and/or voluntary benefit plans consented to by
the Administrative Agent, if any, in all respects in conformity with the
requirements of applicable law or contract.

(ii) All pension schemes applied by a Loan Party comply with all provisions of
the relevant law and employ reasonable actuarial assumptions. Except in relation
to the UK Pension Scheme, no Loan Party has any unsatisfied liability in respect
of any pension scheme and there are no circumstances which may give rise to any
liability which could reasonably be expected to have a Material Adverse Effect.

(e) Environmental Covenant. The Loan Parties and each of their Subsidiaries
(i) shall be at all times in compliance with all Environmental Laws and
(ii) ensure that their assets and operations are in compliance with all
Environmental Laws and that no Hazardous Materials are, contrary to any
Environmental Laws, discharged, emitted, released, generated, used, stored,
managed, transported or otherwise dealt with, except, in each case in subclauses
(i) and (ii), where failure to comply with any of the foregoing could not,
either singly or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

SECTION 5.08 Use of Proceeds. The proceeds of the Loans will be used only (a) to
pay fees and expenses in connection with the Transactions and (b) for working
capital needs and general corporate purposes, including to refinance certain
existing Indebtedness (including all or a portion of the Existing 2013 Notes).
No part of the proceeds of any Loan and no Letter of Credit will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X.

SECTION 5.09 Insurance. Each Loan Party will maintain with financially sound and
reputable carriers having a financial strength rating of at least A- by A.M.
Best Company (a) insurance in such amounts (with no greater risk retention) and
against such risks (including loss or damage by fire and loss in transit; theft,
burglary, pilferage, larceny, embezzlement, and other criminal activities;
business interruption; and general liability) and such other hazards, as is
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and (b) all
insurance required pursuant to the Collateral Documents or (in the case of Loan
Parties located outside of the United States) such other insurance maintained
with other carriers as is satisfactory to the Administrative Agent in its
Permitted Discretion. The Borrowers will furnish to the Lenders, upon request of
the Administrative Agent, information in reasonable detail as to the insurance
so maintained, which may be a Memorandum of Insurance. The Borrowers shall
require all such policies to name the US Collateral Agent or the European
Collateral Agent (on behalf of the Agents, the Lenders and the Issuing Banks) as
additional insured or loss payee, as applicable.

SECTION 5.10 Casualty and Condemnation. The Borrowers (a) will furnish to the
Administrative Agent (for delivery to the Lenders) prompt written notice of any
casualty or other insured damage to any material portion of the Collateral or
the commencement of any action or proceeding for the

 

- 104 -



--------------------------------------------------------------------------------

taking of any material portion of the Collateral or interest therein under power
of eminent domain or by condemnation or similar proceeding and (b) will ensure
that the net proceeds of any such event (whether in the form of insurance
proceeds, condemnation awards or otherwise) are collected and applied in
accordance with the applicable provisions of this Agreement and the Collateral
Documents.

SECTION 5.11 Appraisals. On no more than one occasion per calendar year, at the
request of the Administrative Agent or either Collateral Agent, the Loan Parties
will provide the Administrative Agent or such Collateral Agent with appraisals
or updates thereof of their Inventory from an appraiser selected and engaged by
the Administrative Agent or such Collateral Agent, and prepared on a basis
satisfactory to the Administrative Agent or such Collateral Agent, such
appraisals and updates to include, without limitation, information required by
applicable law and regulations. Notwithstanding the foregoing, in addition to
the single Inventory appraisal permitted above (a) during any year when
Aggregate Availability is at any time (i) less than the greater of
(x) $400,000,000 and (y) an amount equal to 40% of the Commitments then in
effect, but (ii) more than the greater of (x) $150,000,000 and (y) an amount
equal to 15% of the Commitments then in effect, one additional Inventory
appraisal shall be permitted per year and (b) during any year when Aggregate
Availability is at any time less than the greater of (i) $150,000,000 and
(ii) an amount equal to 15% of the Commitments then in effect, up to two
additional Inventory appraisals shall be permitted per year; provided, however
that if an Event of Default has occurred and is continuing, there shall be no
limitation on the number of Inventory appraisals. For purposes of this
Section 5.11, it is understood and agreed that a single Inventory appraisal may
consist of examinations conducted at multiple relevant sites and involve one or
more relevant Loan Parties and their assets. All such Collateral appraisals
shall be at the sole expense of the Loan Parties.

SECTION 5.12 Field Examinations. On no more than one occasion per calendar year,
at the request of the Administrative Agent or either Collateral Agent, the Loan
Parties will permit, upon reasonable notice, the Administrative Agent or either
Collateral Agent to conduct a field examination to ensure the adequacy of
Collateral included in any Borrowing Base and related reporting and control
systems. Notwithstanding the foregoing, in addition to the single annual field
examination permitted above (a) during any year when Aggregate Availability is
at any time (i) less than the greater of (x) $400,000,000 and (y) an amount
equal to 40% of the Commitments then in effect, but (ii) more than the greater
of (x) $150,000,000 and (y) an amount equal to 15% of the Commitments then in
effect, one additional field examination shall be permitted per year and
(b) during any year when Aggregate Availability is at any time less than the
greater of (i) $150,000,000 and (ii) an amount equal to 15% of the Commitments
then in effect, up to two additional field examinations shall be permitted per
year; provided, however that if an Event of Default has occurred and is
continuing, there shall be no limitation on the number or frequency of field
examinations. For purposes of this Section 5.12, it is understood and agreed
that a single field examination may be conducted at multiple relevant sites and
involve one or more relevant Loan Parties and their assets. All such field
examinations shall be at the sole expense of the Loan Parties.

SECTION 5.13 [Reserved].

SECTION 5.14 Additional Collateral; Further Assurances. (a) Subject to
applicable law, the Company and each Subsidiary that is a US Loan Party shall
(within five days after such formation or acquisition, or determination that
such Subsidiary is no longer an Immaterial Subsidiary, or such longer period as
may be agreed to by the Administrative Agent) cause each of their respective
Subsidiaries (other than any Immaterial Subsidiary or any Foreign Subsidiary)
formed or acquired after the Restatement Date or which cease to be Immaterial
Subsidiaries (A) to become a US Loan Party by executing and delivering to the
Administrative Agent a Joinder Agreement set forth as Exhibit D hereto (each a
“Joinder Agreement”) or such other Loan Guaranty in form and substance
satisfactory to the Administrative Agent

 

- 105 -



--------------------------------------------------------------------------------

and (B) to execute and deliver such amendments, supplements or documents of
accession to any Collateral Documents as the applicable Collateral Agent deems
necessary for such new Subsidiary grant to such Collateral Agent (for the
benefit of the Agents, the Lenders and the Issuing Banks) a perfected first
priority security interest in the Collateral described in such Collateral
Document with respect to such new Subsidiary. Upon execution and delivery of
such documents and agreements, each such Person (i) shall automatically become a
Loan Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents and (ii) will
grant Liens to the applicable Collateral Agent (in each case for the benefit of
the Agents, the Lenders and the Issuing Banks), in any property of such Loan
Party which constitutes Collateral.

(b) Without limiting the foregoing, each Loan Party will execute and deliver, or
cause to be executed and delivered, to the Administrative Agent and each
Collateral Agent such documents, agreements and instruments, and will take or
cause to be taken such further actions (including the filing and recording of
financing statements and other documents and such other actions or deliveries of
the type required by Section 4.01, as applicable), which may be required by law
or which the Administrative Agent or either Collateral Agent may, from time to
time, reasonably request to carry out the terms and conditions of this Agreement
and the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all at the
expense of the Loan Parties. In addition, each Loan Party will execute and
deliver, or cause to be executed and delivered, to the Administrative Agent and
each Collateral Agent filings with any governmental recording or registration
office in any jurisdiction required by the Administrative Agent or either
Collateral Agent, in the exercise of its Permitted Discretion, in order to
perfect or protect the Liens of the applicable Collateral Agent granted under
any Collateral Document in any Intellectual Property at the expense of the
Lenders.

SECTION 5.15 Financial Assistance. Each European Loan Party shall comply in all
respects with applicable legislation governing financial assistance, including
Sections 678 to 683 of the UK Companies Act 2006; Section 60 of the Irish
Companies Act 1963; Article 49-6 of the Luxembourg Law of August 10, 1915
concerning commercial companies, as amended (the “LSC”); and Section 2:98C and
2:207C of the Dutch Civil Code.

SECTION 5.16 Existing 2013 Notes. In the event that the aggregate outstanding
principal amount of the Existing 2013 Notes is greater than $50,000,000 on the
90th day prior to the maturity thereof (such 90th day, the “Trigger Date”), the
Company shall be required to maintain Liquidity of $500,000,000 (including
Aggregate Availability of at least $400,000,000) at all times from the Trigger
Date through the earlier of (a) the maturity of the Existing 2013 Notes and
(b) the date on which the aggregate outstanding principal amount of the Existing
2013 Notes is $50,000,000 or less.

SECTION 5.17 Mexican Joint Venture. On the date that is 30 days after Grupo OMX
becomes a wholly owned Subsidiary, Grupo OMX shall cease to be a Specified
Excluded Subsidiary; provided, that Indebtedness and Liens incurred, or
Investments made, by Grupo OMX prior to the date on which it becomes a wholly
owned Subsidiary (other than any such Indebtedness or Liens incurred, or
Investments made, in contemplation of Grupo OMX becoming a wholly owned
Subsidiary) shall be deemed permitted under Sections 6.01, 6.02 and 6.04 and,
for the avoidance of doubt, shall not count as usage of any baskets set forth
therein (it being understood that such Indebtedness and Liens shall be included
for all other purposes hereunder, including calculations of the Fixed Charge
Coverage Ratio).

 

- 106 -



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full in cash and all Letters of Credit have
expired or terminated (or have been cash collateralized in accordance with
Section 2.06(j) hereof) and all LC Disbursements shall have been reimbursed, the
Loan Parties covenant and agree, jointly and severally, with the Lenders that:

SECTION 6.01 Indebtedness. No Loan Party will, nor will it permit any of its
Subsidiaries to, create, incur or suffer to exist any Indebtedness, except:

(a) the Secured Obligations;

(b) Indebtedness existing on the Third Amendment Effective Date and set forth on
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
in accordance with clause (f) hereof;

(c) Indebtedness of any Borrower to any Subsidiary or any other Borrower and of
any Subsidiary to any Borrower or any other Subsidiary, provided that
(i) Indebtedness of any Subsidiary that is not a Loan Party to any Borrower or
any Subsidiary that is a Loan Party shall be subject to Section 6.04(d),
Section 6.04(f) and Section 6.04(g) and (ii) Indebtedness of any Borrower to any
Subsidiary and Indebtedness of any Subsidiary that is a Loan Party to any
Borrower or to any other Subsidiary that is not a Loan Party shall be
subordinated to the Secured Obligations on terms reasonably satisfactory to the
Administrative Agent;

(d) Guarantees by any Borrower of Indebtedness of any Subsidiary or any other
Borrower and by any Subsidiary of Indebtedness of any Borrower or any other
Subsidiary, provided that (i) the Indebtedness so Guaranteed is permitted by
this Section 6.01, (ii) Guarantees by any Borrower or any Subsidiary that is a
Loan Party of Indebtedness of any Subsidiary that is not a Loan Party shall be
subject to Section 6.04(e) and (iii) Guarantees permitted under this clause
(d) shall be subordinated to the Secured Obligations of the applicable
Subsidiary if, and on the same terms as, the Indebtedness so Guaranteed is
subordinated to the Secured Obligations;

(e) Indebtedness of any Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof; provided that (i) such Indebtedness is incurred prior to or within 180
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this paragraph (e) shall not exceed (A) in the case of any Capital Lease
Obligations incurred or outstanding in respect of the Global Headquarters
(together with Capital Lease Obligations outstanding in respect of the Global
Headquarters listed on Schedule 6.01), $250,000,000 and (B) other than as
referred to in clause (A) above and Schedule 6.01, $150,000,000, in each case at
any time outstanding;

(f) Indebtedness which represents an extension, refinancing, replacement or
renewal of any of the Indebtedness described in paragraphs (b), (e), (i), (j),
(k), (l) and (m) of this Section

 

- 107 -



--------------------------------------------------------------------------------

6.01; provided that, unless otherwise expressly permitted by this Section 6.01,
(i) the principal amount of such Indebtedness is not increased, (ii) any Liens
securing such Indebtedness are not extended to any additional property of any
Loan Party or any of their respective Subsidiaries, (iii) no Loan Party or
Subsidiary of any Loan Party that is not originally obligated with respect to
repayment of such Indebtedness is required to become obligated with respect
thereto, (iv) such extension, refinancing or renewal does not result in a
shortening of the average weighted maturity of the Indebtedness so extended,
refinanced or renewed, (v) the terms of any such extension, refinancing, or
renewal (taken as a whole) are not more restrictive, taken as a whole, than the
terms of this Agreement and (iv) if the Indebtedness that is refinanced,
renewed, or extended was subordinated in right of payment to the Secured
Obligations, then the terms and conditions of the refinancing, renewal, or
extension Indebtedness must include subordination terms and conditions that are
at least as favorable to the Administrative Agent and the Lenders as those that
were applicable to the refinanced, renewed, or extended Indebtedness;

(g) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;

(h) Indebtedness of any Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and similar obligations, in each
case provided in the ordinary course of business;

(i) Indebtedness of the Company or any other US Loan Party; provided that both
immediately before and immediately after giving pro forma effect thereto (i) no
Default or Event of Default shall have occurred and be continuing and (ii) the
Company shall be in compliance with Section 6.15 (determined on a Pro Forma
Basis in respect of the Test Period in effect at such time, to the extent
applicable); provided further the aggregate principal amount of Indebtedness
permitted by this paragraph (i) shall not exceed $500,000,000 at any time
outstanding;

(j) unsecured or subordinated Indebtedness of the Company having no scheduled
principal payments or prepayments (other than pursuant to customary change of
control or asset sale offer provisions) prior to the Maturity Date; provided
that both immediately before and immediately after giving pro forma effect
thereto (i) no Default or Event of Default shall have occurred and be continuing
and (ii) the Company shall be in compliance with Section 6.15 (determined on a
Pro Forma Basis in respect of the Test Period in effect at such time, to the
extent applicable); provided further the aggregate principal amount of
Indebtedness permitted by this paragraph (j) shall not exceed $500,000,000 at
any time outstanding;

(k) Indebtedness of Foreign Subsidiaries; provided that the aggregate principal
amount of Indebtedness permitted by this paragraph (k) shall not exceed
$250,000,000 at any time outstanding; provided further that the aggregate
principal amount of Indebtedness of the European Borrowers permitted by this
paragraph (k) shall not exceed $100,000,000 at any time outstanding;

(l) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that (i) such Indebtedness exists at the time such Person becomes a
Subsidiary or such assets are acquired and is not created in contemplation of or
in connection with such Person becoming a Subsidiary or such assets being
acquired and (ii) the aggregate principal amount of Indebtedness permitted by
this paragraph (l) shall not exceed $250,000,000 at any time outstanding;

 

- 108 -



--------------------------------------------------------------------------------

(m) intercompany Indebtedness of the Company or any Subsidiary incurred to
effectuate the Foreign Reorganization;

(n) Indebtedness incurred pursuant to a Permitted Foreign Subsidiary Factoring
Facility; and

(o) (i) other unsecured Indebtedness not otherwise permitted by this
Section 6.01 and (ii) Capital Lease Obligations; provided the aggregate
principal amount of all Indebtedness permitted by this paragraph (o) shall not
exceed $150,000,000 at any time outstanding; and

(p) Indebtedness of any Loan Party and their respective Subsidiaries with
respect to loans made to such Loan Party or Subsidiary on the cash surrender
value of life insurance policies of employee and former employees of any Loan
Party or Subsidiary or Specified Excluded Subsidiary in the ordinary course of
business; provided that the aggregate principal amount of all Indebtedness
permitted by this paragraph (p) shall not exceed the cash surrender value
(without giving effect of such loan) of such policies.

SECTION 6.02 Liens. No Loan Party will, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of any Borrower or any Subsidiary existing
on the Third Amendment Effective Date and set forth on Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of such
Borrower or Subsidiary and (ii) such Lien shall secure only those obligations
which it secures on the Third Amendment Effective Date and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof except to the extent permitted by clause (f) of Section 6.01;

(d) Liens on fixed or capital assets acquired, constructed or improved by any
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
such Borrower or Subsidiary or any other Borrower or Subsidiary;

(e) any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Borrower or any Subsidiary or
existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of

 

- 109 -



--------------------------------------------------------------------------------

such Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof except to the
extent permitted by clause (f) of Section 6.01;

(f) Liens (i) of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon or (ii) in favor of a
banking institution arising as a matter of law, encumbering amounts credited to
deposit or securities accounts (including the right of set-off) and which are
within the general parameters customary in the banking industry;

(g) Liens arising out of sale and leaseback transactions;

(h) Liens granted by a Subsidiary that is not a Loan Party in favor of any
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;

(i) Liens securing Indebtedness permitted by Section 6.01(i) (including second
priority Liens on the Collateral); provided that in the event any such
Indebtedness is secured on a second priority basis by Liens on the Collateral,
the Secured Obligations shall be secured by a perfected second priority Lien in
all assets securing such Indebtedness on a first priority basis, subject to
documentation (including an intercreditor agreement) satisfactory to the Agents;
provided further that to the extent required by the terms thereof (without any
modification in contemplation of this clause 6.02(i)), any Existing 2013 Notes
that remain outstanding after a partial refinancing thereof with the proceeds
from Indebtedness incurred pursuant to Section 6.01(i) shall be permitted to be
secured on an equal and ratable basis by any assets securing such refinancing
Indebtedness other than Liens on the Collateral (excluding any Collateral
securing the Secured Obligations on a second priority basis as a result of the
issuance of the refinancing Indebtedness);

(j) Liens securing Indebtedness permitted by Section 6.01(k);

(k) in the case of any Subsidiary that is not a wholly owned Subsidiary,
purchase options, calls or similar rights of a third party or customary transfer
restrictions with respect to Equity Interests in such Subsidiary set forth in
its organizational documents or any related joint venture or similar agreement;

(l) leases, subleases, licenses and sublicenses of assets permitted by
Section 6.05(j) or (p);

(m) Liens granted in connection with a Permitted Foreign Subsidiary Factoring
Facility;

(n) Liens in favor of Boise White Paper, L.L.C. pursuant to the Boise White
Paper Contract not to exceed $5,000,000;

(o) rights of lenders of Indebtedness under 6.01(p) to set off against the cash
surrender value of the life insurance policies referenced to in such
Section 6.01(p); and

(p) Liens not otherwise permitted by this Section 6.02 so long as (i) neither
(A) the aggregate outstanding principal amount of the obligations secured
thereby nor (B) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto

 

- 110 -



--------------------------------------------------------------------------------

exceeds (as to the Borrowers and all Subsidiaries) $100,000,000 at any one time
and (ii) such Liens do not cover any ABL Priority Collateral (as defined in that
certain Intercreditor Agreement, dated as of March 14, 2012, as amended,
modified, restated or supplemented, among the Administrative Agent and
Collateral Agent for the Secured Parties, U.S. Bank National Association, as
collateral agent for the Notes Secured Parties (as defined therein) and each of
the Loan Parties party thereto) other than any non-consensual Liens arising by
operation of law.

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (i) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrance and
clause (a) above and (ii) Inventory, in each case other than those permitted
under clauses (a), (b) and (h) of the definition of Permitted Encumbrance and
clause (a) above and other than as provided in Section 6.02(i). Notwithstanding
anything to the contrary contained in this Agreement or any Collateral Document
(including any provision for, reference to, or acknowledgement of, any Lien or
Permitted Lien), nothing herein and no approval by the Administrative Agent,
either Collateral Agent or the Lenders of any Lien or Permitted Lien (whether
such approval is oral or in writing) shall be construed as or deemed to
constitute a subordination by the Administrative Agent, either Collateral Agent
or the Lenders of any security interest or other right, interest or Lien in or
to the Collateral or any part thereof in favor of any Lien or Permitted Lien or
any holder of any Lien or Permitted Lien.

SECTION 6.03 Fundamental Changes. (a) No Loan Party will, nor will it permit any
of its Subsidiaries to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing (i) any
Subsidiary of a Borrower may merge into a Borrower in a transaction in which
such Borrower is the surviving entity, (ii) any Loan Party (other than a
Borrower) may merge into any Loan Party in a transaction in which the surviving
entity is a Loan Party, (iii) any Subsidiary may transfer its assets to a Loan
Party and any Subsidiary which is a non-Loan Party may transfer its assets to a
non-Loan Party, (iv) any Subsidiary that is not a Loan Party may liquidate or
dissolve if the Company determines in good faith that such liquidation or
dissolution is in the best interests of the Company and is not materially
disadvantageous to the Lenders, (v) any non-Loan Party may merge into, or
consolidate with, another non-Loan Party; provided that any such merger
involving a Person that is not a wholly owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 6.04,
(vi) any Borrower (other than a US Borrower) may merge into or consolidate with
any other Borrower located in the same jurisdiction; provided that all actions
reasonably required by the Administrative Agent in order to protect or perfect
the security interest of the Collateral Agents in the Collateral have been
taken, (vii) any Subsidiary that is not a Loan Party may merge into or
consolidate with any Loan Party in a transaction in which the surviving entity
is a Loan Party, (viii) any Subsidiary that is not a Loan Party may merge,
consolidate, liquidate or dissolve and any Loan Party (other than a Borrower)
may merge or consolidate; provided that, with respect to this clause (viii),
(1) in each case, any such merger, consolidation, liquidation or dissolution is,
or the purpose of which is to effectuate, an investment or acquisition permitted
by Section 6.04 or a disposition permitted by Section 6.05 and (2) with respect
to any merger or consolidation of any Loan Party (other than with respect to a
disposition permitted by Section 6.05), the surviving entity is a Loan Party and
(ix) the Irish Borrower may dissolve if the Company determines in good faith
that such dissolution is in the best interests of the Company and is not
materially disadvantageous to the Lenders, so long as, with respect to this
clause (ix), (1) the Irish Borrower is a Removed Borrower and (2) the Irish
Borrower has no material assets or operations. Notwithstanding the foregoing,
the OfficeMax Merger shall be permitted.

(b) No Loan Party will, nor will it permit any of its Subsidiaries to, engage in
any business other than businesses of the type conducted by the Company and its
Subsidiaries on the Restatement Date and businesses reasonably related or
incidental thereto (including the provision of services).

 

- 111 -



--------------------------------------------------------------------------------

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any of its Subsidiaries to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a Loan
Party and a wholly owned Subsidiary prior to such merger) any Equity Interests,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit (whether through purchase of
assets, merger or otherwise) (collectively, “Investments”), except:

(a) Permitted Investments, subject to, in the case of Loan Parties, control
agreements in favor of the applicable Collateral Agent (in each case for the
benefit of the Agents, the Lenders and the Issuing Banks) or otherwise subject
to a perfected security interest in favor of the applicable Collateral Agent (in
each case for the benefit of the Agents, the Lenders and the Issuing Banks);

(b) investments (and commitments (including consummation of any “put”
arrangement in connection therewith) in respect thereof) in existence on the
Third Amendment Effective Date and described on Schedule 6.04 and renewals,
replacements and extensions thereof;

(c) investments by the Loan Parties and their Subsidiaries in Equity Interests
in their respective Subsidiaries and Specified Excluded Subsidiaries; provided
that in the case of any investments made pursuant to this paragraph (c) after
the Third Amendment Effective Date by Loan Parties in Subsidiaries that are not
Loan Parties or are Specified Excluded Subsidiaries, both immediately before and
immediately after giving pro forma effect thereto, no Default or Event of
Default shall have occurred and be continuing and either (i) (A) the Fixed
Charge Coverage Ratio for the Test Period in effect at the time such investment
is to occur is at least 1.00 to 1.00 (determined on a Pro Forma Basis in respect
of the Test Period in effect at such time) and (B) Aggregate Availability shall
be at least $250,000,000 or (ii) Liquidity shall be at least $500,000,000,
including Aggregate Availability of at least $400,000,000;

(d) loans or advances made by (i) any Borrower to any Subsidiary or Specified
Excluded Subsidiary or any other Borrower or (ii) any Subsidiary to any Borrower
or any other Subsidiary or Specified Excluded Subsidiary, provided that in the
case of any loans and advances made by Loan Parties to Subsidiaries that are not
Loan Parties or to Specified Excluded Subsidiaries, both immediately before and
immediately after giving pro forma effect thereto, no Default or Event of
Default shall have occurred and be continuing and either (i) (A) the Fixed
Charge Coverage Ratio for the Test Period in effect at the time such investment
is to occur is at least 1.00 to 1.00 (determined on a Pro Forma Basis in respect
of the Test Period in effect at such time) and (B) Aggregate Availability shall
be at least $250,000,000 or (ii) Liquidity shall be at least $500,000,000,
including Aggregate Availability of at least $400,000,000;

(e) Guarantees constituting Indebtedness permitted by Section 6.01, provided
that in the case of any Indebtedness of Subsidiaries or Specified Excluded
Subsidiaries that are not Loan

 

- 112 -



--------------------------------------------------------------------------------

Parties that is Guaranteed by any Loan Party, both immediately before and
immediately after giving pro forma effect thereto, no Default or Event of
Default shall have occurred and be continuing and either (i) (A) the Fixed
Charge Coverage Ratio for the Test Period in effect at the time such investment
is to occur is at least 1.00 to 1.00 (determined on a Pro Forma Basis in respect
of the Test Period in effect at such time) and (B) Aggregate Availability shall
be at least $250,000,000 or (ii) Liquidity shall be at least $500,000,000,
including Aggregate Availability of at least $400,000,000;

(f) investments made by any Loan Party in any Subsidiary that is not a Loan
Party or which is a Specified Excluded Subsidiary of the types described in
paragraphs (c), (d) and (e) of this Section 6.04; provided that both immediately
before and after giving pro forma effect thereto, (i) no Default or Event of
Default shall have occurred and be continuing and (ii) no Level 4 Minimum
Aggregate Availability Period shall be in effect; provided further that the
aggregate principal amount of all investments permitted by this paragraph
(f) shall not exceed $150,000,000 at any time outstanding.

(g) investments (including loans and advances) made by any Loan Party in any
Subsidiary that is not a Loan Party or in a Specified Excluded Subsidiary;
provided that (i) such investments are made in the ordinary course of business
in connection with the Company’s and its Subsidiaries’ cash management systems
and (ii) both immediately before and immediately after giving pro forma effect
thereto, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) no Level 4 Minimum Aggregate Availability Period shall be in
effect.

(h) loans or advances made by any Loan Party and the Subsidiaries to their
employees on an arms’-length basis in the ordinary course of business consistent
with past practices for travel and entertainment expenses, relocation costs and
similar purposes up to a maximum of $25,000,000 in the aggregate at any time
outstanding;

(i) subject to the applicable provisions of any Security Agreements (including
Sections 4.2(a) and 4.4 of the US Security Agreement), notes payable, or stock
or other securities issued by Account Debtors to any Loan Party pursuant to
negotiated agreements with respect to settlement of such Account Debtor’s
Accounts in the ordinary course of business, consistent with past practices;

(j) investments or other obligations in the form of Swap Agreements permitted by
Section 6.08;

(k) investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with a Borrower or any Subsidiary
(including in connection with a Permitted Acquisition), so long as such
investments were not made in contemplation of such Person becoming a Subsidiary
or of such merger;

(l) investments received in connection with the dispositions of assets permitted
by Section 6.05;

(m) investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;

(n) Permitted Acquisitions; provided that both immediately before and
immediately after giving pro forma effect thereto, (i) no Default or Event of
Default shall have occurred and be continuing, (ii) the Fixed Charge Coverage
Ratio for the Test Period in effect at the time such

 

- 113 -



--------------------------------------------------------------------------------

Permitted Acquisition is to occur shall be at least 1.00 to 1.00 (determined on
a Pro Forma Basis in respect of the Test Period in effect at such time) and
(iii) no Minimum Aggregate Availability Period shall be in effect;

(o) intercompany investments made in connection with the Foreign Reorganization,
including any Indebtedness permitted under Section 6.01(m);

(p) option, warrant and similar derivative transactions entered into by the
Company in connection with a Permitted Convertible Notes Offering;

(q) Guarantees by any Borrower or any Subsidiary of leases or other obligations
of any Borrower or any Subsidiary that do not constitute Indebtedness, in each
case entered into in the ordinary course of business;

(r) investments made by Loan Parties in Subsidiaries that are not Loan Parties
or in Specified Excluded Subsidiaries; provided that such investments are part
of a series of substantially simultaneous investments by Loan Parties in other
Loan Parties that results in substantially all the proceeds of the initial
investment being invested, loaned or advanced in one or more Loan Parties;

(s) other investments not otherwise permitted by this Section 6.04; provided
that both immediately before and immediately after giving pro forma effect
thereto, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) no Level 4 Minimum Aggregate Availability Period shall be in
effect; provided further that the aggregate principal amount of all investments
permitted by this paragraph (s) shall not exceed $150,000,000 in any fiscal year
of the Company; and

(t) the OfficeMax Merger.

SECTION 6.05 Asset Sales. No Loan Party will, nor will it permit any of its
Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will any Borrower permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to another Borrower or another Subsidiary in compliance with Section 6.04),
except:

(a) sales, transfers and dispositions of (i) inventory in the ordinary course of
business and (ii) used, obsolete, worn out or surplus equipment or property in
the ordinary course of business;

(b) sales, transfers and dispositions to any Borrower or any Subsidiary or any
Specified Excluded Subsidiary, provided that any such sales, transfers or
dispositions involving a Subsidiary that is not a Loan Party or a Specified
Excluded Subsidiary shall be made in compliance with Section 6.10 and 6.04;

(c) sales, transfers and dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof;

(d) sales, transfers and dispositions of investments permitted by clauses (g),
(i) and (j) of Section 6.04;

(e) sales, transfers and dispositions of assets in connection with the Foreign
Reorganization;

 

- 114 -



--------------------------------------------------------------------------------

(f) sales, transfers and dispositions of the Company’s Equity Interests in the
Mexican Joint Venture and Boise Cascade Holdings, L.L.C.;

(g) sale and leaseback transactions;

(h) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Borrower or any Subsidiary;

(i) sales, transfers and other dispositions of assets that are not permitted by
any other paragraph of this Section, provided that the aggregate fair market
value of all assets sold, transferred or otherwise disposed of in reliance upon
this paragraph (i) shall not exceed an amount equal to 10% of Total Assets;
provided further that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of by the Loan Parties in reliance upon this
paragraph (i) shall not exceed $200,000,000 during any fiscal year of the
Company; provided further that a professional liquidator acceptable to the
Administrative Agents shall be engaged in connection with any sale, transfer or
other disposition or related series of sales, transfers or other dispositions of
more than 10% of the Company’s and its Subsidiaries’ retail store base;
provided, further that dispositions required by the Federal Trade Commission in
connection with the OfficeMax Merger (i) shall not count against the
$200,000,000 per fiscal year limit above and (ii) shall not be subject to the
10% of Total Assets threshold above; provided, that if such sale, transfer or
other disposition or related series of sales, transfers or other dispositions
consists of more than 10% of the Company’s and its Subsidiaries’ retail store
base, the Administrative Agent shall be able to request an additional inventory
appraisal; provided, further, that (i) the net proceeds from any disposition
required by the Federal Trade Commission shall be used to prepay any outstanding
Revolving Loans (with no corresponding reduction in Commitments) to the extent
the Commitments are more than 20% drawn (excluding the effect of outstanding
Letters of Credit);

(j) licenses of Intellectual Property that are in furtherance of, or integral
to, other business transactions entered into by the Company or a Subsidiary in
the ordinary course of business;

(k) Restricted Payments permitted by Section 6.09;

(l) dispositions of cash and Permitted Investments in the ordinary course of
business or in connection with a transaction otherwise permitted under this
Agreement;

(m) dispositions of cash and property permitted by Section 6.04(g);

(n) the dispositions described on Schedule 6.05(n);

(o) sales of inventory to an Original Vendor in connection with any Consignment
Transaction; provided that the aggregate amount of Consignment Transactions
(based on amount paid to the Company or its subsidiaries for the subject
inventory by the Original Vendor) shall not exceed $100,000,000 in any fiscal
year of the Company;

(p) leases, subleases, licenses and sublicenses of assets entered into by any
Borrower or any Subsidiary in the ordinary course of business that do not
materially interfere with the conduct of the business of the Company and its
Subsidiaries taken as a whole; and

(q) sales, transfers and dispositions of accounts receivable pursuant to a
Permitted Foreign Subsidiary Factoring Facility;

 

- 115 -



--------------------------------------------------------------------------------

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b) (to the extent the
applicable transaction is solely among Loan Parties), (e), (f), (h), (i),
(j) and (k) above) shall be made for fair value and for at least 75% cash
consideration.

SECTION 6.06 Use of Proceeds. The Borrowers will not request any Borrowing or
Letter of Credit, and the Borrowers shall not use, and shall procure that their
respective Subsidiaries and their or their Subsidiaries’ respective directors
and officers and, to their and their Subsidiaries’ knowledge, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state, or (C) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

SECTION 6.07 [Reserved].

SECTION 6.08 Swap Agreements. No Loan Party will, nor will it permit any of its
Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which any Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of any
Subsidiary of the Company), (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Borrower or any
Subsidiary and (c) Swap Agreements entered into in connection with a Permitted
Convertible Notes Offering.

SECTION 6.09 Restricted Payments; Certain Payments of Indebtedness. (a) No Loan
Party will, nor will it permit any of its Subsidiaries to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except (i) each Loan Party
and its Subsidiaries may declare and pay dividends or other distributions with
respect to its common stock payable solely in additional shares of its common
stock, and, with respect to its preferred stock, payable solely in additional
shares of such preferred stock or in shares of its common stock;
(ii) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests; (iii) the Company may make Restricted Payments, not exceeding
$20,000,000 during any fiscal year, pursuant to and in accordance with equity
incentive plans or other benefit plans for management or employees of the
Company and the Subsidiaries and for deceased and terminated employees and
present and former directors (including from their estates), (iv) the Company
may enter into option, warrant and similar derivative transactions in connection
with a Permitted Convertible Notes Offering and may settle such transactions in
accordance with the terms thereof, (v) the Company may declare and pay dividends
payable in cash with respect to its capital stock and may make payments,
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in the Company or any option, warrant or other right to acquire any
Equity Interests in the Company in an aggregate amount not to exceed
$125,000,000 during any fiscal year of the Company; provided that, with respect
to this clause (v), both immediately before and immediately after giving pro
forma effect thereto, (A) no Default or Event of Default shall have occurred and
be continuing and (B) Liquidity shall be at least $500,000,000, including
Aggregate Availability of at least $400,000,000; (vi) Restricted Payments in
respect of Permitted Convertible Notes permitted under

 

- 116 -



--------------------------------------------------------------------------------

Section 6.09(b); (vii) the Company may make Restricted Payments (other than in
cash) pursuant to any shareholder rights plan or similar arrangement; (viii) the
Company may make other Restricted Payments; provided that, with respect to this
clause (viii), both immediately before and immediately after giving pro forma
effect thereto, (A) no Default or Event of Default shall have occurred and be
continuing and (B) Liquidity shall be at least $500,000,000, including Aggregate
Availability of at least $400,000,000 and; (ix) upon receipt of requisite
approval by the Company’s shareholders of the OfficeMax Merger, Restricted
Payments to the holders of preferred stock of the Company (the “Preferred
Stockholders”) to redeem up to and including 175,000 shares of preferred stock;
and (x) immediately prior to consummation of the OfficeMax Merger, Restricted
Payments (A) to the Preferred Stockholders to redeem any outstanding preferred
shares of the Company and (B) to repurchase any outstanding common shares of the
Preferred Stockholders such that immediately following consummation of the
OfficeMax Merger, the Preferred Stockholders hold less than 5% of the undiluted
common stock of the Company. Notwithstanding the foregoing, the Company may
purchase, redeem or retire Equity Interests of the Company with (x) the net cash
proceeds of the sale of its Equity Interests in the Mexican Joint Venture or in
Boise Cascade Holdings, L.L.C.; provided that, both immediately before and
immediately after giving pro forma effect thereto, (1) no Default or Event of
Default shall have occurred and be continuing, (2) the Fixed Charge Coverage
Ratio for the Test Period in effect at the time such Restricted Payment is to
occur shall be at least 1.00 to 1.00 (determined on a Pro Forma Basis in respect
of the Test Period in effect at such time) and (3) no Minimum Aggregate
Availability Period shall be in effect or (y) up to 50% of the net cash proceeds
resulting from any asset sales, transfers or dispositions under Section 6.05(g)
or 6.05(i), provided that, such Restricted Payments are made within six months
of the applicable asset sale, transfer or disposition and, both immediately
before and immediately after giving pro forma effect thereto, (1) no Default or
Event of Default shall have occurred and be continuing and (2) Liquidity shall
be at least $500,000,000, including Aggregate Availability of at least
$400,000,000.

(b) No Loan Party will, nor will it permit any of its Subsidiaries to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

(A) payment of Indebtedness created under the Loan Documents;

(B) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness, other than payments in respect of the
Subordinated Indebtedness prohibited by the subordination provisions thereof;

(C) refinancings of Indebtedness to the extent permitted by Section 6.01;

(D) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

(E) payment of Indebtedness owed to the Company or any wholly owned Subsidiary;

(F) payment of Indebtedness owed by non-Loan Parties;

 

- 117 -



--------------------------------------------------------------------------------

(G) distributions of shares of common stock of the Company, together with cash
payments in lieu of the issuance of fractional shares, in connection with the
conversion settlement of any Permitted Convertible Notes;

(H) payment on account of the tender, redemption, prepayment or repurchase of
all or any portion of the Existing 2013 Notes, the OMX Existing 2016 Notes and
the loans referred to in Section 6.01)(p); provided that both immediately before
and immediately after giving pro forma effect thereto, (i) no Default or Event
of Default shall have occurred and be continuing and (ii) Liquidity shall be at
least $600,000,000, including Aggregate Availability of at least $400,000,000;
and

(I) other payments or distributions in respect of Indebtedness (including,
without limitation, any cash conversion settlement or repurchase of any
Permitted Convertible Notes); provided that both immediately before and
immediately after giving pro forma effect thereto, no Default or Event of
Default shall have occurred and be continuing and either (i) (x) the Fixed
Charge Coverage Ratio for the Test Period in effect at the time such payment is
to occur shall be at least 1.10 to 1.00 (determined on a Pro Forma Basis in
respect of the Test Period in effect at such time) and (y) Aggregate
Availability shall be at least $250,000,000 or (ii) Liquidity shall be at least
$500,000,000, including Aggregate Availability of at least $400,000,000.

(c) Notwithstanding anything to the contrary contained in this Section 6.09,
nothing in this Section 6.09 shall prohibit any Loan Party or any of the
Subsidiaries from issuing Permitted Convertible Notes as otherwise permitted
under this Agreement.

SECTION 6.10 Transactions with Affiliates. No Loan Party will, nor will it
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that are at prices and on terms and
conditions not less favorable to such Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among any Borrower and any Subsidiary that is a Loan Party not
involving any other Affiliate, (c) transactions between or among any
Subsidiaries that are not Loan Parties not involving any other Affiliate,
(d) transactions permitted by Section 6.03, (e) transactions that are entered
into in connection with the Foreign Reorganization, (f) any loans, advances,
Guarantees and other investments permitted by Sections 6.04(c), (d), (e) or (i),
(g) any Indebtedness permitted under Section 6.01(c), (d) or (i), (h) any
Restricted Payment permitted by Section 6.09, (i) loans or advances to employees
permitted under Section 6.04, (j) the payment of reasonable fees to directors of
any Borrower or any Subsidiary who are not employees of such Borrower or
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Borrowers or their Subsidiaries in the ordinary course of business and (k) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options, equity incentive and stock ownership plans approved by a Borrower’s or
Subsidiary’s board of directors.

SECTION 6.11 Restrictive Agreements. No Loan Party will, nor will it permit any
of its Subsidiaries to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of such Loan Party or any of its Subsidiaries
to create, incur or permit to exist any Lien upon any of its property or assets
to secure the Secured Obligations under this Agreement, or (b) the ability of
any Subsidiary to pay dividends or other distributions with respect to any
shares of its Equity Interests or to make or repay loans or

 

- 118 -



--------------------------------------------------------------------------------

advances to any Borrower or any other Subsidiary or to Guarantee Indebtedness of
any Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document,
(ii) the foregoing shall not apply to restrictions and conditions imposed on the
Loan Parties existing on the Third Amendment Effective Date identified on
Schedule 6.11 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or assets pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary or assets that is to be sold and such sale is permitted hereunder,
(iv) the foregoing shall not apply to any restriction in any agreement of any
Person in effect at the time such Person becomes a Subsidiary so long as such
restriction is not entered into in contemplation of such Person becoming a
Subsidiary, (v) the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured or unsecured high yield
Indebtedness otherwise permitted by this Agreement or otherwise, so long as such
restrictions or conditions (x) in the case of clause (a) above, do not impair
the rights or benefits of the Administrative Agent, the Collateral Agent, any
Issuing Bank or the Lenders with respect to the Collateral (subject to the
provisions of any intercreditor arrangements with respect to Collateral which
secures the Secured Obligations on a second priority or junior basis) or (y) in
the case of clause (b) above with respect to (i) the ability of any Subsidiary
to pay dividends or other distributions with respect to any shares of its Equity
Interests, consist solely of requirements that such dividends or distributions
by a non wholly owned Subsidiary be made on a pro rata basis, and (ii) to the
making or repayment of loans or advances or the ability to Guarantee
Indebtedness, consist solely of subordination requirements with respect to such
intercompany obligations and that such underlying Indebtedness is otherwise
permitted.

SECTION 6.12 Amendment of Material Documents. No Loan Party will, nor will it
permit any of its Subsidiaries to, amend, modify or waive any of its rights
under (a) (i) any agreement relating to any Subordinated Indebtedness or the
Existing 2013 Senior Notes or (ii) its certificate of incorporation, by-laws,
operating, management or partnership agreement or other organizational
documents, in each case to the extent any such amendment, modification or waiver
would be materially adverse to the Lenders or (b) any agreement relating to any
Indebtedness permitted pursuant to Section 6.01(i) or (j) to the extent that
after giving effect to any such amendment, modification or waiver, such
Indebtedness would not be permitted under Section 6.01(i) or (j), as applicable.

SECTION 6.13 [Reserved].

SECTION 6.14 Capital Expenditures. During any Level 4 Minimum Aggregate
Availability Period, the Loan Parties will not, nor will it permit any of its
Subsidiaries to, incur or make any Capital Expenditures during any fiscal year
of the Company set forth below in an amount exceeding the amount set forth
opposite such period:

 

Period

   Maximum
Capital
Expenditures  

2011

   $ 400,000,000   

2012

   $ 450,000,000   

2013 and thereafter

   $ 600,000,000   

 

- 119 -



--------------------------------------------------------------------------------

SECTION 6.15 Fixed Charge Coverage Ratio. During any Level 1 Minimum Aggregate
Availability Period the Loan Parties will not permit the Fixed Charge Coverage
Ratio as of the last day of any Test Period (including the last Test Period
prior to the commencement of such Minimum Aggregate Availability Period for
which financial statements for the quarter or fiscal year then ended have been
(or have been required to be) delivered pursuant to Section 5.01(a) or 5.01(b),
as applicable) to be less than 1.00 to 1.00.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any respect when made or deemed made (or in any material respect if
such representation or warranty is not by its terms already qualified as to
materiality);

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence) or 5.08 or in Article VI or (ii) Section 5.16;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those which constitute a default under another Section of this Article), and
such failure shall continue unremedied (i) for a period of one day after the
earlier of any Loan Party’s knowledge of such breach or notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of Section 5.01(f) or 5.01(g), in
each case during a Level 3 Minimum Aggregate Availability Period, (ii) for a
period of five days after the earlier of any Loan Party’s knowledge of such
breach or notice thereof from the Administrative Agent (which notice will be
given at the request of any Lender) if such breach relates to terms or
provisions of Section 5.01, 5.02 (other than Section 5.02(a)), 5.03 through
5.07, 5.09, 5.10 or 5.12 of this Agreement, (iii) for a period of 30 days after
the earlier of any Loan Party’s knowledge of such breach or notice thereof from
the Administrative Agent (which notice will be given at the request of any
Lender) if such breach relates to terms or provisions of any other Section of
this Agreement or any other Loan Document or (iv) for a period beyond any period
of grace (if any) provided in such other Loan Document.

 

- 120 -



--------------------------------------------------------------------------------

(f) any Loan Party or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this paragraph (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) (i) an involuntary proceeding (including the filing of any notice of
intention in respect thereof) shall be commenced or an involuntary petition
shall be filed (other than against an Immaterial Subsidiary) seeking
(A) bankruptcy, liquidation, winding-up, dissolution, reorganization,
examination, suspension of general operations or other relief in respect of a
Loan Party or any Subsidiary of a Loan Party (other than any member of the
European Group) or its debts, or of a substantial part of its assets, under any
Insolvency Law now or hereafter in effect, (B) the composition, rescheduling,
reorganization, examination, arrangement or readjustment of, or other relief
from, or stay of proceedings to enforce, some or all of the debts or obligations
of any Loan Party or any Subsidiary of a Loan Party (other than a member of the
European Group), (C) the appointment of a receiver, interim receiver, receiver
and manager, liquidator, provisional liquidator, administrator, examiner,
trustee, custodian, sequestrator, conservator, examiner, agent or similar
official for any Loan Party or any Subsidiary of a Loan Party (other than a
member of the European Group) or for any substantial part of its assets or
(E) possession, foreclosure, seizure or retention, sale or other disposition of,
or other proceedings to enforce security over any substantial part of the assets
of any Loan Party or any Subsidiary of a Loan Party (other than a member of the
European Group) and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(ii) any corporate action, legal proceedings or other procedure or step is taken
in relation to:

(A) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration, examination or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any member of the European
Group (other than any Immaterial Subsidiary);

(B) a composition, compromise, assignment or arrangement with any creditor of
any member of the European Group (other than any Immaterial Subsidiary);

(C) the appointment of a liquidator, receiver, administrative receiver,
administrator, examiner, compulsory manager or other similar officer in respect
of any member of the European Group (other than any Immaterial Subsidiary) or
any of its assets; or

(D) enforcement of any Lien over any assets of any member of the European Group
(other than any Immaterial Subsidiary),

 

- 121 -



--------------------------------------------------------------------------------

or any analogous procedure or step is taken with respect to any member of the
European Group (other than any Immaterial Subsidiary) or its assets in any
applicable jurisdiction;

(iii) any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of a member of
the European Group (other than any Immaterial Subsidiary) having an aggregate
value of $10,000,000 and is not discharged within 30 days;

(i) (i) any Loan Party or any Subsidiary (other than an Immaterial Subsidiary)
of a Loan Party (other than a member of the European Group) shall
(A) voluntarily commence any proceeding, file any petition, pass any resolution
or make any application seeking liquidation, reorganization, administration or
other relief under any Insolvency Law now or hereafter in effect, (B) consent to
the institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in paragraph (h) of this Article, (C) apply for
or consent to the appointment of a receiver, interim receiver, receiver and
manager, liquidator, assignee, trustee, custodian, sequestrator, administrator,
examiner, conservator or similar official for such Loan Party or any such
Subsidiary of a Loan Party or for a substantial part of its assets, (D) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (E) make a general assignment for the benefit of creditors or
(F) take any action for the purpose of effecting any of the foregoing;

(ii) any member of the European Group (other than any Immaterial Subsidiary) is
unable or admits inability to pay its debts as they fall due or is deemed to or
declared to be unable to pay its debts under applicable law, suspends or
threatens to suspend making payments on any of its debts or, by reason of actual
or anticipated financial difficulties, commences negotiations with one or more
of its creditors with a view to rescheduling any of its indebtedness;

(iii) the value of the assets of any member of the European Group (other than
any Immaterial Subsidiary) is less than its liabilities (taking into account
contingent and prospective liabilities);

(iv) a moratorium is declared in respect of any indebtedness of any member of
the European Group (other than any Immaterial Subsidiary) (if a moratorium
occurs, the ending of the moratorium will not cure any Event of Default caused
by that moratorium);

(v) the Luxembourg Borrower is in a situation of illiquidity (cessation de
paiements) and absence of access to credit (credit ébranlé) within the meaning
of Article 437 of the Luxembourg Commercial Code or is subject to (i) insolvency
proceedings (faillite) within the meaning of Articles 437 ff. of the Luxembourg
Commercial Code or any other insolvency proceedings pursuant to the Council
Regulation (EC) N° 1346/2000 of May 29, 2000 on insolvency proceedings,
(ii) controlled management (gestion contrôlée) within the meaning of the grand
ducal regulation of May 24, 1935 on controlled management, (iii) voluntary
arrangement with creditors (concordat préventif de faillite) within the meaning
of the law of April 14, 1886 on arrangements to prevent insolvency, as amended,
(iv) suspension of payments (sursis de paiement) within the meaning of Articles
593 ff. of the Luxembourg Commercial Code or (v) voluntary or compulsory
winding-up pursuant to the law of August 10, 1915 on commercial companies, as
amended; or

(vi) the appointment of an ad hoc director (administrateur provisoire) by a
court in respect of the Luxembourg Borrower or a substantial part of its assets.

 

- 122 -



--------------------------------------------------------------------------------

(j) any Loan Party or any Subsidiary (other than an Immaterial Subsidiary) of a
Loan Party shall become unable, admit in writing its inability or fail generally
to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (to the extent not covered by insurance as to which the
relevant insurance company has acknowledged coverage) shall be rendered against
any Loan Party, any Subsidiary of any Loan Party or any combination thereof and
the same shall remain undischarged for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of any Loan Party
or any Subsidiary of any Loan Party to enforce any such judgment or any Loan
Party or any Subsidiary of any Loan Party shall fail within 30 days to discharge
one or more non-monetary judgments or orders which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, which
judgments or orders, in any such case, are not stayed on appeal by proper
proceedings diligently pursued;

(l) (i) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(ii) the Pensions Regulator issues a Financial Support Direction or a
Contribution Notice to any UK Loan Party or any of its Subsidiaries or its
Affiliates unless the aggregate liability of any such UK Loan Party, Subsidiary
or Affiliate under all Financial Support Directions and Contribution Notices is
less than $10,000,000;

(iii) in relation to the UK Pension Scheme, a statutory debt for the purposes of
Section 75 or Section 75A of the Pensions Act 1995 is triggered, of an amount
greater than $10,000,000 (or in aggregate with all such other debts within a
period of two years is greater than $10,000,000);

(m) a Change in Control shall occur;

(n) the Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty, or any Loan Guarantor shall fail to comply with any of the
terms or provisions of the Loan Guaranty to which it is a party, or any Loan
Guarantor shall deny that it has any further liability under the Loan Guaranty
to which it is a party, or shall give notice to such effect;

(o) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document;

 

- 123 -



--------------------------------------------------------------------------------

(p) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); or

(q) all the legal requirements of the Luxembourg law of May 31, 1999, as
amended, regarding the domiciliation companies have not been complied with by
the Luxembourg Borrower;

then, and in every such event (other than an event with respect to the Borrowers
described in paragraph (d)(ii), (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower
Representative, take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and in case of any event with
respect to the Borrowers described in paragraph (d)(ii), (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers. Upon the occurrence and
the continuance of an Event of Default, the Administrative Agent and each
Collateral Agent may, and at the request of the Required Lenders shall, exercise
any rights and remedies provided to such Administrative Agent or Collateral
Agent under the Loan Documents or at law or equity, including all remedies
provided under the UCC.

ARTICLE VIII

The Administrative Agent, the European Administrative Agent and Collateral
Agents

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent, the European Administrative Agent and each Collateral
Agent as its agent and authorizes the Administrative Agent, the European
Administrative Agent and each Collateral Agent to take such actions on its
behalf, including execution of the other Loan Documents, and to exercise such
powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

Any bank serving as the Administrative Agent, the European Administrative Agent
or a Collateral Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, the European Administrative Agent or a
Collateral Agent, and such bank and its Affiliates may accept deposits from,
lend money to, invest in and generally engage in any kind of business with the
Loan Parties or any Subsidiary of a Loan Party or other Affiliate thereof as if
it were not the Administrative Agent, the European Administrative Agent or a
Collateral Agent hereunder.

 

- 124 -



--------------------------------------------------------------------------------

Neither the Administrative Agent, the European Administrative Agent nor either
Collateral Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither the Administrative Agent, the European Administrative Agent nor
either Collateral Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing,
(b) neither the Administrative Agent, the European Administrative Agent nor
either Collateral Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that such Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth in the Loan
Documents, neither the Administrative Agent, the European Administrative Agent
nor either Collateral Agent shall have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Loan Party
or any of its Subsidiaries that is communicated to or obtained by the bank
serving as the Administrative Agent, the European Administrative Agent or either
Collateral Agent or any of its Affiliates in any capacity. Neither the
Administrative Agent, the European Administrative Agent nor either Collateral
Agent shall be liable for any action taken or not taken by it with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct. Neither the Administrative Agent, the European Administrative Agent
nor either Collateral Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Agent by the Borrower
Representative or a Lender, and neither the Administrative Agent nor any
Collateral Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the adequacy, accuracy
or completeness of any information (whether oral or written) set forth or in
connection with any Loan Document, (v) the legality, validity, enforceability,
effectiveness, adequacy or genuineness of any Loan Document or any other
agreement, instrument or document, (vi) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vii) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent, the European Administrative Agent or any
Collateral Agent.

The Administrative Agent, the European Administrative Agent and each Collateral
Agent shall each be entitled to rely upon, and shall not incur any liability for
relying upon, (i) any representation, notice, request, certificate, consent,
statement, instrument, document or other writing or communication believed by it
to be genuine, correct and to have been authorized, signed or sent by the proper
Person, (ii) any statement made to it orally or by telephone and believed by it
to be made or authorized by the proper Person or (iii) any statement made by a
director, authorized signatory or employee of any Person regarding any matters
which may reasonably be assumed to be within his or her knowledge or within his
or her power to verify. The Administrative Agent, the European Administrative
Agent and each Collateral Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent, the European Administrative Agent and each Collateral
Agent may perform any and all its duties and exercise its rights and powers by
or through any one or more sub-agents appointed by the Administrative Agent, the
European Administrative Agent or each Collateral Agent, as the case may be. The
Administrative Agent, the European Administrative Agent and each

 

- 125 -



--------------------------------------------------------------------------------

Collateral Agent and any such sub-agent may perform any and all its duties and
exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent, the European
Administrative Agent and each Collateral Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as The
Administrative Agent, the European Administrative Agent and each Collateral
Agent, as the case may be.

Subject to the appointment and acceptance of a successor Administrative Agent,
European Administrative Agent or Collateral Agent, as the case may be, as
provided in this paragraph, of the Administrative Agent, the European
Administrative Agent and each Collateral Agent, may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower Representative. Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Borrowers, to appoint a successor (which shall, in the case of the
European Collateral Agent only, be an Affiliate acting through an office in the
United Kingdom). If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may, on
behalf of the Lenders and the Issuing Banks, appoint its successor in such
capacity, which shall be a commercial bank or an Affiliate of any such
commercial bank or a Lender (and in the case of the European Collateral Agent
only, be an Affiliate acting through an office in the United Kingdom). Upon the
acceptance of its appointment as Administrative Agent, European Administrative
Agent or a Collateral Agent hereunder by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges,
obligations and duties of the retiring Administrative Agent, European
Administrative Agent or Collateral Agent, and the retiring Administrative Agent,
European Administrative Agent or Collateral Agent shall be discharged from its
duties and any further obligations hereunder. The retiring Administrative Agent,
European Administrative Agent or Collateral Agent shall, at its own cost, make
available to the successor Administrative Agent, European Administrative Agent
or Collateral Agent any documents and records and provide any assistance which
the successor Administrative Agent, European Administrative Agent or Collateral
Agent may reasonably request for the purposes of performing its functions as
Administrative Agent, European Administrative Agent or Collateral Agent under
the Loan Documents. The fees payable by the Borrowers to a successor
Administrative Agent, European Administrative Agent or Collateral Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the Administrative Agent’s, European
Administrative Agent’s or Collateral Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent, European Administrative Agent or
Collateral Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the European Administrative Agent, either Collateral
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the European Administrative Agent,
either Collateral Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder.

Each Lender hereby agrees that (a) as of the Restatement Date, it has been
provided access to each Report prepared by or on behalf of the Administrative
Agent; (b) neither the

 

- 126 -



--------------------------------------------------------------------------------

Administrative Agent, the European Administrative Agent nor either Collateral
Agent (i) makes any representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that neither the Administrative Agent, the European Administrative Agent nor
either Collateral Agent undertakes any obligation to update, correct or
supplement the Reports; (d) it will keep all Reports confidential and strictly
for its internal use, and it will not share the Report with any other Person
except as otherwise permitted pursuant to Section 9.12 of this Agreement; and
(e) without limiting the generality of any other indemnification provision
contained in this Agreement, it will pay and protect, and indemnify, defend, and
hold the Administrative Agent, the European Administrative Agent, each
Collateral Agent and any such other Person preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses, and other
amounts (including reasonable attorney fees) incurred by as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender (except as permitted pursuant to Section 9.12 of
this Agreement).

The US Collateral Agent shall act as the secured party, on behalf of the
Administrative Agent, the Lenders and the Issuing Banks, with respect to all
Collateral of each Loan Party that is organized in any jurisdiction, other than
any Participating Member State, and the European Collateral Agent shall act as
the secured party, on behalf of the Administrative Agent, the Lenders and the
Issuing Banks, with respect to all Collateral of a Loan Party that is organized
in any Participating Member State.

Each Lender, each Issuing Bank, the US Collateral Agent, the European
Administrative Agent and the Administrative Agent appoints the European
Collateral Agent to act as security trustee under and in connection with the UK
Security Agreement on the terms and conditions set forth on Schedule 8.

The Syndication Agent and Documentation Agents shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile, as follows:

(i) if to any Loan Party, to the Borrower Representative at:

Office Depot, Inc.

6600 North Military Trail

Boca Raton, FL 33496

Attention: Vice President and Treasurer

Telephone: 561-438-3796

Facsimile: 561-438-3353

 

- 127 -



--------------------------------------------------------------------------------

with a copy to the General Counsel

6600 North Military Trail

Boca Raton, FL 33496

Telephone: 561-438-1837

(ii) if to the Administrative Agent, the US Collateral Agent, the Administrative
Agent or the US Swingline Lender, to:

JPMorgan Chase Bank, N.A.

270 Park Avenue, Floor 04

New York, NY 10017

Attention: Barry Bergman

Facsimile: 212-270-6637

(iii) if to the European Collateral Agent, to:

JPMorgan Chase Bank, N.A., London Branch

10 Aldermanbury

London EC2V 7RF

United Kingdom

Attention: Tim Jacob

Facsimile: +44 20 7325 6813

(iv) if to the European Administrative Agent or the European Swingline Lender,
to:

J.P. Morgan Europe Limited

Loans Agency 9th floor

125 London Wall

London EC2Y 5AJ

United Kingdom

Attention: Sue Dalton

Facsimile: + 44 20 7777 2542

(v) if to any Issuing Bank, as notified to the Administrative Agent and the
Borrower Representative.

(vi) if to any other Lender, to it at its address or facsimile number set forth
in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices

 

- 128 -



--------------------------------------------------------------------------------

pursuant to Article II or to compliance and no Event of Default certificates
delivered pursuant to Section 5.01(d) unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower Representative (on behalf of the Loan Parties) may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. All such
notices and other communications (i) sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 9.02 Waivers; Amendments. (a) No failure or delay by any Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Banks and the Lenders hereunder and
under any other Loan Document are cumulative and are not exclusive of any rights
or remedies that they would otherwise have. No waiver of any provision of any
Loan Document or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Agent, any Lender or any Issuing Bank may have had notice or knowledge of
such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent, the applicable Collateral Agent (to the extent it is a
party to such Loan Document) and each Loan Party that is a party thereto, with
the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
directly affected thereby, (iii) postpone any scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any date for the payment of
any interest, fees or other Obligations payable hereunder, or reduce the amount
of, waive or excuse any such payment, postpone the scheduled date of expiration
of any Commitment or increase the advance rates set forth in the definition of
US Borrowing Base, UK Borrowing Base or Dutch Borrowing Base, without the
written consent of each Lender affected thereby, (iv) change Section 2.10(b) or
Section 2.18(b) or (d) in a manner that would alter the manner in which payments
are shared or the relative priorities of such payments, in each case, without
the written consent of each Lender, (v) modify eligibility criteria, as such
eligibility criteria are in effect on the Restatement Date (including adding new
categories of eligible assets or reserves), in any

 

- 129 -



--------------------------------------------------------------------------------

manner that has the effect of weakening or eliminating any applicable
eligibility criteria or increasing the amounts available to be borrowed
hereunder without the written consent of the Supermajority Lenders, (vi) change
the definition of “Dilution Reserve” or “Rent Reserve” without the written
consent of the Supermajority Lenders, (vii) change any of the provisions of this
Section or the definition of “Required Lenders” or “Supermajority Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender, (viii) release any Loan Guarantor from its
obligation under its Loan Guaranty (except as otherwise permitted herein or in
the other Loan Documents), without the written consent of each Lender,
(ix) except as provided in paragraph (c) of this Section or in any Collateral
Document, release all or substantially all of the Collateral, without the
written consent of each Lender or (x) subordinate the Obligations to any other
Indebtedness or the Liens securing the Obligations to any other Liens without
the written consent of each Lender; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of any Agent, any
Issuing Bank or any Swingline Lender hereunder without the prior written consent
of such Agent, such Issuing Bank or such Swingline Lender, as the case may be.
The Administrative Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.04.

Notwithstanding anything to the contrary herein, the Administrative Agent may,
with the consent of the Company only, amend, modify or supplement this Agreement
or any other Loan Document to (i) cure any ambiguity, omission, defect or
inconsistency or (ii) provide for a materiality standard relating to delivery or
notice requirements in any Security Agreement (other than the US Security
Agreement), so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender or the Lenders shall have received, at
least five Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment.

(c) The Lenders hereby irrevocably authorize each Collateral Agent, at its
option and in its sole discretion, to release any Liens granted to either
Collateral Agent by the Loan Parties on any Collateral (i) upon the termination
of the all Commitments, payment and satisfaction in full in cash of all Secured
Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner reasonably
satisfactory to each affected Lender, (ii) constituting property being sold or
disposed of if the Loan Party disposing of such property certifies to the
applicable Collateral Agent that the sale or disposition is made in compliance
with the terms of this Agreement (and each Collateral Agent may rely
conclusively on any such certificate, without further inquiry),
(iii) constituting property leased to a Loan Party under a lease which has
expired or been terminated in a transaction permitted under this Agreement or
(iv) as required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies by a Collateral Agent or the Lenders
pursuant to Article VII or (v) if such Liens were granted by any Loan Party with
respect to which 100% of its Equity Interests have been sold in a transaction
permitted pursuant to Section 6.05. Except as provided in the preceding sentence
or in Section 9.02(b), neither Collateral Agent will release any Liens on
Collateral without the prior written authorization of the Required Lenders. The
Lenders hereby irrevocably authorize the Administrative Agent, at its option and
in its sole discretion, to (A) release any Loan Guarantor from its obligation
under its Loan Guaranty if 100% of the Equity Interests of such Loan Guarantor
have been sold in a transaction permitted pursuant to Section 6.05 and
(B) release the Irish Borrower from its obligation under its Loan Guaranty if
the Irish Borrower is being dissolved in a transaction permitted pursuant to
Section 6.03(a)(ix). Any such release shall not in any manner discharge, affect,
or impair the Obligations or any Liens (other than those expressly being
released) upon (or obligations of the Loan Parties in respect of) all interests
retained by the Loan Parties, including the proceeds of any sale, all of which
shall continue to constitute part of the Collateral.

 

- 130 -



--------------------------------------------------------------------------------

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrowers may elect
to replace a Non-Consenting Lender as a Lender party to this Agreement, provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Borrowers and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations
(other than Obligations paid by the Borrowers in accordance with clause
(ii) below) due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of paragraph (b) of Section 9.04, and
(ii) the Borrowers shall pay to such Non-Consenting Lender in same day funds on
the day of such replacement (1) all interest, fees and other amounts then
accrued but unpaid to such Non-Consenting Lender by the Borrowers hereunder to
and including the date of termination, including without limitation payments due
to such Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount,
if any, equal to the payment which would have been due to such Lender on the day
of such replacement under Section 2.16 had the Loans of such Non-Consenting
Lender been prepaid on such date rather than sold to the replacement Lender.

SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) Borrowers shall pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
European Administrative Agent, each Collateral Agent, each Bookrunner and their
respective Affiliates, including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent, the European Administrative Agent, each
Collateral Agent and each Bookrunner (limited, in the absence of an actual
conflict of interest, to one counsel and one third party appraiser and/or field
examiner in each relevant jurisdiction), as the case may be, in connection with
the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by any Agent, any Bookrunner, any Issuing Bank
or any Lender, including the reasonable fees, charges and disbursements of any
counsel for any Agent, any Issuing Bank or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Expenses being
reimbursed by the Borrowers under this Section include, without limiting the
generality of the foregoing, costs and expenses incurred in connection with:

(i) appraisals and insurance reviews;

(ii) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent or either Collateral Agent
or the internally allocated fees for each Person employed by the Administrative
Agent or either Collateral Agent with respect to each field examination,
together with the reasonable fees and expenses associated with collateral
monitoring services performed by

 

- 131 -



--------------------------------------------------------------------------------

the Specialized Due Diligence Group of the Administrative Agent (and the
Borrowers agree to modify or adjust the computation of the Borrowing Base—which
may include maintaining additional Reserves, modifying the advance rates or
modifying the eligibility criteria for the components of the Borrowing Base—to
the extent required by the Administrative Agent as a result of any such
evaluation, appraisal or monitoring);

(iii) background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;

(iv) taxes, fees and other charges for (A) lien and title searches and title
insurance and (B) recording the Collateral Documents, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Liens of each Collateral Agent;

(v) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(vi) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

All of the foregoing costs and expenses may be charged when due to the Borrowers
as Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

(b) The Borrowers shall, jointly and severally, indemnify the Agents, the
Issuing Banks and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Borrower or any of
their Subsidiaries, or any Environmental Liability related in any way to any
Borrower or any of their Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by it to any Agent, any Issuing Bank or any Swingline Lender under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to such Agent,
such Issuing Bank or such Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against such Agent, such Issuing Bank or such Swingline Lender in its
capacity as such.

 

- 132 -



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the
Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrowers without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Agents, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Subject to the conditions set forth in paragraph (c)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(i) the Borrower Representative, provided that no consent of the Borrower
Representative shall be required for an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee; and provided, further, that the Borrower
Representative shall be deemed to have consented to any such assignment unless
the Borrower Representative shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof; and

(ii) the Administrative Agent and the Issuing Banks; provided that no consent of
the Administrative Agent or the Issuing Banks shall be required for an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund; provided
further that no consent of any Issuing Bank (other than JPMCB) shall be required
if such Issuing Bank does not have outstanding Letters of Credit issued by it
with an aggregate face value in excess of $1,000,000.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

- 133 -



--------------------------------------------------------------------------------

(c) Assignments shall be subject to the following additional conditions:

(i) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower Representative and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower Representative shall be required if an
Event of Default has occurred and is continuing;

(ii) in order to comply with the Dutch Act on the Financial Supervision (Wet op
het financieel toezicht), the amount transferred under this Section 9.04(c)(ii)
shall include an outstanding portion of at least €50,000 (or its equivalent in
other currencies) per Lender or such other amount as may be required from time
to time by the Dutch Act on the Financial Supervision (or implementing
legislation) or if less, the new Lender shall confirm in writing to the
Borrowers that it is a professional market party within the meaning of the Dutch
Act on the Financial Supervision;

(iii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 to be paid by the assignee or the assignor; and

(v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including federal, provincial,
territorial and state securities laws.

(d) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (g) of
this Section.

 

- 134 -



--------------------------------------------------------------------------------

(e) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, each Collateral Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrowers, the Issuing Banks and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(f) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (c)(iv) of this Section
and any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(g) (i) Any Lender may, without the consent of the Borrowers, any Agent, any
Issuing Bank or any Swingline Lender, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Agents, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (g)(ii) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with

 

- 135 -



--------------------------------------------------------------------------------

respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower Representative’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
Representative is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.17(g) as though it were a Lender.

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(i) In case of assignment, transfer or novation by the assigning Lender of all
or any part of its rights and obligations under any of the Loan Documents, the
assigning Lender and its assignee shall agree that, for the purposes of Article
1278 of the Luxembourg Civil Code (to the extent applicable), the Liens created
under the Loan Documents, securing the rights assigned, transferred or novated
thereby, will be preserved for the benefit of the assignee.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding (unless the same has been cash
collateralized in accordance with Section 2.06(j) hereof) and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

- 136 -



--------------------------------------------------------------------------------

SECTION 9.07 Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrowers or any
Loan Guarantor against any and all of the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured;
provided that no amounts set off with respect to any Loan Guarantor shall be
applied to any Excluded Swap Obligations of such Loan Guarantor. The applicable
Lender shall promptly notify the Borrower Representative and the Administrative
Agent of such set-off or application, provided that any failure to give or any
delay in giving such notice shall not affect the validity of any such set-off or
application under this Section. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process. (a) The
Loan Documents (other than those containing a contrary express choice of law
provision) shall be governed by and construed in accordance with the laws of the
State of New York, but giving effect to federal laws applicable to national
banks.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any US Federal or New York
State court sitting in the Borough of Manhattan, New York in any action or
proceeding arising out of or relating to any Loan Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the European
Administrative Agent, either Collateral Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

- 137 -



--------------------------------------------------------------------------------

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Agents, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by Requirement of Laws
or by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations,
(g) with the consent of the Borrower Representative or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis from a source other than the
Borrowers. For the purposes of this Section, “Information” means all information
received from the Borrowers relating to the Borrowers or their business, other
than any such information that is available to the Administrative Agent, any
Issuing Bank or any Lender on a non-confidential basis prior to disclosure by
the Borrowers; provided that, in the case of information received from the
Borrowers after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL, TERRITORIAL AND STATE SECURITIES
LAWS.

 

- 138 -



--------------------------------------------------------------------------------

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL,
TERRITORIAL AND STATE SECURITIES LAWS.

SECTION 9.13 Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither any Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrowers in violation of any
Requirement of Law.

SECTION 9.14 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) hereby notifies the Borrowers that pursuant to the requirements of such
Act, it is required to obtain, verify and record information that identifies the
Borrowers, which information includes the names and addresses of the Borrowers
and other information that will allow such Lender to identify the Borrowers in
accordance with such Act.

SECTION 9.15 Disclosure. Each Loan Party and each Lender hereby acknowledges and
agrees that the Administrative Agent and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with any of
the Loan Parties and their respective Affiliates.

SECTION 9.16 Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens (in each case for the
benefit of the Agents, the Lenders and the Issuing Banks) in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession. Should any Lender (other than either Collateral
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent and, promptly upon the request of the Administrative Agent,
shall deliver such Collateral to the applicable Collateral Agent or otherwise
deal with such Collateral in accordance with the instructions of the applicable
Collateral Agent.

SECTION 9.17 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in

 

- 139 -



--------------------------------------------------------------------------------

respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

SECTION 9.18 Waiver of Immunity. To the extent that any Borrower has, or
hereafter may be entitled to claim or may acquire, for itself, any Collateral or
other assets of the Loan Parties, any immunity (whether sovereign or otherwise)
from suit, jurisdiction of any court or from any legal process (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
or otherwise) with respect to itself, any Collateral or any other assets of the
Loan Parties, such Borrower hereby waives such immunity in respect of its
obligations hereunder and under any promissory notes evidencing the Loans
hereunder and any other Loan Document to the fullest extent permitted by
applicable Requirements of Law and, without limiting the generality of the
foregoing, agrees that the waivers set forth in this Section 9.18 shall be
effective to the fullest extent now or hereafter permitted under the Foreign
Sovereign Immunities Act of 1976 (as amended, and together with any successor
legislation) and are, and are intended to be, irrevocable for purposes thereof.

SECTION 9.19 Currency of Payment. Each payment owing by any Borrower hereunder
shall be made in the relevant currency specified herein or, if not specified
herein, specified in any other Loan Document executed by the Administrative
Agent, the US Collateral Agent or the European Collateral Agent (the “Currency
of Payment”) at the place specified herein (such requirements are of the essence
of this Agreement). If, for the purpose of obtaining judgment in any court, it
is necessary to convert a sum due hereunder in a Currency of Payment into
another currency, the parties hereto agree that the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase such Currency of Payment with such other currency at the
Spot Selling Rate on the Business Day preceding that on which final judgment is
given. The obligations in respect of any sum due hereunder to any Lender or any
Issuing Bank shall, notwithstanding any adjudication expressed in a currency
other than the Currency of Payment, be discharged only to the extent that, on
the Business Day following receipt by such Lender or Issuing Bank of any sum
adjudged to be so due in such other currency, such Lender or Issuing Bank may,
in accordance with normal banking procedures, purchase the Currency of Payment
with such other currency. Each Borrower agrees that (a) if the amount of the
Currency of Payment so purchased is less than the sum originally due to such
Lender or Issuing Bank in the Currency of Payment, as a separate obligation and
notwithstanding the result of any such adjudication, such Borrower shall
immediately pay the shortfall (in the Currency of Payment) to such Lender or
Issuing Bank and (b) if the amount of the Currency of Payment so purchased
exceeds the sum originally due to such Lender or Issuing Bank, such Lender or
Issuing Bank shall promptly pay the excess over to such Borrower in the currency
and to the extent actually received.

SECTION 9.20 Conflicts. In the event of any conflict between the terms of this
Agreement and the terms of any other Loan Document, the terms of this Agreement
shall, to the extent of such conflict, prevail.

SECTION 9.21 Parallel Debt. To grant the security pursuant to any Dutch Security
Agreement to the European Collateral Agent, each European Loan Party irrevocably
and unconditionally undertakes (and to the extent necessary undertakes in
advance (bij voorbaat)) to pay to the European Collateral Agent amounts equal to
any amounts owing from time to time by a European Loan Party to any Guaranteed
Party under any Loan Document as and when those amounts are due.

 

- 140 -



--------------------------------------------------------------------------------

Each European Loan Party and the Administrative Agent and the Guaranteed Parties
acknowledge that the obligations of each Loan Party under this Section 9.21 are
several and are separate and independent (eigen zelfstandige verplichtingen)
from, and shall not in any way limit or affect, the corresponding obligations of
that Loan Party to any Guaranteed Party under any Loan Document (its
“Corresponding Debt”) nor shall the amounts for which each Loan Party is liable
under Section 9.21 (its “Parallel Debt”) be limited or affected in any way by
its Corresponding Debt provided that:

(a) the Parallel Debt of each Loan Party shall be decreased to the extent that
its Corresponding Debt has been irrevocably paid or (in the case of guarantee
obligations) discharged; and

(b) the Corresponding Debt of each Loan Party shall be decreased to the extent
that its Parallel Debt has been irrevocably paid or (in the case of guarantee
obligations) discharged; and

(c) the amount of the Parallel Debt of each Loan Party shall at all times be
equal to the amount of its Corresponding Debt.

(a) For the purpose of this Section 9.21, the European Collateral Agent acts in
its own name and on behalf of itself and not as agent, representative or trustee
of any Guaranteed Party, and its claims in respect of each Parallel Debt shall
not be held on trust.

(b) The Liens granted under the Dutch Security Agreements to the European
Collateral Agent to secure each Parallel Debt is granted to the European
Collateral Agent in its capacity as sole creditor of each Parallel Debt.

(c) All monies received or recovered by the European Collateral Agent pursuant
to this Section 9.21, and all amounts received or recovered by the European
Collateral Agent from or by the enforcement of any Lien granted to secure each
Parallel Debt, shall be applied in accordance with Section 2.18(b).

(d) Without limiting or affecting the European Collateral Agent’s rights against
the Loan Parties (whether under this Section 9.21 or under any other provision
of the Loan Documents), each Loan Party acknowledges that:

(a) nothing in this Section 9.21 shall impose any obligation on the European
Collateral Agent to advance any sum to any Loan Party or otherwise under any
Loan Document, except in its capacity as Guaranteed Party; and

(b) for the purpose of any vote taken under any Loan Document, the European
Collateral Agent shall not be regarded as having any participation or commitment
other than those which it has in its capacity as a Guaranteed Party.

For the avoidance of doubt:

(a) the Parallel Debt of each Loan Party will become due and payable (opeisbaar)
at the same time its Corresponding Debt becomes due and payable; and

(b) a Loan Party may not repay or prepay its Parallel Debt unless directed to do
so by the European Collateral Agent or the Lien pursuant to a Dutch Security
Agreement is enforced by the European Collateral Agent.

SECTION 9.22 [Reserved].

 

- 141 -



--------------------------------------------------------------------------------

SECTION 9.23 Removal of Borrowers; Actions to Release Collateral. (a) Any
European Borrower shall be removed as a Borrower (each, a “Removed Borrower”)
upon delivery by such Borrower to the Administrative Agent of a written
notification to such effect, repayment in full of all Loans made to such
Borrower, cash collateralization of all Obligations in respect of Letters of
Credit issued for the account of such Borrower and repayment in full of all
other amounts owing by such Borrower under this Agreement and the other Loan
Documents (it being agreed that any such repayment shall be in accordance with
the other terms of this Agreement); provided that both immediately before and
immediately after giving pro forma effect thereto, (i) no Default or Event of
Default shall have occurred and be continuing and (ii) no Level 4 Minimum
Aggregate Availability Period shall be in effect, provided that this clause
(ii) shall not apply to the Irish Borrower so long as the Irish Borrower has no
material assets or operations.

(b) Upon any removal pursuant to paragraph (a) of this Section 9.23, (i) the
applicable Removed Borrower shall be released from its obligations with respect
to this Agreement and the other Loan Documents (other than its obligations under
its Loan Guaranty which shall not be released except in accordance with clause
(viii) of the proviso in Section 9.02(b) or, with respect to the Irish Borrower,
in accordance with Section 9.02(c)), (ii) all Liens granted to any Collateral
Agent on the Collateral of the applicable Removed Borrower shall be
automatically released and (iii) such Removed Borrower shall no longer
constitute a “Dutch Borrower”, “UK Borrower”, “Irish Borrower” or “Luxembourg
Borrower”, as applicable, a “European Borrower” or a “Borrower” for purposes of
this Agreement or any other Loan Document, but shall continue to constitute a
“Loan Guarantor” for purposes of this Agreement and the other Loan Documents
until released from its obligations under its Loan Guaranty in accordance with
clause (viii) of the proviso in Section 9.02(b).

(c) In connection with any removal pursuant to paragraph (a) of this
Section 9.23 and notwithstanding any provisions of this Agreement or the other
Loan Documents to the contrary, the Administrative Agent or the applicable
Collateral Agent, upon receipt of any certificates or other documents reasonably
requested by it to confirm compliance with this Agreement, shall promptly
execute and deliver to such Borrower, at such Borrower’s expense, all documents
that such Borrower shall reasonably request to evidence release of such Borrower
from its obligations with respect to this Agreement and the other Loan
Documents; provided, however, that no Removed Borrower shall be permitted to be
released from its obligation under its Loan Guaranty except in accordance with
clause (viii) of the proviso in Section 9.02(b).

(d) At such time as any Indebtedness incurred pursuant to Section 6.01(i)
(including any Indebtedness incurred prior to the Third Amendment Effective Date
pursuant to Section 6.01(i) (as in effect prior to the Third Amendment Effective
Date)) shall have been repaid in full and the holders thereof shall have
released the Liens securing the obligations thereunder in accordance with the
terms of such Indebtedness, any Liens created by the Loan Documents as a
consequence of the issuance of such Indebtedness shall be automatically
released.

(e) In connection with any release of Collateral pursuant to this Section 9.23
or any other release of Collateral in connection with any sale or disposition of
Collateral permitted under this Agreement, the Administrative Agent or the
applicable Collateral Agent, upon receipt of any certificates or other documents
reasonably requested by it to confirm compliance with this Agreement, shall
promptly execute and deliver to any Loan Party, at such Loan Party’s expense,
all documents that such Loan Party shall reasonably request to evidence such
release.

SECTION 9.24 Specified Tax Restructuring Transactions. Notwithstanding anything
to the contrary contained in this Agreement (including Article V or VI) or any
other Loan Document, each Specified Tax Restructuring Transaction shall, to the
extent not otherwise permitted under this Agreement or any other Loan Document,
be permitted.

 

- 142 -



--------------------------------------------------------------------------------

ARTICLE X

Loan Guaranty

SECTION 10.01 Guaranty. (a) Each Loan Guarantor and any of its successors or
assigns (other than those that have delivered a separate Loan Guaranty) hereby
agrees that it is jointly and severally liable for, and, as primary obligor and
not merely as surety, absolutely and unconditionally guarantees, to the extent
permissible under the laws of the country in which such Loan Guarantor is
located or organized, to the Lenders, the Agents and the Issuing Banks
(collectively, the “Guaranteed Parties”) the prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
the Secured Obligations (excluding with respect to any Loan Guarantor, any
Excluded Swap Obligations of such Loan Guarantor) and all costs and expenses
including, without limitation, all court costs and attorneys’ and paralegals’
fees (including allocated costs of in-house counsel and paralegals) and expenses
paid or incurred by the Agents, the Issuing Banks and the Lenders in endeavoring
to collect all or any part of the Secured Obligations from, or in prosecuting
any action against, any Borrower, any other Loan Guarantor or any other
guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, collectively the “Guaranteed
Obligations”). Each Loan Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal. All terms of this Loan Guaranty
apply to and may be enforced by or on behalf of any domestic or foreign branch
or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations. Notwithstanding anything in the foregoing to the contrary, in no
event shall the Guarantee Obligations of any European Loan Party include the
Obligations of the US Loan Parties.

If any payment by a Loan Guarantor or any discharge given by a Guaranteed Party
(whether in respect of the obligations of any Loan Guarantor or any security for
those obligations or otherwise) is avoided or reduced as a result of insolvency
or any similar event: (a) the liability of each Loan Guarantor shall continue as
if the payment, discharge, avoidance or reduction had not occurred; and (b) each
Guaranteed Party shall be entitled to recover the value or amount of that
security or payment from each Loan Guarantor, as if the payment, discharge,
avoidance or reduction had not occurred.

The obligations of each Loan Guarantor under this Article X will not be affected
by an act, omission, matter or thing which, but for this Article X, would
reduce, release or prejudice any of its obligations under this Article X
(without limitation and whether or not known to it or any Guaranteed Party)
including: (a) any time, waiver or consent granted to, or composition with, any
Loan Guarantor or other person; (b) the release of any other Loan Guarantor or
any other person under the terms of any composition or arrangement with any
creditor of any member of the European Group; (c) the taking, variation,
compromise, exchange, renewal or release of, or refusal or neglect to perfect,
take up or enforce, any rights against, or security over assets of, any Loan
Guarantor or other person or any non-presentation or non-observance of any
formality or other requirement in respect of any instrument or any failure to
realise the full value of any security; (d) any incapacity or lack of power,
authority or legal personality of or dissolution or change in the members or
status of an Loan Guarantor or any other person; (e) any amendment, novation,
supplement, extension (whether of maturity or otherwise) or restatement (in each
case, however fundamental and of whatsoever nature) or replacement of a Loan
Document or any other document or security; (f) any unenforceability, illegality
or invalidity of any obligation of any person under any Loan Document or any
other document or security; or (g) any insolvency or similar proceedings.

 

- 143 -



--------------------------------------------------------------------------------

Without prejudice to the generality of the above, each Loan Guarantor expressly
confirms, as permissible under applicable law, that it intends that this
guarantee shall extend from time to time to any (however fundamental) variation,
increase, extension or addition of or to any of the Loan Documents and/or any
amount made available under any of the Loan Documents for the purposes of or in
connection with any of the following: acquisitions of any nature; increasing
working capital; enabling investor distributions to be made; carrying out
restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.

Each Loan Guarantor waives any right it may have of first requiring any
Guaranteed Party (or any trustee or agent on its behalf) to proceed against or
enforce any other rights or security or claim payment from any person before
claiming from that Loan Guarantor under this Article X. This waiver applies
irrespective of any law or any provision of a Loan Document to the contrary.

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Guaranteed Party.

This guarantee does not apply to any liability to the extent that it would
result in this guarantee constituting unlawful financial assistance within the
meaning of Section 678 of the UK Companies Act 2006, or section 60 of the Irish
Companies Act 1963, or any equivalent and applicable provisions under the laws
of the jurisdiction of incorporation of the relevant Loan Guarantor.

(b) Notwithstanding anything to the contrary in the Credit Agreement, the
aggregate obligations and liabilities of any entity incorporated under the laws
of the Grand Duchy of Luxembourg (a “Luxembourg Guarantor”) with respect to the
repayment under a joint and several liability clause of any borrowing, costs or
expenses, and the granting of any guarantee, indemnity or security under this
Agreement:

(i) shall not include any payment which, if made, would either constitute a
misuse of corporate assets as defined under article 171-1 of the LSC or amount
to prohibited financial assistance as provided in article 49-6 of the LSC; and

(ii) shall be limited to the aggregate of:

(A) any sums borrowed by such Luxembourg Guarantor or any obligation or
liability of such Luxembourg Guarantor’s direct or indirect subsidiaries
incurred under the Credit Agreement; and

(B) ninety-five percent (95%) of the net assets of such Luxembourg Guarantor,
where the net assets means the shareholder’s equity (capitaux propres, as
referred to in article 34 of the Luxembourg law of December 19, 2002 on the
commercial register and annual accounts) of such Luxembourg Guarantor as
(i) shown in the latest financial statements (comptes annuels) available at the
date of the relevant payment hereunder and approved by the shareholders of such
Luxembourg Guarantor or (ii) existing as of the Closing Date.

SECTION 10.02 Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require any
Agent, any Issuing Bank or any Lender to sue any Borrower, any other Loan
Guarantor, any other guarantor, or any other Person obligated for all or any
part of the Guaranteed Obligations (each, an “Obligated Party”), or otherwise to
enforce its payment against any collateral securing all or any part of the
Guaranteed Obligations.

 

- 144 -



--------------------------------------------------------------------------------

As an original and independent obligation under this Loan Guaranty, each Loan
Guarantor shall:

(a) indemnify each Guaranteed Party and its successors, endorsees, transferees
and assigns and keep the Guaranteed Parties indemnified against all costs,
losses, expenses and liabilities of whatever kind resulting from the failure by
the Loan Parties or any of them, to make due and punctual payment of any of the
Secured Obligations (excluding, with respect to any Loan Guarantor, any Excluded
Swap Obligations of such Loan Guarantor) or resulting from any of the Secured
Obligations being or becoming void, voidable, unenforceable or ineffective
against any Loan Party (including, but without limitation, all legal and other
costs, charges and expenses incurred by each Guaranteed Party, or any of them,
in connection with preserving or enforcing, or attempting to preserve or
enforce, its rights under this Loan Guaranty); and

(b) pay on demand the amount of such costs, losses, expenses and liabilities
whether or not any of the Guaranteed Parties has attempted to enforce any rights
against any Loan Party or any other Person or otherwise.

SECTION 10.03 No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of any Borrower or any
other guarantor of or other person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, winding-up, liquidation, reorganization or
other similar proceeding affecting any Obligated Party, or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or
(iv) the existence of any claim, setoff or other rights which any Loan Guarantor
may have at any time against any Obligated Party, any Agent, any Issuing Bank,
any Lender, or any other person, whether in connection herewith or in any
unrelated transactions.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of any Agent, any Issuing
Bank or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the Guaranteed Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
Guaranteed Obligations; (iii) any release, non-perfection, or invalidity of any
indirect or direct security for the obligations of any Borrower for all or any
part of the Guaranteed Obligations or any obligations of any other guarantor of
or other person liable for any of the Guaranteed Obligations; (iv) any action or
failure to act by any Agent, any Issuing Bank or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Loan Guarantor
or that would otherwise operate as a discharge of any Loan Guarantor as a matter
of law or equity (other than the indefeasible payment in full in cash of the
Guaranteed Obligations).

 

- 145 -



--------------------------------------------------------------------------------

SECTION 10.04 Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any other Loan Guarantor or the unenforceability
of all or any part of the Guaranteed Obligations from any cause, or the
cessation from any cause of the liability of any Borrower or any other Loan
Guarantor, other than the indefeasible payment in full in cash of the Guaranteed
Obligations. Without limiting the generality of the foregoing, each Loan
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest
and, to the fullest extent permitted by law, any notice not provided for herein,
as well as any requirement that at any time any action be taken by any person
against any Obligated Party, or any other person. Each Collateral Agent may, at
its election, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such Loan Guarantor under this Loan Guaranty except to the extent the Guaranteed
Obligations have been fully and indefeasibly paid in cash. To the fullest extent
permitted by applicable law, each Loan Guarantor waives any defense arising out
of any such election even though that election may operate, pursuant to
applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Loan Guarantor against any Obligated
Party or any security.

SECTION 10.05 Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Agents, the Issuing Banks and the Lenders.

SECTION 10.06 Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Agents, the Issuing Banks
and the Lenders are in possession of this Loan Guaranty. If acceleration of the
time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of any Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Guaranteed Obligations shall nonetheless be payable by the Loan Guarantors
forthwith on demand by the Lender.

SECTION 10.07 Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither any Agent, any Issuing Bank nor any Lender shall have any duty to advise
any Loan Guarantor of information known to it regarding those circumstances or
risks.

SECTION 10.08 Termination. The Lenders may continue to make loans or extend
credit to the Borrowers based on this Loan Guaranty until five days after it
receives written notice of termination from any Loan Guarantor. Notwithstanding
receipt of any such notice, each Loan Guarantor will continue to be liable to
the Lenders for any Guaranteed Obligations created, assumed or committed to
prior to the fifth day after receipt of the notice, and all subsequent renewals,
extensions, modifications and amendments with respect to, or substitutions for,
all or any part of that Guaranteed Obligations.

 

- 146 -



--------------------------------------------------------------------------------

SECTION 10.09 Taxes. (a) All payments of the Guaranteed Obligations will be made
by each Loan Guarantor free and clear of and without withholding or deduction
for any Taxes or Other Taxes; provided that if any Loan Guarantor shall be
required to withhold or deduct any Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required withholdings or deductions (including withholdings or deductions
applicable to additional sums payable under this Section) the Administrative
Agent, the Collateral Agents, Lender or Issuing Bank (as the case may be)
receives an amount equal to the sum it would have received had no such
withholdings or deductions been made, (ii) such Loan Guarantor shall make such
withholdings or deductions, (iii) such Loan Guarantor shall pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
applicable law and (iv) such Loan Guarantor shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, and a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

SECTION 10.10 Luxembourg Registration Duties. The Luxembourg Borrower shall not
be required to pay or indemnify any Lender or the Agents for any registration
duties (droits d’enregistrements) pertaining to the registration of a Loan
Document if such registration is not required to preserve the rights of any such
Lender or Agent.

SECTION 10.11 Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any corporate law, or any
provincial, state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any
Loan Guarantor under this Loan Guaranty would otherwise be held or determined to
be void, voidable, avoidable, invalid or unenforceable on account of the amount
of such Loan Guarantor’s liability under this Loan Guaranty, then,
notwithstanding any other provision of this Loan Guaranty to the contrary, the
amount of such liability shall, without any further action by the Loan
Guarantors or the Lenders, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding
(such highest amount determined hereunder being the relevant Loan Guarantor’s
“Maximum Liability”. This Section with respect to the Maximum Liability of each
Loan Guarantor is intended solely to preserve the rights of the Lenders to the
maximum extent not subject to avoidance under applicable law, and no Loan
Guarantor nor any other person or entity shall have any right or claim under
this Section with respect to such Maximum Liability, except to the extent
necessary so that the obligations of any Loan Guarantor hereunder shall not be
rendered voidable under applicable law. Each Loan Guarantor agrees that the
Guaranteed Obligations may at any time and from time to time exceed the Maximum
Liability of each Loan Guarantor without impairing this Loan Guaranty or
affecting the rights and remedies of the Lenders hereunder, provided that,
nothing in this sentence shall be construed to increase any Loan Guarantor’s
obligations hereunder beyond its Maximum Liability.

SECTION 10.12 Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Article X, each Non-Paying Guarantor’s “Applicable Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive,

 

- 147 -



--------------------------------------------------------------------------------

or obligation to make, any contribution hereunder) or, if such Non-Paying
Guarantor’s Maximum Liability has not been determined, the aggregate amount of
all monies received by such Non-Paying Guarantor from the Borrowers after the
date hereof (whether by loan, capital infusion or by other means) to (ii) the
aggregate Maximum Liability of all Loan Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Loan Guarantor, the
aggregate amount of all monies received by such Loan Guarantors from the
Borrowers after the date hereof (whether by loan, capital infusion or by other
means). Nothing in this provision shall affect any Loan Guarantor’s several
liability for the entire amount of the Guaranteed Obligations (up to such Loan
Guarantor’s Maximum Liability). Each of the Loan Guarantors covenants and agrees
that its right to receive any contribution under this Loan Guaranty from a
Non-Paying Guarantor shall be subordinate and junior in right of payment to the
payment in full in cash of the Guaranteed Obligations. This provision is for the
benefit of the Administrative Agent, the Collateral Agents, the Issuing Banks,
the Lenders and the Loan Guarantors and may be enforced by any one, or more, or
all of them in accordance with the terms hereof.

SECTION 10.13 Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Agents, the Issuing Banks and the
Lenders under this Agreement and the other Loan Documents to which such Loan
Party is a party or in respect of any obligations or liabilities of the other
Loan Parties, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

SECTION 10.14 Effective Agreement. On the Fourth Amendment Effective Date, the
Existing Credit Agreement shall be amended and restated in its entirety by this
Agreement. The parties hereto acknowledge and agree that (i) this Agreement and
the other Loan Documents, whether executed and delivered in connection herewith
or otherwise, do not constitute a novation, payment and reborrowing, or
termination of the “Obligations” (as defined in the Existing Credit Agreement)
under the Existing Credit Agreement as in effect prior to the Fourth Amendment
Effective Date and (ii) such “Obligations” are in all respects continuing (as
amended and restated hereby) with only the terms thereof being modified as
provided in this Agreement.

SECTION 10.15 Keepwell. Each Qualified Keepwell Provider hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this guarantee in respect of
any Swap Obligation (provided, however, that each Qualified Keepwell Provider
shall only be liable under this Section 10.15 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 10.15, or otherwise under this guarantee, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified Keepwell Provider under this
Section 10.15 shall remain in full force and effect until the payment in full of
the Guaranteed Obligations and the release of such Qualified Keepwell Provider
from its obligations hereunder pursuant to Section 9.02 of the Credit
Agreement. Each Qualified Keepwell Provider intends that this Section 10.15
constitute, and this Section 10.15 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

- 148 -



--------------------------------------------------------------------------------

ARTICLE XI

The Borrower Representative

SECTION 11.01 Appointment; Nature of Relationship. The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI.
Additionally, each Borrower hereby appoints, to the extent the Borrower
Representative requests any Loan on behalf of such Borrower, the Borrower
Representative as its agent to receive all of the proceeds of such Loan in the
Funding Account(s), at which time the Borrower Representative shall promptly
disburse such Loan to such Borrower. Neither the Agents, the Lenders nor the
Issuing Banks and their respective officers, directors, agents or employees,
shall not be liable to the Borrower Representative or any Borrower for any
action taken or omitted to be taken by the Borrower Representative or the
Borrowers pursuant to this Section 11.01.

SECTION 11.02 Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.

SECTION 11.03 Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.

SECTION 11.04 Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default hereunder, each such notice to
refer to this Agreement describing such Default and stating that such notice is
a “notice of default.” In the event that the Borrower Representative receives
such a notice, the Borrower Representative shall give prompt notice thereof to
the Administrative Agent, the Collateral Agents and the Lenders. Any notice
provided to the Borrower Representative hereunder shall constitute notice to
each Borrower on the date received by the Borrower Representative.

SECTION 11.05 Successor Borrower Representative. Upon the prior written consent
of the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative acceptable to the Administrative Agent. The Administrative Agent
shall give prompt written notice of such resignation to the Lenders.

SECTION 11.06 Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Agents and the Lenders the Loan
Documents and all related agreements, certificates, documents, or instruments as
shall be necessary or appropriate to effect the purposes of the Loan Documents,
including without limitation, the any Borrowing Base Certificate and any
certificates required pursuant to Article V. Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.

 

- 149 -



--------------------------------------------------------------------------------

SECTION 11.07 Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of its Borrowing Base Certificate and any other certificate or report required
hereunder or requested by the Borrower Representative on which the Borrower
Representative shall rely to prepare the Aggregate Borrowing Base Certificate
and the Borrowing Base Certificate of each Borrower and Compliance Certificates
required pursuant to the provisions of this Agreement.

 

- 150 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS: OFFICE DEPOT, INC. By

 

Name: Michael D. Newman Title: Executive Vice President and Chief Financial
Officer OFFICE DEPOT INTERNATIONAL (UK) LTD. By

 

Name: Title: OFFICE DEPOT UK LTD. By

 

Name: Title: OFFICE DEPOT INTERNATIONAL B.V. By

 

Name: Title: OFFICE DEPOT B.V. By

 

Name: Title: OFFICE DEPOT FINANCE B.V. By

 

Name: Title:

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

OD INTERNATIONAL (LUXEMBOURG) FINANCE S.À R.L. By

 

Name: Title: By

 

Name: Title: VIKING FINANCE (IRELAND) LTD. By

 

Name: Title:

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LOAN GUARANTORS: 4SURE.COM, INC. By

 

Name: Richard Leland Title: Vice President and Treasurer OD AVIATION, INC. By

 

Name: Richard Leland Title: Vice President and Treasurer OD INTERNATIONAL, INC.
By

 

Name: Richard Leland Title: Vice President and Treasurer OD OF TEXAS, LLC By

 

Name: Richard Leland Title: Vice President and Treasurer SOLUTIONS4SURE.COM,
INC. By

 

Name: Richard Leland Title: Vice President and Treasurer THE OFFICE CLUB, INC.
By

 

Name: Richard Leland Title: Vice President and Treasurer

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

VIKING OFFICE PRODUCTS, INC. By

 

Name: Richard Leland Title: Vice President and Treasurer

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually, as Administrative Agent, US Collateral
Agent and Lender By

 

Name: Title: JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as European
Administrative Agent and European Collateral Agent By

 

Name: Title:

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication Agent and Lender By

 

Name: Title:

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Documentation Agent and Lender By

 

Name: Title:

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Documentation Agent and Lender By

 

Name: Title:

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.01(c)

MANDATORY COST FORMULA

 

  1. The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.

 

  2. On the first day of each Interest Period (or as soon as possible
thereafter) the European Administrative Agent shall calculate, as a percentage
rate, a rate (the “Additional Cost Rate”) for each Lender, in accordance with
the paragraphs set out below. The Mandatory Cost will be calculated by the
European Administrative Agent as a weighted average of the Lenders’ Additional
Cost Rates (weighted in proportion to the percentage participation of each
Lender in the relevant Loan) and will be expressed as a percentage rate per
annum.

 

  3. The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
European Administrative Agent. This percentage will be certified by that Lender
in its notice to the European Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that Facility Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that Facility Office.

 

  4. The Additional Cost Rate for any Lender lending from a Facility Office in
the United Kingdom will be calculated by the European Administrative Agent as
follows:

 

  (a) in relation to a Loan denominated in Sterling:

 

AB + C (B – D) + E x 0.01 per cent.per annum 100 - (A + C)

 

  (b) in relation to a Loan in any currency other than Sterling:

 

E x 0.01 per cent.per annum 300

Where:

A. is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

B. is the percentage rate of interest (excluding the Applicable Spread and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.10(c) of the Credit Agreement) payable for the
relevant Interest Period on the Loan.



--------------------------------------------------------------------------------

C. is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

D. is the percentage rate per annum payable by the Bank of England to the
European Administrative Agent (or such other bank as may be designated by the
European Administrative Agent in consultation with the Borrower Representative)
on interest bearing Special Deposits.

E. is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the European Administrative Agent as being the average of
the most recent rates of charge supplied by the Reference Banks to the European
Administrative Agent pursuant to paragraph 7 below and expressed in Sterling per
£1.0 million.

5. For the purposes of this Schedule:

(a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

(b) “Facility Office” means the office or offices notified by a Lender to the
European Administrative Agent in writing on or before the date it becomes a
Lender (or, following that date, by not less than five Business Days’ written
notice) as the office or offices through which it will perform its obligations
under this Agreement;

(c) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

(d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

(e) “Reference Banks” means, in relation to each of the Eurodollar Base Rate and
the Eurodollar Rate and Mandatory Cost, the principal office in London, England
of JPMorgan Chase Bank, N.A., London Branch, or such other bank or banks as may
be designated by the European Administrative Agent in consultation with Borrower
Representative;

(f) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules; and

(g) “Unpaid Sum” means any sum due and payable but unpaid by any Loan Party
under the Loan Documents.

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

7. If requested by the European Administrative Agent, each Reference Bank shall,
as soon as practicable after publication by the Financial Services Authority,
supply to the European Administrative Agent, the rate of charge payable by that
Reference Bank to the Financial Services



--------------------------------------------------------------------------------

Authority pursuant to the Fees Rules in respect of the relevant financial year
of the Financial Services Authority (calculated for this purpose by that
Reference Bank as being the average of the Fee Tariffs applicable to that
Reference Bank for that financial year) and expressed in Sterling per
£1.0 million of the Tariff Base of that Reference Bank.

8. Each Lender shall supply any information required by the European
Administrative Agent for the purpose of calculating its Additional Cost Rate. In
particular, but without limitation, each Lender shall supply the following
information on or prior to the date on which it becomes a Lender:

(c) the jurisdiction of its Facility Office; and

(d) any other information that the European Administrative Agent may reasonably
require for such purpose.

Each Lender shall promptly notify the European Administrative Agent of any
change to the information provided by it pursuant to this paragraph.

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the European Administrative Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the European Administrative Agent to the contrary, each Lender’s
obligations in relation to cash ratio deposits and Special Deposits are the same
as those of a typical bank from its jurisdiction of incorporation with a
Facility Office in the same jurisdiction as its Facility Office.

10. The European Administrative Agent shall have no liability to any person if
such determination results in an Additional Cost Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

11. The European Administrative Agent shall distribute the additional amounts
received as a result of the Mandatory Cost to the Lenders on the basis of the
Additional Cost Rate for each Lender based on the information provided by each
Lender and each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

12. Any determination by the European Administrative Agent pursuant to this
Schedule in relation to a formula, the Mandatory Cost, an Additional Cost Rate
or any amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties to this Agreement.

The European Administrative Agent may from time to time, after consultation with
Borrower Representative and the Lenders, determine and notify to all parties to
this Agreement any amendments which are required to be made to this Schedule
1.01(c) in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties to this Agreement.



--------------------------------------------------------------------------------

SCHEDULE 5.01(g)

[To be attached]



--------------------------------------------------------------------------------

SCHEDULE 8

EUROPEAN COLLATERAL AGENT UK SECURITY TRUST PROVISIONS

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Terms defined in the Credit Agreement

Terms defined in the Credit Agreement but not in this Schedule shall have the
same meanings in this Schedule as in the Credit Agreement.

 

1.2 Definitions

In addition, in this Schedule:

“Administrator” means any administrator appointed to manage the affairs,
business and assets of any Loan Party under the Collateral Documents.

“Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under the Credit
Agreement;

“Finance Party” means, individually and collectively, each Lender, each Issuing
Bank and each Agent.

“Losses” means losses (including loss of profit), claims, demands, actions,
proceedings, damages and other payments, costs, expenses and other liabilities
of any kind.

“Obligor” means any Borrower or any other Loan Party.

“Receiver” means any receiver, receiver and manager or administrative receiver
appointed by the European Collateral Agent over all or any of the Collateral
under the Collateral Documents whether solely, jointly, severally or jointly and
severally with any other person and includes any substitute for any of them
appointed from time to time.

 

2. SECURITY TRUSTEE PROVISIONS

 

2.1 Role of the European Collateral Agent

The European Collateral Agent shall not be subject to the duty of care imposed
on trustees by the Trustee Act 2000.

 

2.2 No fiduciary duties

The European Collateral Agent shall not be bound to account to any other Finance
Party for any sum or the profit element of any sum received by it for its own
account.



--------------------------------------------------------------------------------

2.3 Discretions of the European Collateral Agent

 

  (a) The European Collateral Agent may assume that:

 

  (i) no Default has occurred (unless it has actual knowledge of a Default
arising under Article VII of the Credit Agreement); and

 

  (ii) any right vested in any other Finance Party has not been exercised.

 

  (b) Notwithstanding that the European Collateral Agent and one or more of the
other Finance Parties may from time to time be the same entity, that entity has
entered into the Loan Documents in those separate capacities. However, where the
Loan Documents provide for the European Collateral Agent and the other Finance
Parties to provide instructions to or otherwise communicate with one or more of
the others of them, then for so long as they are the same entity it will not be
necessary for there to be any formal instructions or other communication,
notwithstanding that the Loan Documents provide in certain cases for the same to
be in writing.

 

2.4 Required Lenders instructions

 

  (a) Unless a contrary indication appears in a Loan Document:

 

  (i) the European Collateral Agent shall act in accordance with any
instructions given to it by the Required Lenders (or, if so instructed by the
Required Lenders or in the absence of an instruction from them, refrain from
acting or exercising any power, authority, discretion or other right vested in
it as European Collateral Agent); and

 

  (ii) any instructions given by the Required Lenders will be binding on all the
Lenders.

 

  (b) The European Collateral Agent may refrain:

 

  (i) from acting (in accordance with the instructions of the Required Lenders
(or, if appropriate, the Lenders) or otherwise) until it has received such
security and/or indemnity as it may require for any Losses (including any
associated irrevocable VAT) which it may incur in complying with the
instructions; and

 

  (ii) from doing anything which may in its opinion be a breach of any law or
duty of confidentiality or be otherwise actionable at the suit of any person.

 

  (c) In the absence of instructions from the Required Lenders (or, if
appropriate, the Lenders), the European Collateral Agent may act (or refrain
from taking action) as it considers to be in the best interest of the Required
Lenders.

 

  (d) The European Collateral Agent is not authorised to act on behalf of a
Lender (without first obtaining that Lender’s consent) in any legal or
arbitration proceedings relating to any Loan Document.



--------------------------------------------------------------------------------

2.5 Exclusion of liability

 

  (a) The European Collateral Agent will not be liable for any delay (or any
related consequences) in crediting an account with an amount required under the
Loan Documents to be paid by the European Collateral Agent if the European
Collateral Agent has taken all necessary steps as soon as reasonably practicable
to comply with the regulations or operating procedures of any recognised
clearing or settlement system used by the European Collateral Agent for that
purpose.

 

  (b) The European Collateral Agent shall not be under any obligation to insure
any of the Collateral or any certificate, note, bond or other evidence in
respect of any of them or to require any other person to maintain that insurance
and shall not be responsible for any Losses which may be suffered as a result of
the lack or inadequacy of that insurance.

 

  (c) The European Collateral Agent shall not be responsible for any Losses
occasioned to the Collateral, however caused, by any Obligor or any other person
by any act or omission on the part of any person (including any bank, broker,
depository, warehouseman or other intermediary or any clearing system or the
operator of it), or otherwise, unless those Losses are occasioned by the
European Collateral Agent’s own gross negligence or wilful misconduct. In
particular the European Collateral Agent shall be not responsible for any Losses
which may be suffered as a result of any assets comprised in the Collateral, or
any deeds or documents of title to them, being uninsured or inadequately insured
or being held by it or by or to the order of any custodian or by clearing
organisations or their operators or by any person on behalf of the European
Collateral Agent.

 

  (d) The European Collateral Agent shall have no responsibility to any Obligor
as regards any deficiency which might arise because such Obligor is subject to
any tax in respect of the Collateral or any income or any proceeds from or of
them.

 

  (e) The European Collateral Agent shall not be liable for any failure,
omission or defect in giving notice of, registering or filing, or procuring
registration or filing of, or otherwise protecting or perfecting, the security
constituted over the Collateral.

 

2.6 Lenders’ Indemnity to the European Collateral Agent

 

  (a) The European Collateral Agent may, in priority to any payment to the
Lenders, indemnify itself out of the Collateral in respect of, and pay and
retain, all sums necessary to give effect to this indemnity and to all other
indemnities given to it in the other Loan Documents in its capacity as European
Collateral Agent. The European Collateral Agent shall have a Lien on the
security constituted over the Collateral and the proceeds of enforcement of any
Collateral Documents for all such sums.

 

2.7 Additional European Collateral Agent

The European Collateral Agent may at any time appoint (and subsequently remove)
any person to act as a separate security trustee or as a co-trustee jointly with
it (any such person, an “Additional European Collateral Agent”):

 

  (a) if it is necessary in performing its duties and if the European Collateral
Agent considers that appointment to be in the interest of the Finance Parties;
or



--------------------------------------------------------------------------------

  (b) for the purposes of complying with or confirming to any legal
requirements, restrictions or conditions which the European Collateral Agent
deems to be relevant; or

 

  (c) for the purposes of obtaining or enforcing any judgment or decree in any
jurisdiction,

and the European Collateral Agent will give notice to the other Parties of any
such appointment.

 

2.8 Confidentiality

 

  (a) In acting as security trustee for the Finance Parties, the European
Collateral Agent shall be regarded as acting through its syndication or agency
division which shall be treated as a separate entity from any other of its
divisions or departments.

 

  (b) If information is received by another division or department of the
European Collateral Agent, it may be treated as confidential to that division or
department and the European Collateral Agent shall not be deemed to have notice
of it.

 

  (c) Notwithstanding any other provision of any Loan Document to the contrary,
the European Collateral Agent is not obliged to disclose to any other person:

 

  (i) any confidential information; or

 

  (ii) any other information if the disclosure would or might in its reasonable
opinion constitute a breach of any law or a breach of a fiduciary duty.

 

2.9 Relationship with the Lenders

The European Collateral Agent may treat each Lender as a Lender, entitled to
payments under the Collateral Documents and acting through its Facility Office
unless it has received not less than five Business Days’ prior notice from that
Lender to the contrary in accordance with the terms of relevant Collateral
Document.

 

2.10 Credit Appraisal by the Lenders

Without affecting the responsibility of each Obligor for information supplied by
it or on its behalf in connection with any Loan Document, each Lender confirms
to the European Collateral Agent that it has been, and will continue to be,
solely responsible for making its own independent appraisal and investigation of
all risks arising under or in connection with any Loan Document, including:

 

  (a) the financial condition, status and nature of each Obligor;

 

  (b) the legality, validity, effectiveness, adequacy or enforceability of any
Loan Document and any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Loan
Document;

 

  (c) whether that Lender has recourse, and the nature and extent of that
recourse, against any party or any of its respective assets under or in
connection with any Loan Document, the transactions contemplated by the Loan
Documents or any other agreement, arrangement or other document entered into,
made or executed in anticipation of, under or in connection with any Loan
Document; and

 

  (d) the adequacy, accuracy and/or completeness of any information provided by
the European Collateral Agent, any other party or any other person under or in
connection with any Loan Document, the transactions contemplated by the Loan
Documents or any other agreement, arrangement or other document entered into,
made or executed in anticipation of, under or in connection with any Loan
Document.



--------------------------------------------------------------------------------

2.11 Security Documents

 

  (a) The European Collateral Agent shall accept without investigation,
requisition or objection whatever title any person may have to the assets which
are subject to the Collateral Documents and shall not:

 

  (i) be bound or concerned to examine or enquire into the title of any person;
or

 

  (ii) be liable for any defect or failure in the title of any person, whether
that defect or failure was known to the European Collateral Agent or might have
been discovered upon examination or enquiry and whether it is capable of remedy
or not.

 

  (b) Upon the appointment of any successor European Collateral Agent under
Article VIII of the Credit Agreement, the resigning European Collateral Agent
shall execute and deliver any documents and do any other acts and things which
may be necessary to vest in the successor European Collateral Agent all the
rights vested in the resigning European Collateral Agent under the Collateral
Documents.

 

  (c) Each of the other Finance Parties:

 

  (i) authorises the European Collateral Agent to hold each mortgage or charge
created pursuant to any Loan Document in its sole name as security trustee for
the Finance Parties; and

 

  (ii) requests the Land Registry to register the European Collateral Agent as
the sole proprietor of any mortgage or charge so created.

 

2.12 Distribution of proceeds of enforcement

 

  (a) To the extent that the Collateral Documents provide for the net proceeds
of any enforcement to be applied against the Secured Obligations, the European
Collateral Agent shall pay them to the European Administrative Agent and the
European Administrative Agent shall apply them in payment of any amounts due but
unpaid under the Loan Documents, if applicable in the order set out in
Section 2.19(b) of the Credit Agreement. This shall override any appropriation
made by any Obligor.

 

  (b) The European Collateral Agent may, at its discretion, accumulate proceeds
of enforcement in an interest bearing account in its own name.

 

2.13 No obligation to remain in possession

If the European Collateral Agent, any Receiver or any delegate takes possession
of all or any of the Collateral, it may from time to time in its absolute
discretion relinquish such possession.



--------------------------------------------------------------------------------

2.14 European Collateral Agent’s obligation to account

The European Collateral Agent shall not in any circumstances (either by reason
of taking possession of the Collateral or for any other reason and whether as
mortgagee in possession or on any other basis):

 

  (a) be liable to account to any Obligor or any other person for anything
except the European Collateral Agent’s own actual receipts which have not been
distributed or paid to that Obligor or the persons entitled or at the time of
payment believed by the European Collateral Agent to be entitled to them; or

 

  (b) be liable to any Obligor or any other person for any principal, interest
or Losses from or connected with any realisation by the European Collateral
Agent of the Collateral or from any act, default, omission or misconduct of the
European Collateral Agent, its officers, employees or agents in relation to the
Collateral or from any exercise or non-exercise by the European Collateral Agent
of any right exercisable by it under the European Security Agreements unless
they shall be caused by the European Collateral Agent’s own gross negligence or
wilful misconduct.

 

2.15 Receiver’s and delegate’s obligation to account

All the provisions of Clause 2.14 (above) shall apply in respect of the
liability of any Receiver or Administrator or delegate in all respects as though
every reference in Clause 2.14 (above) to the European Collateral Agent were
instead a reference to the Receiver or, as the case may be, Administrator or
delegate.